

	

		II

		109th CONGRESS

		2d Session

		S. 2509

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Sununu (for himself

			 and Mr. Johnson) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To authorize the issuance of charters and

		  licenses for carrying on the sale, solicitation, negotiation, and underwriting

		  of insurance or any other insurance operations, to provide a comprehensive

		  system for the regulation and supervision of National Insurers and National

		  Agencies, to provide for policyholder protections in the event of an insolvency

		  or impairment of a National Insurer, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 TitleThis Act may be cited

			 as the National Insurance Act of

			 2006.

			(b)Table of

			 ContentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Purpose.

					Sec. 3. Definitions.

					TITLE I—OFFICE OF NATIONAL INSURANCE

					Subtitle A—Establishment of Office of National

				Insurance

					Sec. 1101. Establishment.

					Sec. 1102. Commissioner of National Insurance.

					Sec. 1103. Office personnel matters.

					Sec. 1104. Division of Insurance Fraud.

					Sec. 1105. Division of Consumer Affairs.

					Sec. 1106. Insurance self-regulatory organizations.

					Sec. 1107. Office of the Ombudsman.

					Subtitle B—Supervision of National Insurers and National

				Agencies

					Sec. 1121. Examination of National Insurers and National

				Agencies.

					Sec. 1122. Examination fees and other assessments.

					Sec. 1123. Disclosure of information.

					Sec. 1124. Reporting requirement.

					Sec. 1125. Relationship to State law.

					Subtitle C—Enforcement of Federal Insurance Laws

					Sec. 1141. National Insurer license suspension, restriction, or

				revocation.

					Sec. 1142. Suspension, restriction, or revocation of Federal

				license of National Agencies and federally licensed insurance

				producers.

					Sec. 1143. Cease-and-desist proceedings.

					Sec. 1144. Affirmative action to correct conditions resulting

				from violations or conduct.

					Sec. 1145. Suspension, removal, and prohibition

				authority.

					Sec. 1146. Suspension or prohibition based on criminal

				activity.

					Sec. 1147. Ancillary provisions.

					Sec. 1148. Hearings and judicial review of removal, suspension,

				or prohibition order.

					Sec. 1149. Civil and criminal penalties.

					Sec. 1150. Public disclosures of final orders and

				agreements.

					Sec. 1151. Foreign investigations.

					Sec. 1152. Action or proceeding against non-United States

				Insurers.

					Sec. 1153. Cooperation between Commissioner and State

				commissioners.

					Subtitle D—Insurance Fraud

					Sec. 1161. Investigation of insurance fraud.

					Sec. 1162. Penalties.

					TITLE II—NATIONAL INSURANCE COMPANIES AND NATIONAL INSURANCE

				AGENCIES

					Subtitle A—Organization, Licensing, and Operations

					Sec. 1201. Organization, operation, and regulation of National

				Insurance Companies and National Insurance Agencies.

					Sec. 1202. United States branches of non-United States

				Insurers.

					Sec. 1203. Federal licensing of National Insurers.

					Sec. 1204. Corporate governance.

					Sec. 1205. Conversion of State Insurer to National Insurer or

				State Insurance Agency to National Agency.

					Sec. 1206. Conversion of National Insurer to State Insurer or

				National Agency to State Agency.

					Sec. 1207. Powers.

					Sec. 1208. Separate accounts of National Life

				Insurer.

					Sec. 1209. Protected cells.

					Sec. 1210. Chartering and licensing commencement

				date.

					Subtitle B—Financial, Product, and Market

				Regulation

					Sec. 1211. Transitional financial regulations.

					Sec. 1212. Other financial regulations.

					Sec. 1213. Product regulation for National Life

				Insurers.

					Sec. 1214. Product regulation for National Property/Casualty

				Insurers.

					Sec. 1215. Regulation of sales and marketing.

					Subtitle C—Reinsurance

					Sec. 1221. Federal licensing of reinsurers.

					Sec. 1222. Credit for reinsurance.

					Sec. 1223. Relationship to State law.

					Subtitle D—Acquisitions of Control; Mergers; Bulk Transfers;

				Domestication

					Sec. 1231. Acquisition of control of National Insurers and

				National Agencies.

					Sec. 1232. Mergers, consolidations, and acquisitions of

				National Insurers.

					Sec. 1233. Bulk transfers.

					Sec. 1234. Domestication of United States branch of a

				non-United States Insurer.

					Sec. 1235. Mergers, consolidations, and acquisitions of

				National Agencies.

					Subtitle E—Conversions

					Sec. 1241. Definitions.

					Sec. 1242. Conversion of stock life insurer to National Life

				Insurer in mutual form.

					Sec. 1243. Conversion of mutual insurer to National Insurer in

				stock form.

					Subtitle F—State Taxation

					Sec. 1251. State taxation of National Insurers.

					Sec. 1252. State taxation of National Agencies.

					TITLE III—INSURANCE PRODUCERS AND OTHER INSURANCE SERVICING

				PERSONS

					Sec. 1301. Federal licensing of insurance

				producers.

					Sec. 1302. Producer database.

					Sec. 1303. Supervision and oversight of federally licensed

				insurance producers.

					Sec. 1304. Relationship to State law.

					Sec. 1305. Licensing commencement date.

					TITLE IV—HOLDING COMPANIES

					Sec. 1401. Definitions.

					Sec. 1402. Registration.

					Sec. 1403. Standards and management of a National Insurer

				within an insurance holding company system.

					Sec. 1404. Relationship to State law.

					Sec. 1405. Conflict with other Federal laws.

					Sec. 1406. No delegation permitted.

					TITLE V—RECEIVERSHIP

					Sec. 1501. Appointment of Office as receiver.

					Sec. 1502. Automatic stay.

					Sec. 1503. Powers and duties.

					Sec. 1504. Rulemaking.

					Sec. 1505. Judicial review.

					TITLE VI—INSOLVENCY PROTECTION

					Sec. 1601. Participation in guaranty associations.

					Sec. 1602. Qualified and nonqualified State.

					Sec. 1603. Establishment of the National Insurance Guaranty

				Corporation.

					Sec. 1604. Benefits for policy holders of National

				Insurers.

					Sec. 1605. Claims covered for policyholders of National

				Property/Casualty Insurers.

					Sec. 1606. Powers and duties of the Corporation.

					Sec. 1607. Subrogation.

					Sec. 1608. Assessments.

					Sec. 1609. Regulation.

					Sec. 1610. State taxation.

					Sec. 1611. Examination of the Corporation; annual

				report.

					TITLE VII—CONFORMING AMENDMENTS AND MISCELLANEOUS

				PROVISIONS

					Sec. 1701. Nondiscrimination.

					Sec. 1702. Application of the Federal antitrust laws to

				National Insurers, National Agencies, and federally licensed insurance

				producers.

					Sec. 1703. Application of State law and regulation to National

				Insurers, National Agencies, and federally licensed insurance

				producers.

					Sec. 1704. Federal Court jurisdiction.

					Sec. 1705. Federal Court venue.

					Sec. 1706. Judicial review.

					Sec. 1707. Amendment to Freedom of Information Act.

					Sec. 1708. Amendments to the Federal securities

				laws.

					Sec. 1709. Amendments to the Employee Retirement Income Security Act of

				1974.

					Sec. 1710. Amendments to the Gramm-Leach-Bliley

				Act.

					Sec. 1711. Amendments to the Federal Deposit Insurance Act.

					Sec. 1712. Amendments to the Bank Holding Company Act of 1956.

					Sec. 1713. Amendments to title

				18 (crimes and criminal

				procedure).

					Sec. 1714. Amendments to Americans with Disabilities Act of

				1990.

					Sec. 1715. Amendment to Age Discrimination in Employment

				Act.

					Sec. 1716. Amendments to the Fair Credit Reporting Act.

				

			2.PurposeThe purpose of this Act is to—

			(1)establish a comprehensive system of Federal

			 chartering, licensing, regulation, and supervision for insurers and insurance

			 producers that is independent of the State system of insurance licensing,

			 regulation, and supervision, yet that requires federally chartered and licensed

			 insurers and producers to comply with certain State laws, including State tax

			 laws;

			(2)provide for the creation of an Office of

			 National Insurance within the Department of the Treasury that is funded by

			 assessments imposed upon federally chartered and licensed insurers and

			 insurance producers; and

			(3)provide for the appointment of a

			 Commissioner of National Insurance, who, among other duties, is authorized

			 to—

				(A)issue Federal charters and licenses to

			 insurers and insurance producers;

				(B)exclusively regulate and supervise the

			 operations and solvency of federally chartered or licensed insurers and

			 producers on a uniform, nationwide basis, including the conduct of such

			 insurers and producers with policyholders; and

				(C)protect the interests of policyholders by

			 establishing a comprehensive scheme for the receivership for federally

			 chartered insurers that requires federally chartered insurers to participate in

			 qualified State guaranty funds.

				3.DefinitionsIn this Act:

			(1)AffiliateThe term affiliate means any

			 person that controls, is controlled by, or is under common control with another

			 person.

			(2)Affiliate

			 insurerThe term

			 affiliate insurer means any person that controls, is controlled

			 by, or is under common control with, a National Insurer or a National

			 Agency.

			(3)Business of

			 insuranceThe term

			 business of insurance has the meaning given to such term in

			 section 1033(f) of title 18, United States Code.

			(4)CommissionerThe term Commissioner means

			 the Commissioner of National Insurance.

			(5)ControlThe term control, including

			 the terms controlling, controlled by, and under

			 common control with, means the possession, direct or indirect, of the

			 power to direct or cause the direction of the management and policies of a

			 business entity, whether through the ownership of voting securities, by

			 contract or otherwise, unless the power is the result of an official position

			 with or corporate office held by a person. For purposes of sections 1204(c),

			 1231, 1243(g), and title III, control shall be presumed to exist if any person,

			 directly or indirectly, owns, controls, holds with the power to vote, or holds

			 proxies representing, 10 percent or more of the voting securities of any other

			 person.

			(6)CorporationThe term Corporation means the

			 National Insurance Guaranty Corporation that is established in section

			 1603.

			(7)Federal banking

			 agenciesThe term

			 Federal banking agencies means the Office of the Comptroller of

			 the Currency, the Board of Governors of the Federal Reserve System, the Federal

			 Deposit Insurance Corporation, and the Office of Thrift Supervision.

			(8)Federally

			 licensed insurance producerThe term federally licensed insurance

			 producer means a person, including a National Agency and a natural

			 person acting on behalf of a National Agency, that is an insurance producer

			 licensed pursuant to section 1301.

			(9)Fraudulent

			 insurance actThe term

			 fraudulent insurance act has the meaning given to such term in

			 section 1037A(d)(3) of title 18, United States Code.

			(10)Functional

			 regulatorThe term

			 functional regulator shall mean—

				(A)in the case of a broker-dealer, investment

			 advisor or investment Company, the Securities and Exchange Commission;

				(B)in the case of a State insurer or State

			 insurance producer, the appropriate State insurance regulator of a State that

			 has jurisdiction over such insurer or insurance producer;

				(C)in the case of a bank holding company or

			 financial holding company, the Federal Reserve Board;

				(D)in the case of a savings and loan holding

			 company, the Office of Thrift Supervision;

				(E)in the case of a national bank, the Office

			 of the Comptroller of the Currency;

				(F)in the case of a Federal savings bank or

			 Federal savings association, the Office of Thrift Supervision;

				(G)in the case of a State bank, the

			 appropriate State banking authority for the State in which the bank is

			 chartered or the Federal Deposit Insurance Corporation, in the case of a State

			 bank that is not a member of the Federal Reserve System, or the Federal Reserve

			 Board, in the case of a State bank that is a member of the Federal Reserve

			 System;

				(H)in the case of a State savings bank or

			 State savings association, the appropriate banking authority for the State in

			 which the thrift is chartered; and

				(I)in the case of a commodities company, the

			 Commodities Exchange Commission.

				(11)Functionally

			 regulated affiliateThe term

			 functionally regulated affiliate shall mean—

				(A)a broker or dealer that is registered under

			 the Securities Exchange Act of

			 1934;

				(B)a registered investment adviser, registered

			 by or on behalf of either the Securities and Exchange Commission or any

			 State;

				(C)an investment company that is registered

			 under the Investment Company Act of

			 1940;

				(D)a State insurer or State insurance producer

			 that is subject to supervision by a State insurance regulator;

				(E)a bank holding company or financial holding

			 company registered with or certified by the Federal Reserve Board;

				(F)a national bank subject to the supervision

			 of the Office of the Comptroller of the Currency;

				(G)a State bank subject to the supervision of

			 a State banking regulator;

				(H)a Federal savings bank or Federal savings

			 association subject to the supervision of the Office of Thrift

			 Supervision;

				(I)a State savings bank or State savings

			 association subject to the supervision of a State banking regulator; and

				(J)a business entity that is subject to

			 regulation by the Commodity Futures Trading Commission, with respect to

			 commodities activities of such entity and activities incidental to such

			 commodities activities.

				(12)Insolvency;

			 insolvent

				(A)In

			 generalThe term

			 insolvency or insolvent means the inability of an

			 insurer to pay its obligations when they are due or when assets do not exceed

			 liabilities plus the greater of—

					(i)any capital and surplus required by law for

			 its organization; or

					(ii)the total par or stated value of its

			 authorized and issued capital stock.

					(B)LiabilitiesIn this paragraph, the term

			 liabilities shall include reserves required by statute or by rule

			 or specific requirements imposed by the Commissioner upon an insurer.

				(13)Insurance

			 operationsThe term

			 insurance operations includes but is not limited to—

				(A)the business of insurance;

				(B)all acts and transactions relating to the

			 sale, solicitation, negotiation, and underwriting of insurance;

				(C)all acts and transactions relating to

			 claims adjustment and settlement; and

				(D)all acts and transactions relating to the

			 establishment of rates, rules, risk classifications, rating classifications,

			 rating territories and forms (including, but not limited to, endorsements,

			 addendums and policy language) for insurance.

				(14)Insurance

			 personThe term

			 insurance person has the meaning given such term in section

			 1037A(d)(4) of title 18.

			(15)Insurance

			 producerThe term

			 insurance producer means any person, including a National Agency

			 and a natural person acting on behalf of a National Agency, that sells,

			 solicits or negotiates policies of insurance, except that none of the following

			 is an insurance producer:

				(A)A National Insurer.

				(B)An officer, director, or employee of a

			 National Insurer or of an insurance producer, provided that the officer,

			 director, or employee does not receive any commission or other compensation on

			 insurance policies written or sold by the National Insurer or insurance

			 producer which commission or other compensation is directly dependent upon the

			 amount of insurance policies written or sold and—

					(i)the officer, director, or employee’s

			 activities are executive, administrative, managerial, clerical or a combination

			 of these, and are only indirectly related to the sale, solicitation or

			 negotiation of insurance;

					(ii)the officer, director, or employee’s

			 function relates to underwriting, loss control, inspection or the processing,

			 adjusting, investigating, or settling of a claim on a policy of insurance;

			 or

					(iii)the officer, director, or employee is

			 acting in the capacity of a special agent or agency supervisor assisting

			 insurance producers where the person’s activities are limited to providing

			 technical advice and assistance to federally licensed insurance producers and

			 do not include the sale, solicitation or negotiation of insurance.

					(C)A person who secures and furnishes

			 information for the purpose of group insurance policies; or for the purpose of

			 enrolling individuals under plans, or issuing certificates under plans or

			 otherwise assisting in administering plans, where no commission or other

			 compensation directly dependent upon the amount of insurance policies written

			 or sold is paid to the person for the service.

				(D)An employer or association or its officers,

			 directors, employees, or the trustees of an employee trust plan, to the extent

			 that the employer, officer, employee, director or trustee is engaged in the

			 administration or operation of a program of employee benefits for the

			 employer’s or association’s own employees or the employees of its subsidiaries

			 or affiliates, which program involves the use of insurance written by the

			 National Insurer, as long as the employers, associations, officers, directors,

			 employees or trustees are not in any manner compensated, directly or

			 indirectly, by the National Insurer.

				(E)An employee of a National Insurer or an

			 organization employed by a National Insurer that is engaging in the inspection,

			 rating or classification of risks, or in the supervision of the training of

			 insurance producers and that is not individually engaged in the sale,

			 solicitation, or negotiation of insurance.

				(F)A person whose activities are limited to

			 advertising without the intent to solicit insurance through communications in

			 printed publications or other forms of electronic mass media, provided that the

			 person does not sell, solicit, or negotiate insurance.

				(G)A salaried full-time employee who counsels

			 or advises his or her employer relative to the insurance interests of the

			 employer or of the subsidiaries or business affiliates of the employer provided

			 that the employee does not sell or solicit insurance or receive a commission or

			 other compensation directly dependent upon the amount of insurance policies

			 written or sold.

				(H)A person that sells, solicits, or

			 negotiates a funding agreement.

				(I)Any other kind of person identified by the

			 Commissioner, by regulation, as not being an insurance producer within the

			 meaning of this definition.

				(16)Insurance

			 securitizationThe term

			 insurance securitization means the issuance of debt instruments by

			 a National Insurer, the proceeds from which support the exposures attributed to

			 a protected cell, where repayment of principal or interest, or both, to

			 investors under the transaction terms is contingent upon the occurrence or

			 nonoccurrence of an event with respect to which the National Insurer is exposed

			 to loss under insurance policies or reinsurance contracts it has

			 written.

			(17)Insurer-affiliated

			 partyThe term

			 insurer-affiliated party means—

				(A)any director, officer, employee, or

			 controlling shareholder (other than a holding company) of, or agent for, a

			 National Insurer or a National Agency;

				(B)any other person who has filed or is

			 required to file a statement with the Commissioner under section 1231;

				(C)any shareholder (other than a holding

			 company), consultant, joint venture partner, and any other person as determined

			 by the Commissioner (by regulation or case-by-case) who participates in the

			 conduct of the affairs of a National Insurer or a National Agency; and

				(D)any independent contractor (including any

			 attorney, actuary, or accountant) of a National Insurer or a National Agency

			 who in that capacity knowingly or recklessly participates in any violation of

			 any law or regulation, any breach of fiduciary duty, or any conduct that

			 involves an undue risk of loss to a National Insurer’s policyholders as a

			 whole, and which violation, breach or conduct caused or is likely to cause more

			 than a minimal financial loss to, or a significant adverse effect on, a

			 National Insurer or the policyholders of a National Insurer.

				(18)Insurer in

			 fraternal formThe term

			 insurer in fraternal form means an incorporated society, order or

			 supreme lodge, without capital stock (generally known as a fraternal benefit

			 society), that—

				(A)is conducted solely for the benefit of its

			 members and their beneficiaries and not for profit;

				(B)is operated on a lodge system with

			 ritualistic form of work;

				(C)has a representative form of

			 government;

				(D)provides benefits to members and their

			 dependents; and

				(E)operates for 1 or more social,

			 intellectual, educational, charitable, benevolent, moral, fraternal, patriotic,

			 or religious purposes for the benefit of its members, which may also be

			 extended to others.

				(19)NAICThe term NAIC means the

			 National Association of Insurance Commissioners.

			(20)National

			 agencyThe term

			 National Agency means a National Insurance Agency chartered under

			 section 1201.

			(21)National

			 insurerThe term

			 National Insurer means a National Insurance Company chartered

			 under section 1201.

			(22)National life

			 insurerThe term

			 National Life Insurer means a National Insurer that holds a

			 Federal license to sell, solicit, negotiate, and underwrite 1 or both of life

			 insurance and annuities, provided that a National Life Insurer may also sell,

			 solicit, negotiate, and underwrite disability income insurance, long-term care

			 insurance, health insurance, and funding agreements.

			(23)National

			 property/casualty insurerThe

			 term National Property/Casualty Insurer means a National Insurer

			 that holds a Federal license to sell, solicit, negotiate, and underwrite any

			 combination of lines of property/casualty insurance, provided that a National

			 Property/Casualty Insurer may also sell, solicit, negotiate, and underwrite

			 health insurance.

			(24)NegotiateThe term negotiate, in the

			 context of negotiating insurance, means the act of conferring directly with or

			 offering advice directly to a purchaser or prospective purchaser of a

			 particular policy of insurance concerning any of the substantive benefits,

			 terms, or conditions of the contract, provided that the person engaged in that

			 act either sells insurance to or obtains insurance coverage for

			 purchasers.

			(25)Non-United

			 States insurerThe term

			 non-United States Insurer means a business entity that is

			 chartered or licensed by a foreign country to sell, solicit, negotiate, and

			 underwrite insurance.

			(26)OfficeThe term Office means the

			 Office of National Insurance.

			(27)PersonThe term person means any

			 natural person, business entity, governmental body or entity, voluntary

			 organization, or similar organization.

			(28)Policy of

			 insurance; insurance policyThe term policy of insurance

			 or insurance policy means a policy, contract, certificate, or

			 other evidence of insurance. Policy of insurance includes an

			 annuity contract and a funding agreement.

			(29)PolicyholderThe term policyholder of an

			 insurance policy means the person who is identified as the legal owner under

			 the terms of the insurance policy or who is otherwise vested with legal title

			 to the insurance policy. An assignment, absolute on its face, completed in

			 accordance with the terms of the insurance policy and properly recording the

			 assignee as the policyholder on the books of the insurer vests legal title in

			 the name of the assignee. The term policyholder does not include a

			 person with a mere beneficial interest in an insurance policy or a person to

			 whom an insurance policy is assigned for collateral security purposes.

			(30)Property/casualty

			 insuranceThe term

			 property/casualty insurance—

				(A)means a product that insures, guarantees,

			 or indemnifies against liability, loss of life, loss of health, or loss through

			 damage to or destruction of property, including surety bonds, private passenger

			 or commercial automobile, homeowners, mortgage guaranty, financial guaranty,

			 commercial multiperil, general liability, professional liability, workers’

			 compensation, fire and allied lines, farm or ranch owners multiperil, aircraft,

			 fidelity, surety, medical malpractice, ocean marine, inland marine, and boiler

			 and machinery insurance; and

				(B)does not include life insurance, disability

			 income insurance, long-term care insurance, health insurance, annuities, a

			 funding agreement, or title insurance.

				(31)Protected

			 cellThe term protected

			 cell means an identified pool of assets and liabilities of a National

			 Insurer segregated and insulated from the remainder of the National Insurer’s

			 assets and liabilities. The remainder of the National Insurer’s assets and

			 liabilities includes general account assets and liabilities, separate account

			 assets and liabilities, and assets and liabilities of other protected

			 cells.

			(32)Protected cell

			 accountThe term

			 protected cell account means a specifically identified bank or

			 custodial account established by a National Insurer for the purpose of

			 segregating the protected cell assets of 1 protected cell from the protected

			 cell assets of other protected cells and from the assets of the National

			 Insurer’s general account and separate accounts.

			(33)SellThe term sell, in the context

			 of selling a policy of insurance, includes exchanging a policy of insurance by

			 any means, for money or any other valuable consideration, on behalf of an

			 insurer.

			(34)Separate

			 accountThe term

			 separate account means an account established and maintained by a

			 National Life Insurer under which income, gains, and losses, whether or not

			 realized, from assets allocated to such account, are, in accordance with the

			 applicable contract, credited to or charged against such account without regard

			 to other income, gains, or losses of the National Life Insurer.

			(35)SolicitThe term solicit, in the

			 context of soliciting a policy of insurance, means attempting to sell insurance

			 or asking or urging a person to apply for a particular kind of insurance from a

			 particular insurer.

			(36)StateThe term State means each of

			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, any

			 territory of the United States, Guam, American Samoa, the Trust Territory of

			 the Pacific Islands, the United States Virgin Islands, and the Commonwealth of

			 the Northern Mariana Islands.

			(37)State

			 insurance agencyThe term

			 State insurance agency means an insurance producer that is

			 incorporated under State law.

			(38)State

			 insurerThe term State

			 insurer means an insurer incorporated or organized under the laws of a

			 State.

			(39)SubsidiaryThe term subsidiary means a

			 business entity controlled, directly or indirectly, by another business entity.

			 For the purposes of this definition—

				(A)a business entity is conclusively presumed

			 to be controlled by a person that, directly or indirectly, with power to vote,

			 owns, controls, or holds a majority of the outstanding voting securities of

			 such business entity;

				(B)no presumption, either of control or of

			 absence of control, arises if such ownership, control, or holding of voting

			 securities is less than a majority but more than 5 percent;

				(C)absence of control is presumed if such

			 ownership, control or holding of voting securities is 5 percent or less;

			 and

				(D)in determining control, voting securities

			 held in separate accounts of a business entity shall be deemed to be owned by

			 the business entity, but voting securities in an investment advisory account

			 that are not owned by a business entity but are held in an account as to which

			 the business entity is an investment adviser shall not be deemed to be

			 controlled or held by such business entity.

				(40)Trusteed

			 assetsThe term

			 trusteed assets means assets required or permitted by this title

			 to be deposited by a non-United States insurer with a qualified trustee for the

			 security of its policyholders and creditors in the United States.

			(41)Trusteed

			 surplusThe term

			 trusteed surplus means, with respect to a United States branch,

			 the value of the insurer’s trusteed assets deposited with a trustee under

			 section 1202(b), plus accrued investment income thereon where such income is

			 collectible by the trustee, less the aggregate net amount of all of its

			 reserves and other liabilities in the United States as determined under section

			 1202(b).

			(42)United states

			 branchThe term United

			 States branch means the business unit through which business is

			 transacted within the United States by a non-United States insurer and the

			 assets and liabilities of the insurer within the United States pertaining to

			 such business.

			(43)United states

			 holding companyThe term

			 United States holding company means, with respect to a National

			 Insurer, a person organized or incorporated in a State that directly or

			 indirectly controls a National Insurer.

			(44)ViolationThe term violation includes

			 any action or inaction (alone or with another or others) for or toward causing,

			 bringing about, participating in, counseling, or aiding or abetting a

			 violation.

			(45)Voting

			 securitiesThe term

			 voting securities means securities of any class or any ownership

			 interest having voting power for the election of directors, trustees, or

			 management of a business entity, other than securities having such power only

			 by reason of the happening of a contingency.

			IOFFICE OF NATIONAL INSURANCE

			AEstablishment of Office of National

			 Insurance

				1101.Establishment

					(a)In

			 GeneralThere is established,

			 in the Department of the Treasury, the Office of National Insurance, which

			 shall be headed by the Commissioner of National Insurance.

					(b)OfficesThe Commissioner shall establish a main

			 office in Washington, D.C., not fewer than 6 regional offices, and such

			 additional offices, within or outside the United States, as the Commissioner

			 determines to be necessary to carry out the provisions of this Act.

					(c)FundingThe operations of the Office, including the

			 compensation of the Commissioner and all employees of the Office, shall be paid

			 from fees and assessments imposed under the terms of section 1122.

					(d)Applicability

			 of Administrative Procedures ActThe Office shall be an agency of the United

			 States for purposes of subchapter II of chapter 5 and chapter 6 of title 5,

			 United States Code.

					(e)Annual

			 ReportThe Commissioner shall

			 prepare and submit to Congress an annual report on the activities of the

			 Office.

					1102.Commissioner of

			 National Insurance

					(a)Appointment

						(1)In

			 generalThe Commissioner of

			 National Insurance shall be appointed by the President, by and with the advice

			 and consent of the Senate, from among individuals who are citizens of the

			 United States.

						(2)TermThe Commissioner shall be appointed for a

			 term of 5 years.

						(3)VacancyA vacancy in the position of the

			 Commissioner, which occurs before the expiration of the term for which the

			 Commissioner was appointed shall be filled in the manner established under

			 paragraph (1). The Commissioner appointed to fill the vacancy shall be

			 appointed only for the remainder of the term of the preceding

			 Commissioner.

						(4)Service after

			 termAn individual may serve

			 as the Commissioner after the expiration of the term for which appointed until

			 the earlier of—

							(A)such time as a successor has been

			 appointed; or

							(B)1 year after the expiration of the

			 individual’s term.

							(5)Prohibition on

			 financial interestsThe

			 Commissioner may not have a direct or indirect financial interest in any

			 National Insurer, National Agency, or other federally licensed insurance

			 producer, except that the Commissioner may own, directly or indirectly, or may

			 have a direct or indirect beneficial interest in any insurance policy written

			 or sold by a National Insurer or National Agency.

						(6)OversightThe Commissioner shall be subject to the

			 general oversight of the Secretary of the Treasury, who may not intervene in

			 any matter or proceeding before the Commissioner unless otherwise specifically

			 provided by law.

						(7)Executive

			 schedule

							(A)In

			 generalThe Commissioner

			 shall receive compensation at the rate prescribed by law under section 5314 of

			 title 5, United States Code, for positions at level III of the Executive

			 Schedule.

							(B)Technical

			 amendmentSection 5314 of

			 title 5, United States Code, is amended by inserting Commissioner of

			 National Insurance, Department of the Treasury. as a new item after

			 Administrator, Pipeline and Hazardous Materials Safety

			 Administration..

							(b)Powers of the

			 Commissioner

						(1)In

			 general

							(A)PowersThe Commissioner shall—

								(i)oversee the organization, incorporation,

			 operation, regulation, and supervision of National Insurers and National

			 Agencies;

								(ii)issue charters and licenses for National

			 Insurers and National Agencies;

								(iii)license, regulate, and supervise federally

			 licensed insurance producers other than National Agencies; and

								(iv)have exclusive authority to determine

			 whether a person subject to this Act has complied with the Act or the

			 application of any State law to matters regulated under this Act, including the

			 determination of any complaint raised by any person.

								(B)Final agency

			 actionA determination of the

			 Commissioner under subparagraph (A)(iv) shall be the final agency action for

			 purposes of judicial review of that action.

							(2)Rulemaking

							(A)Issuance of

			 regulations and other actionsThe Commissioner may issue such rules,

			 regulations, orders, and interpretations as the Commissioner determines to be

			 necessary to carry out the purposes of this Act.

							(B)AutonomyThe Secretary of the Treasury may not delay

			 or prevent the issuance of any rule, regulation, order, or interpretation by

			 the Commissioner unless otherwise specifically authorized by law.

							(C)No delegation

			 permittedThe Commissioner

			 may not delegate any authority conferred under subparagraph (A) to any

			 insurance self-regulatory organization.

							(3)Litigation

			 authority

							(A)In

			 generalThe Commissioner may

			 sue and be sued, complain and defend, and otherwise litigate, in the

			 Commissioner’s name and through the Commissioner’s own attorney, in any Federal

			 or State court, other than the Supreme Court of the United States in which the

			 Commissioner shall be represented by the Solicitor General of the United

			 States.

							(B)EnforcementThe Commissioner may apply to the United

			 States district court for the jurisdiction in which the main office of a

			 National Insurer or National Agency is located, or in which any other federally

			 licensed insurance producer or other person is located, for the enforcement of

			 any effective and outstanding rule, regulation, order, or interpretation issued

			 pursuant to this Act.

							(4)Consultation

			 with state insurance regulatorsThe Commissioner may, as appropriate,

			 consult with State insurance regulators responsible for the supervision of

			 States insurers, State insurance agencies, and State licensed insurance

			 producers regarding regulatory and supervisory matters of common

			 interest.

						(5)International

			 coordination and cooperation

							(A)In

			 generalThe Commissioner may

			 engage in international efforts to secure bilateral and multilateral

			 cooperation and agreements, as appropriate, with respect to insurance

			 regulation in global markets in order to promote open and fair competition in

			 such markets and to improve the quality and uniformity of insurance regulation

			 in all countries.

							(B)Foreign

			 insurance regulatorsThe

			 Commissioner may provide appropriate technical assistance to, and cooperation

			 with, individual foreign insurance regulators and regional and global

			 regulatory organizations in insurance matters affecting international commerce,

			 including—

								(i)the development and implementation of

			 international regulatory standards; and

								(ii)the development and implementation of

			 bilateral and multilateral mutual recognition agreements on the licensing of

			 insurance companies and insurance producers.

								(C)Consultation

			 and cooperationIn exercising

			 the authority granted under subparagraphs (A) and (B), the Commissioner—

								(i)shall consult and cooperate with the

			 Executive Office of the President and the United States Trade Representative;

			 and

								(ii)may include a representative of any

			 interested State insurance regulators as the Commissioner determines to be

			 appropriate.

								(6)Independence in

			 congressional testimony and recommendationsSection 111 of Public Law 93–495 (12 U.S.C.

			 250) is amended by inserting the Commissioner of the National

			 Insurance, after the Director of the Office of Thrift

			 Supervision,.

						(c)GAO

			 AuditThe Commissioner shall

			 make available to the Comptroller General of the United States all books and

			 records necessary to audit all of the activities of the Office.

					1103.Office personnel

			 matters

					(a)In

			 GeneralThe Commissioner may

			 employ such examiners, lawyers, accountants, actuaries and other employees as

			 are necessary to carry out the provisions of this Act.

					(b)CompensationThe Commissioner shall fix the compensation

			 and number of employees of the Office without regard to chapter 51 or

			 subchapter III of chapter 53 of title 5, United States Code.

					(c)Additional

			 CompensationThe Commissioner

			 may provide additional compensation and benefits to employees of the Office if

			 the same type of compensation or benefits are then being provided by any

			 Federal banking agency or, if not then being provided, could be provided by any

			 such agency under applicable provisions of law or regulation. In setting and

			 adjusting the total amount of compensation and benefits for employees of the

			 Office, the Commissioner shall consult, and seek to maintain comparability

			 with, the Federal banking agencies.

					(d)Acting

			 CommissionerThe Commissioner

			 shall designate an employee of the Office to serve as the Acting Commissioner

			 during the absence or disability of the Commissioner.

					(e)Delegation of

			 Powers

						(1)Employees and

			 othersUnless otherwise

			 prohibited by this Act, the Commissioner may delegate to any employee,

			 representative, or agent any power of the Commissioner.

						(2)Self-regulatory

			 organizationsUnless

			 otherwise prohibited by this Act, the Commissioner may, by regulation, delegate

			 to any insurance self-regulatory organization any power of the Commissioner in

			 accordance with the terms of section 1106.

						1104.Division of

			 Insurance Fraud

					(a)EstablishmentThere is established, within the Office, a

			 Division of Insurance Fraud.

					(b)AuthorityThe Division of Insurance Fraud shall have

			 all powers necessary to enforce the terms of subtitle D, other than the power

			 to execute search and arrest warrants.

					1105.Division of

			 Consumer Affairs

					(a)EstablishmentThere is established, within the Office, a

			 Division of Consumer Affairs.

					(b)AuthorityThe Division of Consumer Affairs shall

			 support the Commissioner in the implementation and enforcement of the market

			 conduct regulations issued pursuant to section 1215.

					1106.Insurance

			 self-regulatory organizations

					(a)Authority of

			 the commissionerSubject to

			 the terms of this section, and the regulations issued pursuant to this section,

			 the Commissioner shall have the authority to—

						(1)provide for the registration of an

			 insurance self-regulatory organization; and

						(2)supervise and regulate any registered

			 insurance self-regulatory organization, which shall include the authority

			 to—

							(A)review, approve, abrogate, modify, or add

			 to the operating rules of an insurance self-regulatory organization;

							(B)review, approve, abrogate, or modify any

			 disciplinary action taken by an insurance self-regulatory organization;

							(C)remove, suspend, or bar an individual from

			 serving as an officer or director of an insurance self-regulatory

			 organization;

							(D)remove or suspend a member of an insurance

			 self-regulatory organization; and

							(E)suspend or revoke the registration of an

			 insurance self-regulatory organization.

							(b)Authority of

			 registered insurance self-regulatory organizationsAn

			 insurance self-regulatory organization that is registered by the Commissioner

			 shall have the authority to—

						(1)carry out the purpose of this Act;

			 and

						(2)enforce compliance by its members with the

			 provisions of this Act, applicable regulations issued by the Commissioner, and

			 the rules of the organization.

						(c)MembershipAn insurance self-regulatory organization

			 may be formed by, and consist exclusively of—

						(1)National Insurers;

						(2)National Agencies;

						(3)federally licensed insurance producers;

			 or

						(4)any combination of National Insurers,

			 National Agencies and federally licensed insurance producers.

						(d)RegulationsNot later than 2 years after the date of

			 enactment of this Act, the Commissioner shall issue regulations governing the

			 registration and operations of insurance self-regulatory organizations. Such

			 regulations shall establish—

						(1)the procedures insurance self-regulatory

			 organizations must follow to be registered by the Commissioner, which shall

			 provide for public notice and an opportunity for public comment on the proposed

			 registration;

						(2)the standards that the Commissioner shall

			 apply in reviewing a proposed registration, which shall require an insurance

			 self-regulatory organization to demonstrate that—

							(A)it has the capacity to—

								(i)carry out the purpose of this Act;

			 and

								(ii)enforce compliance by its members with the

			 provisions of this Act, applicable regulations, and the rules of the

			 organization; and

								(B)its operating rules—

								(i)assure a fair representation of its members

			 in the selection of its directors and the administration of its affairs;

								(ii)provide for the equitable allocation of

			 fees, dues, and other charges among its members;

								(iii)provide for the organization to take

			 appropriate disciplinary actions against members, including the revocation of

			 membership status, for violations of this Act, the regulations issued pursuant

			 to this Act, or the operating rules of the organization; and

								(iv)include procedures for members that are

			 subject to disciplinary actions to obtain review of such actions by the

			 Commissioner;

								(3)the procedures and standards the

			 Commissioner shall follow in reviewing, approving, abrogating, or modifying any

			 new operating rule or any amendment to an existing operating rule that is

			 proposed by an insurance self-regulatory organization, which shall include

			 procedures for public notice and comment on such rule or amendment;

						(4)the procedures and standards the

			 Commissioner shall follow in abrogating, modifying, or adding to the operating

			 rules of an insurance self-regulatory organization;

						(5)the procedures and standards the

			 Commissioner shall follow in reviewing, approving, abrogating, or modifying any

			 disciplinary action by an insurance self-regulatory organization;

						(6)the procedures and standards the

			 Commissioner shall follow in removing, suspending, or baring any individual

			 from serving as an office, or director of an insurance self-regulatory

			 organization;

						(7)the procedures and standards the

			 Commissioner shall follow in suspending or revoking the registration of an

			 insurance self-regulatory organization; and

						(8)such other matters as the Commissioner

			 determines appropriate to ensure and protect the public interest and the

			 interests of policyholders.

						1107.Office of the

			 Ombudsman

					(a)Establishment

			 of the office of the ombudsmanThere is established within the Office, an

			 Office of the Ombudsman. The Commissioner shall appoint an Ombudsman to

			 administer the Office of the Ombudsman. The Ombudsman shall report directly to

			 the Commissioner.

					(b)Duties of the

			 ombudsmanThe Ombudsman shall

			 act as a liaison between the Office and any person adversely affected by the

			 Office’s supervisory or regulatory activities, including the failure of the

			 Office to take a requested action. The Ombudsman shall assure that safeguards

			 exist to encourage complainants to come forward and preserve

			 confidentiality.

					(c)Powers of the

			 ombudsmanThe powers of the

			 Ombudsman are the following:

						(1)with the prior consent of the Commissioner,

			 the Ombudsman may stay any appealable decision or action during the resolution

			 of an appealable matter; and

						(2)review and report any weakness in policy or

			 procedures to the Commissioner, and make recommendations regarding changes in

			 such policies or procedures.

						(d)Appealable

			 mattersAny party adversely

			 affected by an Office decision or action may seek Ombudsman review of such

			 decision or action, except for the following:

						(1)Appointments of receiver or

			 conservators.

						(2)Preliminary examination conclusions

			 communicated to the regulated entity before a final examination report is

			 issued.

						(3)Any formal enforcement-related action or

			 decision, including the issuance of a formal supervisory agreement, a

			 cease-and-desist order, a civil money penalty, or to take prompt corrective

			 action, issue a safety and soundness order, or commence a formal

			 investigation.

						(4)Formal and informal rulemakings pursuant to

			 subchapter II of chapter 5 of title 5, United States Code.

						(5)Decisions or recommended decisions

			 following formal adjudications conducted pursuant to subchapter II of chapter 5

			 of title 5, United States Code.

						(6)Requests for agency records pursuant to

			 section 552 of title 5, United States Code (commonly referred to as the Freedom

			 of Information Act).

						(e)Procedures for

			 filing an appeal to the ombudsmanAn aggrieved party may seek review of an

			 appealable matter by filing a written appeal with the Office of the Ombudsman.

			 In the case of a National Insurer or National Agency, the appeal shall be

			 signed by the President or Chief Executive Officer of the Insurer or Agency.

			 The appeal shall set forth all of the reasons for the appeal and supporting

			 documentation. The Ombudsman may arrange for a meeting of Office personnel and

			 the complainants to discuss the appeal.

					(f)Effect of

			 filing an appealUnless the

			 Ombudsman determines otherwise, and obtains the concurrence of the

			 Commissioner, material supervisory decisions and actions are not stayed pending

			 an appeal.

					(g)Decision of the

			 ombudsmanAfter a thorough

			 investigation of the matter, and after considering all relevant information

			 provided by the complainant and the Office, the Ombudsman shall issue a written

			 determination of the appeal. Such determination shall become the final decision

			 of the Office, unless reversed, modified, or stayed by the Commissioner.

					(h)Retaliation

			 prohibitedThe Office and its

			 staff may not take any adverse action against a complainant for appealing any

			 decision or action to the Ombudsman. Upon learning of any possible retaliatory

			 actions, the Ombudsman shall investigate the matter, and if the Ombudsman

			 determines that reasonable grounds exist to conclude that retaliation has taken

			 place, shall refer the matter to the Commissioner.

					BSupervision of National Insurers and National

			 Agencies

				1121.Examination of

			 National Insurers and National Agencies

					(a)In

			 General

						(1)ExaminationThe Commissioner shall provide for

			 examinations of National Insurers and National Agencies.

						(2)Regular and

			 special examinations of national insurersNot less than once during each 36-month

			 period, the Commissioner shall conduct an on-site examination of each National

			 Insurer, and may conduct a special examination of a National Insurer whenever

			 the Commissioner determines that a special examination is necessary.

						(3)Examination of

			 national agenciesThe

			 Commissioner may examine a National Agency only in response to a complaint or

			 any other evidence that the National Agency has violated or is about to

			 violate—

							(A)a law, rule, or regulation;

							(B)any condition imposed in writing by the

			 Commissioner in connection with issuing a license for a federally licensed

			 insurance producer; or

							(C)any written agreement entered into with the

			 Commissioner.

							(4)Affiliates

							(A)In

			 generalIn making

			 examinations of National Insurers or National Agencies, the Commissioner may,

			 to the extent necessary to discover information concerning activities of an

			 affiliate that may have a materially adverse effect on the operations,

			 management, or financial condition of the National Insurer or National

			 Agency—

								(i)require an affiliate to make such reports

			 and provide such material as the Commissioner may direct; and

								(ii)conduct an examination of the affairs of an

			 affiliate, if—

									(I)the Commissioner has reasonable cause to

			 believe that the activities of the affiliate may have such an effect;

									(II)the examination is limited to the extent

			 necessary to disclose information related to such effect; and

									(III)the Commissioner is unable to obtain the

			 necessary information from the National Insurer or National Agency.

									(B)Acceptance of

			 available informationTo the

			 extent that the Commissioner requires an affiliate to make reports or provide

			 material under subparagraph (A), the Commissioner shall, to the fullest extent

			 possible, accept—

								(i)reports that the affiliate has provided or

			 been required to provide to other Federal or State regulatory authorities or

			 appropriate self-regulatory organizations;

								(ii)information that is otherwise required to

			 be reported publicly; and

								(iii)audited financial statements.

								(C)Use of

			 regulatory reportsIf the

			 Commissioner determines to conduct an examination of an affiliate under

			 subparagraph (B) and such affiliate is a functionally regulated affiliate, the

			 Commissioner shall, to the fullest extent possible, rely on the examination

			 reports made by the functional regulator of such affiliate.

							(b)Access to

			 People and Records

						(1)In

			 generalThe Commissioner,

			 upon request, shall be given prompt and reasonable access to National Insurer

			 or National Agency officers, employees, and agents, and relevant books,

			 records, and documents in the course of supervision, oversight, or examination

			 of any National Insurer or National Agency.

						(2)Court

			 orderIf prompt and

			 reasonable access is not given as required under paragraph (1), the

			 Commissioner may apply to the United States district court for the judicial

			 district in which the main office of the National Insurer or the National

			 Agency is located, or in which the person denying such access resides or

			 carries on business, for an order requiring that such information be promptly

			 provided.

						(3)Subpoena

			 powerIn connection with

			 examinations of National Insurers, National Agencies, or affiliates under this

			 section and the examination of federally licensed insurance producers under

			 section 1301, the Commissioner may—

							(A)administer oaths and affirmations;

							(B)examine, take, and preserve testimony under

			 oath as to any matter in respect of the affairs or ownership of any such

			 National Insurer, National Agency, affiliate, or federally licensed insurance

			 producer;

							(C)issue subpoenas; and

							(D)in order to enforce a subpoena issued under

			 subparagraph (C), apply to the United States district court for the judicial

			 district—

								(i)in which the main office of the National

			 Insurer, National Agency, or affiliate is located;

								(ii)in which the federally licensed insurance

			 producer is located; or

								(iii)in which the witness resides or carries on

			 business.

								1122.Examination fees

			 and other assessments

					(a)Examination

			 Fee

						(1)National

			 insurers, national agencies, and federally licensed insurance

			 producersThe Commissioner

			 shall assess the cost of conducting examinations of National Insurers, National

			 Agencies, and federally licensed insurance producers against each such Insurer,

			 Agency, or producer, as the Commissioner determines to be appropriate.

						(2)AffiliatesThe Commissioner shall assess the cost of

			 conducting examinations of affiliates against each such affiliate, as the

			 Commissioner determines to be appropriate.

						(3)Refusal to

			 pay

							(A)In

			 generalSubject to

			 subparagraph (B), if any affiliate refuses to pay an assessment imposed

			 pursuant to paragraph (2), the Commissioner may assess such cost against the

			 affiliated National Insurer or National Agency.

							(B)Shared

			 affiliatesIf an affiliate is

			 an affiliate of more than 1 National Insurer or National Agency, the assessment

			 with respect to that affiliate may be assessed against, and collected from, any

			 affiliated National Insurer or National Agency, in such proportions as the

			 Commissioner may prescribe.

							(b)Processing

			 FeeThe Commissioner may

			 assess a fee against any person who submits to the Office an application,

			 filing, statement, notice, or request for approval to cover the cost of

			 processing such submission.

					(c)Other

			 AssessmentsThe Commissioner

			 may assess against National Insurers, National Agencies, and federally licensed

			 insurance producers such additional fees as the Commissioner determines to be

			 necessary and appropriate to fund the expenses of the Office.

					(d)NoticeThe Commissioner shall notify National

			 Insurers, National Agencies, and federally licensed insurance producers

			 of—

						(1)the initial fees and assessments imposed

			 under this section; and

						(2)any change in fees and assessments.

						(e)Treatment of

			 Fees and Assessments

						(1)DepositsAmounts received by the Commissioner from

			 fees and assessments imposed under this section shall be deposited in the

			 manner provided in section 5234 of the Revised Statutes (12 U.S.C. 192) with

			 respect to assessments by the Comptroller of the Currency.

						(2)Government

			 funds; apportionmentNotwithstanding any other provision of law,

			 amounts received by the Commissioner from any fee or assessment imposed under

			 this section—

							(A)shall not be considered Government or

			 public funds or appropriated money; and

							(B)shall not be subject to apportionment for

			 purpose of chapter 15 of title 31, United States Code, or under any other

			 authority.

							(f)Working Capital

			 Fund

						(1)In

			 generalThe Commissioner may

			 impose fees and assessments pursuant to subsections (a), (b), and (c), in

			 excess of actual expenses for any given year, to maintain an appropriate

			 working capital fund.

						(2)RefundsThe Commissioner shall remit to the payers

			 of such fees and assessments any funds collected in excess of what the

			 Commissioner determines to be necessary to maintain such working capital

			 fund.

						(g)Use of

			 FundsThe Commissioner may

			 use the combined resources collected through fees and assessments imposed

			 pursuant to this section to pay all direct and indirect operating costs of the

			 Office, including the salary and administrative expenses of the Office.

					(h)Appropriations

			 During Start-Up Period

						(1)AuthorizationThe Commissioner may borrow from the

			 Secretary of the Treasury such funds as the Commissioner determines to be

			 necessary and appropriate to organize and begin operations of the

			 Office.

						(2)PaymentAny loan extended pursuant to paragraph (1)

			 shall be repaid, in full (with interest at a rate set by the Secretary of the

			 Treasury), within 30 years following the date of enactment of this Act, with

			 individual payments on any loan to be made in such amounts and at such times as

			 the Commissioner determines to be appropriate.

						(i)RulemakingThe Commissioner shall promulgate

			 regulations with respect to the computation, assessment, and collection of the

			 fees and assessments provided for in this section.

					1123.Disclosure of

			 information

					(a)Regulations

			 requiredThe Commissioner

			 shall, by regulation, establish standards for the disclosure of examination

			 reports, applications, filings, correspondence, records, and other information

			 prepared by, or submitted to, the Commissioner.

					(b)Supervisory

			 privilegeThe regulation

			 issued pursuant to subsection (a) shall prohibit the disclosure of confidential

			 supervisory information, as such information is defined by the Commissioner in

			 such regulation.

					(c)Other

			 privilegesThe submission of

			 any information to the Commissioner shall not waive or otherwise affect any

			 privilege a person may claim with respect to such information under Federal or

			 State law as to a party other than the Commissioner.

					1124.Reporting

			 requirement

					(a)General

			 AuthorityThe Commissioner is

			 authorized to require National Insurers and National Agencies to make such

			 reports, containing such information and in such form, as the Commissioner may

			 prescribe by regulation.

					(b)Financial

			 StatementsEach National

			 Insurer holding a Federal license shall submit annual and quarterly financial

			 statements, in compliance with the accounting principles and auditing standards

			 specified under section 1211, to the Commissioner at such times and in such

			 form as the Commissioner may require under regulations promulgated pursuant to

			 subsection (c).

					(c)RegulationsThe Commissioner shall promulgate

			 regulations that—

						(1)specify the information that shall be

			 disclosed in the financial statements required under subsection (b); and

						(2)specify any additional financial schedules

			 that National Insurers shall make available for examination by the Commissioner

			 upon request.

						1125.Relationship to

			 State law

					(a)In

			 GeneralExcept as provided

			 under subsection (b) or otherwise authorized under Federal law, National

			 Insurers, National Agencies, and federally licensed insurance producers shall

			 not be subject to any form of State licensing, examination, reporting,

			 regulation, or other supervision relating to—

						(1)the sale, solicitation, or negotiation of

			 insurance;

						(2)the underwriting of insurance; or

						(3)any other insurance operations, including

			 all products, marketing and sales practices, claims adjustment and settlement,

			 financial condition and solvency, and holding company transactions.

						(b)Applicable

			 State LawsNotwithstanding

			 subsection (a), National Insurers, National Agencies, and federally licensed

			 insurance producers shall be subject to—

						(1)applicable State unclaimed property and

			 escheat laws;

						(2)applicable tax laws of a State in

			 accordance with sections 1251 and 1252;

						(3)applicable State law relating to

			 participation in an assigned risk plan, mandatory joint underwriting

			 association, or any other mandatory residual market mechanism designed to make

			 insurance available to those unable to obtain insurance in the voluntary

			 market, except to the extent that such State law—

							(A)relates to participation in any voluntary

			 joint underwriting association or similar arrangement;

							(B)results in rates in effect for an assigned

			 risk plan, mandatory joint underwriting association, or any other mandatory

			 residual market mechanism that fail to cover the expected value of all future

			 costs associated with insurance policies written by such residual market

			 mechanism;

							(C)requires a National Insurer to use any

			 particular rate, rating element, price or form; or

							(D)is inconsistent with any provision of this

			 Act;

							(4)applicable State insurance law that

			 prescribes the compulsory coverage requirements for workers’ compensation or

			 motor vehicle insurance, or both, that every insurer must provide if the

			 insurer issues insurance policies in such State, except to the extent that such

			 State law requires a National Insurer to use any particular rate, rating

			 element, or price;

						(5)applicable State insurance law mandating

			 the participation of insurers in an advisory or statistical organization,

			 except to the extent that such State law requires a National Insurer to use any

			 particular rate, rating element, price, or form; and

						(6)applicable State law relating to

			 participation in a workers’ compensation administration mechanism, except to

			 the extent that such State law is inconsistent with any provision of this

			 Act.

						CEnforcement of Federal Insurance

			 Laws

				1141.National Insurer

			 license suspension, restriction, or revocation

					(a)In

			 GeneralIn accordance with

			 the conditions under this section, the Commissioner may revoke or restrict the

			 Federal license of a National Insurer if the Commissioner determines that the

			 National Insurer—

						(1)has engaged in conduct that is hazardous to

			 the National Insurer and that involves an undue risk to the National Insurer’s

			 policyholders;

						(2)is in a financial or other condition that

			 is not consistent with the continuation of existing operations; or

						(3)has violated any—

							(A)applicable law or regulation;

							(B)order or condition imposed in writing by

			 the Commissioner in connection with the approval of an application, filing,

			 statement, notice, or other request by the National Insurer; or

							(C)written agreement entered into between the

			 National Insurer and the Commissioner.

							(b)Notice To

			 National Insurer

						(1)In

			 generalIf the Commissioner

			 determines under subsection (a) that the Federal license of a National Insurer

			 should be revoked or restricted, the Commissioner shall—

							(A)serve the National Insurer with written

			 notice of the intent of the Commissioner to revoke or restrict such Federal

			 license;

							(B)provide the National Insurer with a

			 statement of the basis for the determination to revoke or restrict such Federal

			 license; and

							(C)notify, not less than 30 days before a

			 hearing under subsection (c), of the date and place of the hearing.

							(2)Notice of

			 serviceAny service required

			 or authorized to be made by the Commissioner under this section may be made by

			 registered mail, or in such other manner reasonably calculated to give actual

			 notice as the Commissioner may by regulation or otherwise provide.

						(c)Revocation or

			 Restriction Hearing

						(1)In

			 generalBefore revoking or

			 restricting a Federal license, the Commissioner shall conduct a hearing in

			 accordance with section 554 of title 5, United States Code, to determine if the

			 conditions described in subsection (a) exist.

						(2)Authority to

			 revoke or restrict federal licenseIf, on the basis of the evidence presented

			 at the hearing under paragraph (1) and the written findings of the Commissioner

			 with respect to such evidence, the Commissioner establishes the existence of

			 any conduct, condition, or violation specified in the notice sent to a National

			 Insurer under subsection (b), the Commissioner may issue an order revoking or

			 restricting the Federal license of the National Insurer, which shall be

			 effective as of a date subsequent to such finding.

						(3)Consent to

			 revocation or restrictionIf

			 a duly authorized representative of the National Insurer fails to appear at the

			 hearing under this subsection, the National Insurer shall be deemed to have

			 consented to the revocation or restriction of its Federal license, and the

			 Commissioner may immediately revoke or restrict such Federal license.

						(d)Publication of

			 Notice of Revocation or Restriction

						(1)Notice by

			 national insurer

							(A)In

			 generalThe National Insurer

			 shall give notice of a revocation or restriction of its Federal license under

			 this section to each policyholder affected by the revocation or

			 restriction.

							(B)Type of

			 notice.Notice under this

			 paragraph shall be sent to the policyholder’s last address of record on the

			 books of the National Insurer, in such manner and at such time as the

			 Commissioner determines to be necessary for the protection of

			 policyholders.

							(2)Notice by

			 commissioner

							(A)In

			 generalThe Commissioner

			 shall publish notice of a revocation or restriction under this section. If the

			 Commissioner determines that a National Insurer has not given notice of an

			 order under this subsection in accordance with the requirements of the

			 Commissioner, the Commissioner may provide such notice in such manner as the

			 Commissioner may find to be necessary and proper.

							(B)CostsThe cost of any notice provided under

			 subparagraph (A) shall be paid by the National Insurer.

							(e)Temporary

			 Suspension or Restriction

						(1)In

			 generalIf the Commissioner,

			 in the course of a revocation proceeding under this section, finds that the

			 National Insurer poses an immediate threat to the interests of its

			 policyholders or to the public, the Commissioner shall issue an order

			 temporarily suspending or restricting the Federal license of the National

			 Insurer.

						(2)Notice of

			 temporary orderA National

			 Insurer whose Federal license is temporarily suspended or restricted under this

			 subsection shall give notice of an order issued under this paragraph to each

			 affected policyholder in such manner and at such times as the Commissioner may

			 find to be necessary and may order for the protection of policyholders and the

			 public.

						(3)Effective

			 period of temporary orderA

			 temporary order issued under paragraph (1) shall—

							(A)become effective not earlier than 10 days

			 from the date of service upon the National Insurer; and

							(B)unless set aside, limited, or suspended by

			 a court in proceedings authorized under paragraph (4), remain effective and

			 enforceable until the earlier of—

								(i)the effective date of an order under

			 subsection (c)(2); or

								(ii)the date on which the Commissioner

			 determines that there is insufficient evidence to revoke or restrict a Federal

			 license under this subsection.

								(4)Judicial

			 review

							(A)In

			 generalDuring the 10-day

			 period beginning on the date on which a temporary order has been issued under

			 paragraph (1), the National Insurer may apply to a court described in

			 subparagraph (B) for an injunction setting aside, limiting, or suspending the

			 enforcement, operation, or effectiveness of such order.

							(B)JurisdictionThe United States District Court for the

			 District of Columbia and the United States district court for the judicial

			 district in which the main office of the National Insurer is located shall have

			 jurisdiction to issue an injunction under this paragraph.

							(f)Decision To

			 Suspend, Restrict, or Revoke

						(1)In

			 generalExcept as provided

			 under paragraph (2), any decision by the Commissioner to suspend, restrict, or

			 revoke a Federal license under this section shall be made by the Commissioner

			 and may not be delegated.

						(2)ExceptionThe Commissioner may, by order, designate

			 an employee of the Office who may make a decision described in paragraph (1) if

			 the Commissioner is not able to act by reason of recusal or is otherwise

			 disqualified from acting.

						(g)Judicial

			 ReviewAny National Insurer

			 whose Federal license has been revoked or restricted by order of the

			 Commissioner under this section shall have the right of judicial review of such

			 order only to the same extent as provided for the review of orders under

			 section 1148.

					1142.Suspension,

			 restriction, or revocation of Federal license of National Agencies and

			 federally licensed insurance producers

					(a)In

			 GeneralIn accordance with

			 the provisions of this section, the Commissioner may revoke or restrict the

			 Federal producer license, including lines of insurance covered by such license,

			 of a National Agency or other federally licensed insurance producer if the

			 Commissioner determines that the Agency or producer has—

						(1)violated any applicable law, regulation,

			 order, condition imposed in writing by the Commissioner in connection with the

			 approval of an application, filing, statement, notice or other request by the

			 producer, or written agreement entered into between the producer and the

			 Commissioner;

						(2)provided incorrect, misleading, incomplete

			 or materially untrue information in an application for a Federal charter or a

			 Federal producer license;

						(3)used fraudulent, coercive, or dishonest

			 practices; or

						(4)demonstrated incompetence,

			 untrustworthiness, or financial irresponsibility as an insurance

			 producer.

						(b)Notice to

			 Federally Licensed Insurance ProducerIf the Commissioner determines that any

			 conduct, breach, or violation specified in subsection (a) requires revocation

			 or restriction of the Federal producer license of a National Agency or other

			 federally licensed insurance producer, the Commissioner shall—

						(1)serve written notice on the National Agency

			 or other federally licensed insurance producer of the Commissioner’s intention

			 to revoke or restrict the Federal producer license;

						(2)provide the National Agency or other

			 federally licensed insurance producer with a statement of the basis for the

			 determination to revoke or restrict the Federal producer license; and

						(3)notify the National Agency or other

			 federally licensed insurance producer, not less than 30 days before a hearing

			 under subsection (c), of the date and place of the hearing.

						(c)Revocation or

			 Restriction Hearing

						(1)In

			 generalBefore revoking or

			 restricting a Federal producer license, the Commissioner shall conduct a

			 hearing in accordance with section 554 of title 5, United States Code, to

			 determine if the conditions described in subsection (a) exist.

						(2)Authority to

			 revoke or restrict federal licenseIf, on the basis of the evidence presented

			 at the hearing under paragraph (1) and the written findings of the Commissioner

			 with respect to such evidence, the Commissioner finds any conduct, condition,

			 or violation specified in the notice sent to a National Agency or other

			 federally licensed insurance producer under subsection (b), the Commissioner

			 may issue an order revoking or restricting the Federal producer license of the

			 National Agency or other federally licensed insurance producer, which shall be

			 effective as of a date subsequent to such finding.

						(3)Consent to

			 revocation or restrictionIf

			 a duly authorized representative of the National Agency or other federally

			 licensed insurance producer fails to appear at the hearing under this

			 subsection, the National Agency or other federally licensed insurance producer

			 shall be deemed to have consented to the revocation or restriction of its

			 Federal producer license, and the Commissioner may immediately revoke or

			 restrict such Federal producer license.

						(d)Notice of

			 Revocation or Restriction

						(1)Notice by

			 federally licensed insurance producerEach National Agency or other federally

			 licensed insurance producer shall give written notice of such revocation or

			 restriction to each National Insurer, State insurer, or United States branch of

			 a non-United States insurer for which such producer acts as an insurance

			 producer.

						(2)Notice by

			 commissioner

							(A)In

			 generalThe Commissioner

			 shall publish notice of a revocation or restriction under this section. If the

			 Commissioner determines that a National Agency or other federally licensed

			 insurance producer has not given notice of an order under this subsection in

			 accordance with the requirements of the Commissioner, the Commissioner may

			 provide such notice in any manner the Commissioner determines to be necessary

			 and proper.

							(B)CostsThe cost of any notice provided under

			 subparagraph (A) shall be paid by the National Agency or other federally

			 licensed insurance producer.

							(e)Temporary

			 Suspension or Restriction

						(1)In

			 generalIf the Commissioner,

			 in the course of a revocation or restriction proceeding under this section,

			 finds that the National Agency or other federally licensed insurance producer

			 poses an immediate threat to the interests of the policyholders of a National

			 Insurer, a State insurer, or a United States branch of a non-United States

			 insurer or to the public, the Commissioner may issue a temporary order

			 suspending or restricting the Agency’s or other producer’s Federal producer

			 license.

						(2)Notice of

			 temporary orderThe National

			 Agency or other federally licensed insurance producer shall give notice of a

			 temporary order issued under this paragraph in such manner and at such times as

			 the Commissioner may find to be necessary and may order for the protection of

			 policyholders and the public.

						(3)Effective

			 period of temporary orderAny

			 temporary order issued under paragraph (1) shall—

							(A)become effective not earlier than 10 days

			 from the date of service upon the National Agency or other federally licensed

			 insurance producer; and

							(B)unless set aside, limited, or suspended by

			 a court under paragraph (4), remain effective and enforceable until an order of

			 the Commissioner under subsection (c) becomes final or until the Commissioner

			 dismisses the proceedings under paragraph (4).

							(4)Judicial

			 review

							(A)In

			 generalDuring the 10-day

			 period beginning on the date on which a temporary order has been issued under

			 paragraph (1), the National Agency or other federally licensed insurance

			 producer may apply to a court described in subparagraph (B) for an injunction

			 setting aside, limiting, or suspending the enforcement, operation, or

			 effectiveness of such order.

							(B)JurisdictionThe United States District Court for the

			 District of Columbia and the United States district court for the judicial

			 district in which the federally licensed insurance producers (or the main

			 office of the National Agency) is located shall have jurisdiction to issue an

			 injunction under this paragraph.

							(f)Judicial

			 ReviewAny National Agency or

			 other federally licensed insurance producer whose Federal producer license has

			 been revoked or restricted by order of the Commissioner under this subsection

			 shall have the right of judicial review of such order only to the same extent

			 as provided for the review of orders under section 1148.

					1143.Cease-and-desist

			 proceedings

					(a)Notice

						(1)IssuanceThe Commissioner may issue and serve upon a

			 National Insurer, National Agency, federally licensed insurance producer, or

			 insurer-affiliated party a notice of charges if the Commissioner determines

			 that such Insurer, Agency, producer, or party—

							(A)has engaged, or is about to engage, in

			 conduct that is hazardous to a National Insurer, a State insurer, or a United

			 States branch of a non-United States insurer and involves an undue risk to the

			 policyholders, as a whole, of a National Insurer, a State insurer, or a United

			 States branch of a non-United States insurer; or

							(B)has violated, or is about to

			 violate—

								(i)a law, rule, or regulation;

								(ii)any condition imposed in writing by the

			 Commissioner in connection with the granting of any application, filing,

			 statement, notice, or other request by the National Insurer, National Agency or

			 the federally licensed insurance producer; or

								(iii)any written agreement entered into with the

			 Commissioner.

								(2)ContentsThe notice issued under paragraph (1)

			 shall—

							(A)contain a statement of the facts

			 constituting the alleged violations; and

							(B)state the time and place at which a hearing

			 will be held to determine whether an order to cease and desist should be issued

			 against the National Insurer, National Agency, federally licensed insurance

			 producer, or insurer-affiliated party.

							(b)Hearing

						(1)TimingA hearing under this section shall be

			 scheduled for a date which is not earlier than 30 days nor later than 60 days

			 after the service of notice under subsection (a) unless another date is set by

			 the Commissioner at the request of any party so served.

						(2)ConsentIf a duly authorized representative of a

			 party served notice under subsection (a) fails to appear at a hearing under

			 this section, the party shall be deemed to have consented to the issuance of

			 the cease-and-desist order.

						(c)Cease-and-Desist

			 Order

						(1)In

			 generalIf the Commissioner

			 finds, upon the record made at a hearing under this section, that any violation

			 or conduct specified in the notice of charges has been established, or if the

			 party consents, the Commissioner may issue and serve upon the National Insurer,

			 National Agency, federally licensed insurance producer, or insurer-affiliated

			 party, an order to cease and desist from any such violation or conduct.

						(2)ContentsA cease-and-desist order under this section

			 may—

							(A)require the National Insurer, National

			 Agency, federally licensed insurance producer, or insurer-affiliated party to

			 cease and desist from the alleged violation or conduct; and

							(B)take affirmative action to correct the

			 conditions resulting from any such violation or conduct.

							(3)Effective

			 dateA cease-and-desist order

			 shall—

							(A)take effect on the expiration of the date

			 which is 30 days after the service of such order upon the party or on another

			 date, if issued upon consent; and

							(B)remain in effect and enforceable as

			 provided therein, unless stayed, modified, terminated, or set aside by action

			 of the Commissioner or a reviewing court.

							(4)Authority to

			 limit activitiesThe

			 authority to issue an order under this section includes the authority to place

			 limitations on the activities or functions of a National Insurer, National

			 Agency, a federally licensed insurance producer or an insurer-affiliated

			 party.

						(5)Standard for

			 certain ordersNo authority

			 under this section to prohibit any insurer-affiliated party from withdrawing,

			 transferring, removing, dissipating, or disposing of any funds, assets, or

			 other property may be exercised unless the Commissioner meets the standards of

			 Rule 65 of the Federal Rules of Civil Procedure, without regard to the

			 requirement of such rule that the applicant show that the injury, loss, or

			 damage is irreparable and immediate.

						(d)Temporary

			 Cease-and-Desist Orders

						(1)In

			 generalIf the Commissioner

			 determines that the violation, threatened violation, or conduct specified in

			 the notice of charges served under subsection (c)(1) is likely to cause

			 insolvency or significant dissipation of assets or earnings of a National

			 Insurer, a State insurer, a United States branch of a non-United States insurer

			 or is likely to weaken the condition of a National Insurer, a State insurer, or

			 a United States branch of a non-United States insurer or otherwise prejudice

			 the interests of the policyholders of a National Insurer, a State insurer, or a

			 United States branch of a non-United States insurer before the completion of

			 the proceedings conducted under subsection (c)(1), the Commissioner may issue a

			 temporary order requiring the National Insurer, National Agency, producer, or

			 party to—

							(A)cease and desist from any such violation or

			 conduct; and

							(B)take affirmative action to prevent or

			 remedy such insolvency, dissipation, condition, or prejudice pending completion

			 of such proceedings.

							(2)Contents of

			 order; effective dateAn

			 order under paragraph (1)—

							(A)may include any action authorized under

			 section 1144(2);

							(B)shall become effective upon service upon

			 the National Insurer, National Agency, producer, or party; and

							(C)unless set aside, limited, or suspended by

			 a court under paragraph (3), shall remain in effect and enforceable until the

			 date on which—

								(i)administrative proceedings pursuant to such

			 order are completed;

								(ii)the Commissioner dismisses the charges

			 specified in such order; or

								(iii)if a cease-and-desist order is issued

			 against such National Insurer, National Agency, producer, or party, such order

			 is effective.

								(3)Injunction

							(A)In

			 generalA National Insurer,

			 National Agency, federally licensed insurance producer, or insurer-affiliated

			 party that has been served with a temporary cease-and-desist order may, not

			 later than 10 days after the date of such service, apply to a court described

			 in subparagraph (B) for an injunction setting aside, limiting, or suspending

			 the enforcement, operation, or effectiveness of such order until the completion

			 of administrative proceedings under this section.

							(B)JurisdictionThe United States District Court for the

			 District of Columbia and the United States district court for the judicial

			 district in which the producer, party, or main office of the National Insurer

			 or National Agency is located shall have jurisdiction to issue an injunction

			 under this paragraph.

							(4)Incomplete or

			 inaccurate records

							(A)Temporary

			 orderIf a notice of charges

			 served under subsection (a) specifies, on the basis of particular facts and

			 circumstances, that the books and records of a National Insurer are so

			 incomplete or inaccurate that the Commissioner is unable, through the normal

			 supervisory process, to determine the financial condition of that National

			 Insurer or the details or purpose of any transaction or transactions that may

			 have a material effect on the financial condition of that National Insurer, the

			 Commissioner may issue a temporary order requiring—

								(i)the cessation of any activity or practice

			 which gave rise to the incomplete or inaccurate state of the books or records;

			 or

								(ii)affirmative action to restore such books or

			 records to a complete and accurate state.

								(B)Effective

			 periodAny temporary order

			 issued under subparagraph (A)—

								(i)shall become effective upon service;

			 and

								(ii)unless set aside, limited, or suspended by

			 a court in proceedings under paragraph (2), shall remain in effect and

			 enforceable until the earlier of—

									(I)the completion of the proceeding initiated

			 under subsection (a) in connection with the notice of charges; or

									(II)the date the Commissioner determines, by

			 examination or otherwise, that the books and records of the National Insurer

			 accurately reflect the financial condition of the National Insurer.

									1144.Affirmative action

			 to correct conditions resulting from violations or conductThe authority granted to the Commissioner

			 under this subtitle to issue an order that requires a National Insurer,

			 National Agency, a federally licensed insurance producer, or an

			 insurer-affiliated party to take affirmative action to correct or remedy any

			 condition resulting from any violation or conduct with respect to which such

			 order is issued includes the authority to require such National Insurer,

			 National Agency, producer or party to—

					(1)restrict the growth of the National

			 Insurer;

					(2)dispose of any asset or insurance contract,

			 including any insurance policy;

					(3)rescind any other agreements or contracts,

			 other than insurance contracts, to which the National Insurer is the

			 issuer;

					(4)employ qualified officers or employees,

			 subject to approval by the Commissioner; and

					(5)take such other action as the Commissioner

			 determines to be appropriate if—

						(A)such National Insurer, National Agency,

			 producer, or party was unjustly enriched in connection with such violation or

			 conduct; or

						(B)the violation or conduct involved a

			 reckless disregard for the law or any applicable regulations or prior order of

			 the Commissioner.

						1145.Suspension,

			 removal, and prohibition authority

					(a)Authority To

			 Issue OrderThe Commissioner

			 may serve a written notice of the Commissioner’s intention to suspend or remove

			 a party from office or to prohibit any further participation by such party in

			 the conduct of the affairs of any National Insurer or National Agency, if the

			 Commissioner determines that—

						(1)an insurer-affiliated party has—

							(A)violated—

								(i)any law or regulation;

								(ii)any final cease-and-desist order issued

			 under section 1143;

								(iii)any condition imposed in writing by the

			 Commissioner in connection with the grant of any application, filing,

			 statement, notice, or other request by such National Insurer or National

			 Agency; or

								(iv)any written agreement between such National

			 Insurer or National Agency and the Commissioner;

								(B)engaged or participated in any conduct

			 that—

								(i)is hazardous to the National Insurer or

			 National Agency; and

								(ii)involves an undue risk to the policyholders

			 of such National Insurer or the policyholders serviced by such National Agency;

			 or

								(C)committed or engaged in any act, omission,

			 or practice, which constitutes a breach of fiduciary duty;

							(2)through any violation, conduct, practice,

			 or breach described in paragraph (1)—

							(A)such National Insurer or National Agency

			 has suffered, or will probably suffer, financial loss or other damage;

							(B)the interests of the policyholders of the

			 National Insurer or the policyholders serviced by the National Agency have

			 been, or could be, prejudiced; or

							(C)such party has received financial gain or

			 other benefit by reason of such violation, practice, or breach; and

							(3)the violation, conduct, practice, or

			 breach—

							(A)involves personal dishonesty on the part of

			 such party; or

							(B)demonstrates willful or continuing

			 disregard by such party for the condition of such National Insurer or National

			 Agency or the interests of the National Insurer’s policyholders or the

			 policyholders serviced by the National Agency.

							(b)Temporary

			 Suspension Order

						(1)Suspension or

			 prohibition authorizedIf the

			 Commissioner serves written notice under subsection (a) on any

			 insurer-affiliated party of the Commissioner’s intention to issue an order

			 under such subsection, the Commissioner may issue a temporary order suspending

			 such party from office or prohibiting such party from further participation in

			 any manner in the conduct of the affairs of the National Insurer or National

			 Agency, if the Commissioner—

							(A)determines that such action is necessary

			 for the protection of the National Insurer or its policyholders or the National

			 Agency or the policyholders serviced by such Agency; and

							(B)serves such party with the temporary order

			 of suspension or prohibition.

							(2)Effective

			 periodAny temporary order

			 issued under paragraph (1)—

							(A)shall become effective upon service;

			 and

							(B)unless a court issues a stay of such order

			 under subsection (e), shall remain in effect and enforceable until—

								(i)the date the Commissioner dismisses the

			 charges contained in the notice served under subsection (a) with respect to

			 such party; or

								(ii)the effective date of an order issued by

			 the Commissioner to such party under subsection (a).

								(3)Copy of

			 orderIf the Commissioner

			 issues a temporary order under paragraph (1) to any insurer-affiliated party,

			 the Commissioner shall serve a copy of such order on any National Insurer or

			 National Agency with which such party is affiliated at the time such order is

			 issued.

						(c)Procedures

						(1)Contents of

			 noticeA notice served under

			 subsection (a) shall include—

							(A)a statement of the grounds for facts

			 underlying such notice; and

							(B)the time and place of a hearing to be held

			 thereon.

							(2)HearingThe hearing referred to in paragraph (1)(B)

			 shall take place not earlier than 30 days nor later than 60 days after the date

			 of service of notice under subsection (a), unless another date is set by the

			 Commissioner at the request of such party.

						(3)Suspension or

			 removal

							(A)Failure to

			 appearIf a duly authorized

			 representative of the party receiving notice of a hearing under this subsection

			 fails to appear at such hearing, such party shall be deemed to have consented

			 to the issuance of an order of such removal or prohibition.

							(B)Suspension or

			 removalIn the event of such

			 consent, or if upon the record made at any hearing under this subsection the

			 Commissioner finds that any of the grounds specified in such notice have been

			 established, the Commissioner may issue such orders of suspension or removal

			 from office, or prohibition from participation in the conduct of the affairs of

			 the National Insurer or National Agency, as the Commissioner determines to be

			 appropriate.

							(C)Effective

			 dateAny order issued under

			 subparagraph (B) shall become effective on the expiration of 30 days after

			 service upon the National Insurer or National Agency and such party (except in

			 the case of an order issued upon consent, which shall become effective at the

			 time specified in such order). Such order shall remain effective and

			 enforceable as provided therein, except to such extent as it is stayed,

			 modified, terminated, or set aside by action of the Commissioner or a reviewing

			 court.

							(d)Industrywide

			 Prohibition

						(1)In

			 generalExcept as provided

			 under paragraph (2), any person who, pursuant to any order issued under this

			 section or section 1146, has been removed or suspended from office in a

			 National Insurer or National Agency or prohibited from participating in the

			 conduct of the affairs of a National Insurer or National Agency may not, while

			 such order is in effect—

							(A)continue or commence to hold any office in,

			 or participate in any manner in the conduct of the affairs of any National

			 Insurer or National Agency;

							(B)solicit, procure, transfer, attempt to

			 transfer, vote, or attempt to vote any proxy, consent, or authorization with

			 respect to any voting rights in any National Insurer or National Agency;

							(C)act as an insurer-affiliated party;

			 or

							(D)act as a federally licensed insurance

			 producer.

							(2)ExceptionIf, on or after the date an order is issued

			 under this subsection, which removes or suspends from office any

			 insurer-affiliated party or prohibits such party from participating in the

			 conduct of the affairs of a National Insurer or National Agency, such party

			 receives the written consent of the Commissioner, paragraph (1) shall, to the

			 extent of such consent, cease to apply to such party with respect to the

			 National Insurer or National Agency described in each written consent.

						(3)Violation of

			 orderAny violation of

			 paragraph (1) by any person who is subject to an order described in such

			 subparagraph shall be treated as a violation of the order.

						(e)Stay of

			 Suspension or ProhibitionNot

			 later than 10 days after any insurer-affiliated party has been suspended from

			 office or prohibited from participation in the conduct of the affairs of a

			 National Insurer or National Agency by a temporary order issued under

			 subsection (b), such party may apply to the United States district court for

			 the judicial district in which the main office of the National Insurer or

			 National Agency is located, or the United States District Court for the

			 District of Columbia, for a stay of such suspension or prohibition pending the

			 completion of the administrative proceedings pursuant to the notice served upon

			 such party under subsection (a), and such court shall have jurisdiction to stay

			 such suspension or prohibition.

					1146.Suspension or

			 prohibition based on criminal activity

					(a)Suspension or

			 Prohibition

						(1)In

			 generalThe Commissioner may

			 suspend an insurer-affiliated party from office or prohibit such party from

			 further participation in any manner in the conduct of the affairs of a National

			 Insurer or National Agency, by written notice served upon such party and the

			 National Insurer or National Agency, if—

							(A)continued service or participation by such

			 party may pose a threat to the National Insurer or National Agency or the

			 interests of the National Insurer’s policyholders or the policyholders serviced

			 by the National Agency; and

							(B)such party is charged in any information,

			 indictment, or complaint, of participation in—

								(i)a crime involving dishonesty or breach of

			 trust which is punishable by imprisonment for a term exceeding 1 year under

			 Federal or State law; or

								(ii)a criminal violation of section 1956, 1957,

			 or 1960 of title 18, United States Code, or section 5322 or 5324 of title 31,

			 United States Code.

								(2)Effective

			 periodA suspension or

			 prohibition under paragraph (1) shall remain in effect until the information,

			 indictment, or complaint referred to in paragraph (1)(B) is resolved or

			 otherwise terminated by the Commissioner.

						(b)Removal or

			 Prohibition

						(1)In

			 generalIf a judgment of

			 conviction or an agreement to enter a pretrial diversion or other similar

			 program is entered against an insurer-affiliated party in connection with a

			 crime described in subsection (a)(1)(B)(i), the Commissioner may issue and

			 serve upon such party and the National Insurer or National Agency an order

			 removing such party from office or prohibiting such party from further

			 participation in any manner in the conduct of the affairs of the National

			 Insurer or National Agency without the prior written consent of the

			 Commissioner if—

							(A)such judgment is not subject to further

			 appellate review; and

							(B)continued service or participation by such

			 party may pose a threat to the National Insurer or the interests of the

			 policyholders of the National Insurer or a National Agency or the policyholders

			 serviced by such Agency.

							(2)Required for

			 certain offensesIn the case

			 of a judgment of conviction or agreement against an insurer-affiliated party in

			 connection with a violation described in subsection (a)(1)(B)(ii), the

			 Commissioner shall issue and serve upon such party and the National Insurer or

			 National Agency an order removing such party from office or prohibiting such

			 party from further participation in any manner in the conduct of the affairs of

			 the National Insurer or National Agency without the prior written consent of

			 the Commissioner.

						(3)Effect on

			 director or officerAn

			 insurer-affiliated party who is a director or officer and who is subject to an

			 order under this subsection, shall cease to be a director or officer of a

			 National Insurer or National Agency.

						(4)Effect of

			 acquittalA finding of not

			 guilty or other disposition of the charge shall not preclude the Commissioner

			 from instituting proceedings after such finding or disposition to remove such

			 party from office or to prohibit further participation in National Insurer or

			 National Agency affairs under subsection (a) or (b) of section 1145.

						(5)Effective

			 periodA notice of suspension

			 or order of removal issued under this subsection shall remain effective and

			 outstanding until the completion of any hearing or appeal under subsection (c)

			 or unless the suspension or order of removal is otherwise terminated by the

			 Commissioner.

						(c)Administrative

			 Hearing

						(1)RequestNot later than 30 days after the date on

			 which a notice of suspension or order of removal is received by an

			 insurer-affiliated party under this subsection, such party may submit a written

			 request to the Commissioner for an opportunity to appear before the

			 Commissioner to show that the continued service to, or participation in, the

			 conduct of the affairs of the National Insurer or National Agency by such party

			 will not pose a threat to the National Insurer or to the interests of its

			 policyholders or to a National Agency or the policyholders serviced by such

			 Agency.

						(2)Time and

			 placeUpon receipt of a

			 request under paragraph (1), the Commissioner shall set a time and place at

			 which the requesting party may appear, personally or through counsel, before 1

			 or more designated employees of the Commissioner to submit written materials

			 or, at the discretion of the Commissioner, oral testimony, and oral argument. A

			 hearing under this subsection shall take place not later than 30 days after the

			 receipt of a request under paragraph (1), unless extended at the request of the

			 party.

						(3)Notification of

			 decisionNot later than 60

			 days after a hearing under this subsection, the Commissioner shall provide

			 written notification to the insurer-affiliated party that indicates—

							(A)whether the suspension or prohibition from

			 participation in any manner in the conduct of the affairs of the National

			 Insurer or National Agency will be continued, terminated, or otherwise

			 modified;

							(B)whether the order removing such party from

			 office or prohibiting such party from further participation in any manner in

			 the conduct of the affairs of the National Insurer or National Agency will be

			 rescinded or otherwise modified; and

							(C)the basis for any decision by the

			 Commissioner that is adverse to such party.

							1147.Ancillary

			 provisions

					(a)Powers Related

			 to HearingsIn the course of

			 or in connection with any proceeding or other action under this subtitle, the

			 Commissioner, and any person designated to conduct any hearing under this

			 section, may—

						(1)administer oaths and affirmations;

						(2)take depositions or cause depositions to be

			 taken; and

						(3)issue, revoke, quash, or modify subpoenas

			 and subpoenas duces tecum.

						(b)Subpoena

			 Power

						(1)In

			 generalThe Commissioner, or

			 designee of the Commissioner, may require the attendance of witnesses and the

			 production of documents provided for in this section from any place in any

			 State or other place subject to the jurisdiction of the United States at any

			 designated place where such proceeding or other action is being

			 conducted.

						(2)EnforcementThe Commissioner or any party to

			 proceedings under this section may apply for the enforcement of any subpoena or

			 subpoena duces tecum issued under this section to—

							(A)the United States District Court for the

			 District of Columbia; or

							(B)the United States district court for the

			 judicial district in which—

								(i)such proceeding or other action is being

			 conducted; or

								(ii)the witness resides or carries on

			 business.

								(3)JurisdictionThe courts described under paragraph (2)

			 shall have jurisdiction and power to order and require compliance with any

			 subpoena or subpoena duces tecum issued under this section.

						(4)Fees and

			 mileageAny witness

			 subpoenaed under this subsection shall be paid the same fees and mileage that

			 are paid witnesses in the district courts of the United States.

						(5)Penalty for

			 noncomplianceAny person who

			 willfully fails or refuses to attend and testify or to answer any lawful

			 inquiry or to produce books, papers, correspondence, memoranda, contracts,

			 agreements, or other records, if in such person’s power so to do, in obedience

			 to the subpoena of the Commissioner, shall be guilty of a misdemeanor and, upon

			 conviction, shall be subject to a fine of not more than $1,000 or to

			 imprisonment for a term of not more than 1 year or both.

						(c)Expenses and

			 Attorney Fees

						(1)In

			 generalAny court having

			 jurisdiction of any proceeding or other action instituted under this section by

			 a National Insurer or National Agency, a federally licensed insurance producer,

			 or an insurer-affiliated party may allow any such party to receive such

			 reasonable expenses and attorneys’ fees as it determines to be just and

			 proper.

						(2)Payment of

			 expenses and feesExpenses

			 and fees awarded under paragraph (1) shall be paid by the National Insurer or

			 National Agency, the federally licensed insurance producer, or the

			 insurer-affiliated party from the assets of such insurer, agency, producer, or

			 party.

						(d)RulemakingThe Commissioner may promulgate such

			 regulations as may be necessary with respect to any proceedings, claims,

			 examinations, investigations, or other actions authorized by this

			 subtitle.

					(e)Effect on Board

			 of Directors

						(1)Lack of

			 quorumIf the suspension of 1

			 or more directors under this subtitle reduces the board of directors of a

			 National Insurer or National Agency below a quorum, all powers and functions

			 vested in or exercisable by such board shall vest in, and be exercisable by,

			 the director or directors on the board not so suspended, until a quorum is

			 reestablished.

						(2)Temporary

			 appointmentsIf all of the

			 directors of a National Insurer or National Agency are suspended under this

			 subtitle, the Commissioner shall appoint persons to serve temporarily as

			 directors in their place until the earlier of the date on which—

							(A)the suspensions are terminated; or

							(B)the suspended directors are replaced on the

			 board of directors of the National Insurer or National Agency.

							(f)Notice After

			 Separation From ServiceThe

			 resignation, termination of employment or participation, or separation of an

			 insurer-affiliated party (including a separation caused by the closing of a

			 National Insurer or National Agency) shall not affect the jurisdiction and

			 authority of the Commissioner to issue any notice against any such party under

			 this subtitle if such notice is served before the end of the 6-year period

			 beginning on the date on which such party ceased to be an insurer-affiliated

			 party with respect to such National Insurer or National Agency.

					1148.Hearings and

			 judicial review of removal, suspension, or prohibition order

					(a)Judicial

			 Hearing

						(1)In

			 generalA hearing under this

			 subtitle (except for a hearing under section 1146(c))—

							(A)shall be conducted in accordance with the

			 provisions of chapter 5 of title 5, United States Code; and

							(B)shall be held in the Federal judicial

			 district in which the main office of the National Insurer or National Agency is

			 located or in which the federally licensed insurance producer or the

			 insurer-affiliated party is located, unless the party afforded the hearing

			 consents to another place.

							(2)JudgmentAfter a hearing under this subsection and

			 not later than 90 days after the Commissioner has notified the parties that the

			 case has been submitted to the Commissioner for final decision, the

			 Commissioner shall—

							(A)render a decision;

							(B)issue and serve upon each party to the

			 proceeding an order or orders consistent with the provisions of this subtitle;

			 and

							(C)include findings of fact upon which the

			 Commissioner’s decision is predicated.

							(b)Judicial

			 Review

						(1)In

			 generalJudicial review of

			 any order under this subtitle shall be limited to the provisions under this

			 section.

						(2)Modification or

			 termination of order by commissioner

							(A)Before

			 appealUntil a petition for

			 review is timely filed in a court of appeals of the United States, in

			 accordance with paragraph (3), the Commissioner may modify, terminate, or set

			 aside any order under this section.

							(B)After

			 appealAfter an appeal

			 described under subparagraph (A) is filed, the Commissioner may not modify,

			 terminate, or set aside any order under this section without the permission of

			 the court.

							(3)Filing of

			 petition

							(A)In

			 generalExcept as provided

			 under subparagraph (B), any party to a proceeding under this section may obtain

			 judicial review of any order served under subsection (a) by filing a written

			 petition in a court of appeals described in subparagraph (C) not later than 30

			 days after the date of service of such order, requesting that the order of the

			 Commissioner be modified, terminated, or set aside.

							(B)ExceptionJudicial review shall not be available for

			 an order issued under subsection (d) with the consent of the National Insurer

			 or National Agency, the federally licensed insurance producer, or the

			 insurer-affiliated party.

							(C)JurisdictionAfter a petition is filed under this

			 paragraph, the following courts shall have exclusive jurisdiction to modify,

			 terminate, or set aside, in whole or in part, the order of the

			 Commissioner:

								(i)The court of appeals of the United States

			 for the circuit in which—

									(I)the main office of the National Insurer or

			 National Agency is located; or

									(II)the federally licensed insurance producer

			 or the insurer-affiliated party is located.

									(ii)The United States Court of Appeals for the

			 District of Columbia.

								(4)Filing of

			 recordThe clerk of the court

			 shall transmit a copy of the petition filed under paragraph (3) to the

			 Commissioner, who shall file in the court the record in the proceeding, in

			 accordance with section 2112 of title 28, United States Code.

						(5)Effect of

			 review proceedingsThe

			 commencement of proceedings for judicial review under this subsection shall

			 not, unless specifically ordered by the court, operate as a stay of any order

			 issued by the Commissioner.

						(6)Final

			 judgmentJudicial review

			 under this section shall be subject to chapter 7 of title 5, United States

			 Code. The judgment and decree of the court shall be final, except that the same

			 shall be subject to review by the Supreme Court upon certiorari, as provided in

			 section 1254 of title 28, United States Code.

						(c)Enforcement of

			 Commissioner Order

						(1)ApplicationThe Commissioner may submit an application,

			 to enforce any effective and outstanding notice or order issued under this

			 section, to the United States district court for the judicial district in

			 which—

							(A)the main office of the National Insurer or

			 National Agency is located;

							(B)the federally licensed insurance producer

			 is located; or

							(C)the insurer-affiliated party is

			 located.

							(2)JurisdictionThe courts described in paragraph

			 (1)—

							(A)shall have jurisdiction and power to order

			 and require compliance with an order of the Commissioner under this subtitle;

			 and

							(B)except as otherwise provided in this

			 subtitle, shall not have jurisdiction to affect, by injunction or otherwise,

			 the issuance or enforcement of any notice or order under this subtitle, or to

			 review, modify, suspend, terminate, or set aside any such notice or

			 order.

							1149.Civil and criminal

			 penalties

					(a)Civil Money

			 Penalty

						(1)First

			 tierA National Insurer or

			 National Agency, federally licensed insurance producer, or insurer-affiliated

			 party shall pay a civil penalty of not more than $5,000 for each day during

			 which such entity—

							(A)violates any law or regulation;

							(B)violates any final order or temporary order

			 issued pursuant to section 1143, 1144, 1145, or 1146;

							(C)violates any condition imposed in writing

			 by the Commissioner in connection with the grant of any application or other

			 request by such National Insurer or National Agency, producer or party;

			 or

							(D)violates any written agreement between such

			 National Insurer or National Agency, producer, or party and the

			 Commissioner.

							(2)Second

			 tierNotwithstanding

			 paragraph (1), a National Insurer, National Agency, federally licensed

			 insurance producer, or insurer-affiliated party shall pay a civil penalty of

			 not more than $25,000 for each day—

							(A)during which such entity—

								(i)commits any violation described in any

			 clause of paragraph (1);

								(ii)recklessly engages in any conduct that is

			 hazardous to a National Insurer, State insurer, United States branch of a

			 non-United States insurer, or National Agency and that involves an undue risk

			 to the policyholders, as a whole, of such National Insurer, State insurer, or

			 United States branch of a non-United States insurer or the policyholders, as a

			 whole, serviced by such National Agency; or

								(iii)breaches any fiduciary duty; and

								(B)for which such violation, conduct, or

			 breach—

								(i)is part of a pattern of misconduct;

								(ii)causes or is likely to cause more than a

			 minimal loss to such National Insurer, State insurer, or United States branch

			 of a non-United States insurer; or

								(iii)results in pecuniary gain or other benefit

			 to such National Agency, producer or affiliated party.

								(3)Third

			 tierNotwithstanding

			 paragraphs (1) and (2), a National Insurer, National Agency, federally licensed

			 insurance producer, or any insurer-affiliated party shall pay a civil penalty

			 in an amount not to exceed the applicable maximum amount determined under

			 paragraph (4) for each day during which such entity—

							(A)knowingly—

								(i)(I)commits any violation described in any

			 clause of paragraph (1); or

									(II)engages in any conduct that is hazardous to

			 a National Insurer, State insurer, United States branch of a non-United States

			 insurer, or National Agency and that involves an undue risk to the

			 policyholders, as a whole, of such National Insurer, State insurer, or United

			 States branch of a non-United States insurer or the policyholders, as a whole,

			 serviced by such National Agency; and

									(ii)breaches any fiduciary duty; and

								(B)knowingly or recklessly causes a

			 substantial loss to such National Insurer, State insurer, United States branch

			 of a non-United States insurer, or National Agency or a substantial pecuniary

			 gain or other benefit to such producer or affiliated party by reason of such

			 violation, conduct, or breach.

							(4)Maximum amounts

			 of penalties for any violation described in paragraph

			 (3)The maximum daily amount of any civil

			 penalty which may be assessed under paragraph (3) for any violation, practice,

			 or breach described in such paragraph is $1,000,000.

						(5)Assessment

							(A)Written

			 noticeAny penalty imposed

			 under paragraph (1), (2), or (3) may be assessed and collected by the

			 Commissioner by written notice, which shall contain a statement of the facts

			 constituting the basis for the assessment of any penalty imposed under

			 paragraph (1), (2), or (3).

							(B)Finality of

			 assessmentIf, with respect

			 to any assessment under subparagraph (A), a hearing is not requested under

			 paragraph (8) within the period of time allowed under such paragraph, the

			 assessment shall constitute a final and unappealable order.

							(6)Authority to

			 modify or remit penaltyThe

			 Commissioner may compromise, modify, or remit any penalty which the

			 Commissioner may assess or had already assessed under paragraph (1), (2), or

			 (3).

						(7)Mitigating

			 factorsIn determining the

			 amount of any penalty imposed under paragraph (1), (2), or (3), the

			 Commissioner shall take into account the appropriateness of the penalty in

			 relation to—

							(A)the size of financial resources and good

			 faith of the National Insurer, National Agency, or other person charged;

							(B)the gravity of the violation;

							(C)the history of previous violations;

			 and

							(D)such other matters as justice may

			 require.

							(8)HearingThe National Insurer, National Agency, or

			 other person against whom any penalty is assessed under this paragraph shall be

			 afforded a hearing by the Commissioner if such National Insurer, National

			 Agency, or person submits a request for such hearing within 20 days after the

			 issuance of the notice of assessment.

						(9)Collection

							(A)ReferralIf any National Insurer, National Agency,

			 or other person fails to pay an assessment after any penalty assessed under

			 this paragraph has become final, the Commissioner shall recover the amount

			 assessed by action in the appropriate United States district court.

							(B)Appropriateness

			 of penalty not reviewableIn

			 any civil action under subparagraph (A), the validity and appropriateness of

			 the penalty shall not be subject to review.

							(10)Disbursement

			 and useAll penalties

			 collected under authority of this paragraph shall be deposited into the

			 Treasury, and shall not be used to fund the compensation of the Commissioner or

			 employees of the Office or the expenses of the Office.

						(b)Prejudgment

			 Attachment

						(1)In

			 generalIn any action brought

			 by the Commissioner under this section, or in actions brought in aid of, or to

			 enforce an order in, any administrative or other civil action for money

			 damages, restitution, or civil money penalties brought by the Commissioner, the

			 court may, upon application of the Commissioner, issue a restraining order

			 that—

							(A)prohibits any person subject to the

			 proceeding from withdrawing, transferring, removing, dissipating, or disposing

			 of any funds, assets, or other property; and

							(B)appoints a temporary receiver to administer

			 the restraining order.

							(2)Standard

							(A)ShowingRule 65 of the Federal Rules of Civil

			 Procedure shall apply with respect to any proceeding under paragraph (1),

			 without regard to the requirement of such rule that the applicant show that the

			 injury, loss, or damage is irreparable and immediate.

							(B)State

			 proceedingIf, in the case of

			 any proceeding in a State court, the court determines that rules of civil

			 procedure available under the laws of such State provide substantially similar

			 protections to a party’s right to due process as Rule 65, the relief sought

			 under paragraph (1) may be requested under the laws of such State.

							(c)Criminal

			 Penalty

						(1)In

			 generalChapter 21 of title

			 18, United States Code, is amended by adding at the end the following:

							

								404.Violation of order

				by Commissioner of National InsuranceAny person who, being subject to an order

				under section 1145 or 1146 of the National Insurance Act of 2006, without the

				prior written approval of the Commissioner of National Insurance, knowingly

				participates, directly or indirectly, in any manner (including by engaging in

				an activity specifically prohibited in such an order) in the conduct of the

				affairs of any National Insurer or National Agency shall be fined not more than

				$1,000,000, imprisoned for not more than 5 years, or

				both.

								.

						(2)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 21 of title 18, United States Code, is

			 amended by adding at the end the following:

							

								

									Sec. 404. Violation of order by

				Commissioner of National

				Insurance.

								

								.

						1150.Public disclosures

			 of final orders and agreements

					(a)In

			 GeneralUnless the

			 Commissioner determines that publication of any such agreement, statement,

			 order, modification, or termination would be contrary to the public interest,

			 the Commissioner shall, on a monthly basis, publish and make publicly

			 available—

						(1)any written agreement or other written

			 statement for which a violation may be enforced by the Commissioner;

						(2)any final order issued with respect to any

			 administrative enforcement proceeding initiated by the Commissioner under this

			 section or any other law; and

						(3)any modification to or termination of any

			 order or agreement made public pursuant to this paragraph.

						(b)HearingsAll hearings on the record with respect to

			 any notice of charges issued by the Commissioner shall be open to the public,

			 unless the Commissioner determines that holding an open hearing would be

			 contrary to the public interest.

					(c)Transcript of

			 HearingA transcript

			 containing all testimony and other documentary evidence shall be prepared for

			 all hearings commenced pursuant to section 1148. A transcript of public

			 hearings shall be made available to the public pursuant to section 552 of title

			 5, United States Code.

					(d)Documents Filed

			 Under Seal

						(1)In

			 generalThe Commissioner may

			 file any document or part of a document under seal in any administrative

			 hearing commenced by the Commissioner if the Commissioner determines that

			 disclosure of all or part of the document would be contrary to the public

			 interest.

						(2)Written

			 reportA written report shall

			 be made part of any determination to withhold any part of a document from the

			 transcript of the hearing required under subsection (b).

						(e)Retention of

			 DocumentsThe Commissioner

			 shall maintain a record for not less than 6 years of—

						(1)all the documents described in subsection

			 (a); and

						(2)all informal enforcement agreements and

			 other supervisory actions and supporting documents issued in connection with

			 any administrative enforcement proceeding initiated by the Commissioner.

						(f)Disclosures to

			 CongressNo provision of this

			 section may be construed to authorize the withholding, or to prohibit the

			 disclosure, of any information to Congress.

					1151.Foreign

			 investigations

					(a)Requesting

			 Assistance From Foreign GovernmentsIn conducting any investigation,

			 examination, or enforcement action under this subtitle, the Commissioner may

			 request the assistance of any foreign government.

					(b)Providing

			 Assistance to Foreign Governments

						(1)In

			 generalThe Commissioner may

			 assist any foreign government that is conducting an investigation to determine

			 whether any person has violated, is violating, or is about to violate any law

			 or regulation relating to insurance matters or currency transactions

			 administered or enforced by such foreign government.

						(2)Investigation

			 by commissionerThe

			 Commissioner may investigate and collect information and evidence pertinent to

			 a request for assistance under paragraph (1). Any such investigation shall

			 comply with the laws of the United States and the policies and procedures of

			 the Commissioner.

						(3)Factors to

			 considerIn deciding whether

			 to provide assistance under this section, the Commissioner shall

			 consider—

							(A)whether the requesting authority has agreed

			 to provide reciprocal assistance with respect to insurance matters within the

			 jurisdiction of the Commissioner; and

							(B)whether compliance with the request would

			 prejudice the public interest of the United States.

							(c)Rule of

			 ConstructionNothing in this

			 section shall be construed to limit the authority of the Commissioner or any

			 other Federal agency to provide or receive assistance or information to or from

			 any foreign governmental authority with respect to any matter.

					1152.Action or

			 proceeding against non-United States Insurers

					(a)In

			 GeneralThe Commissioner may

			 not take any action under this subtitle against a non-United States insurer or

			 any officer, director, employee, or agent of such insurer unless the

			 Commissioner believes that conduct or practice of such insurer or individual

			 has been, is, or is likely to be, carried on in connection with an act or

			 practice within 1 or more States, which constitutes an appropriate basis for

			 action by the Commissioner under this subtitle.

					(b)Removal of

			 Officer or DirectorIf an

			 officer, director, or other person associated with a non-United States insurer

			 fails to appear promptly as a party in any case in which an action or

			 proceeding is brought, pursuant to an allegation under subsection (a), for the

			 suspension or removal of such officer, director, or other person, or fails to

			 comply with any effective order or judgment therein, any failure by the

			 non-United States insurer to secure the removal of the officer, director, or

			 other person from any office such person holds in such insurer and from any

			 further participation in its affairs shall constitute grounds for ordering the

			 non-United States Insurer to terminate all sale, solicitation, negotiation, and

			 underwriting of insurance and all other insurance operations in the United

			 States.

					(c)Venue

						(1)In

			 generalExcept as provided

			 under paragraph (2), if the venue of any judicial or administrative proceeding

			 under this section is to be determined by reference to the location of the main

			 office of a National Insurer, the venue of such a proceeding shall be within

			 the judicial district or other relevant jurisdiction in which the non-United

			 States insurer has 1 or more offices.

						(2)Multiple

			 jurisdictionsIf a National

			 Insurer has offices in more than 1 jurisdiction, the venue of a proceeding

			 under this section—

							(A)shall be in the jurisdiction within which

			 the office or offices involved in the proceeding are located; and

							(B)if there is more than 1 jurisdiction under

			 subparagraph (A), shall be proper in any such jurisdiction in which the

			 proceeding is brought or to which it may appropriately be transferred.

							(d)Service of

			 Process

						(1)In

			 generalAny service required

			 or authorized to be made on a non-United States insurer may be made on any

			 office located within any State.

						(2)ExceptionIf any service of process under paragraph

			 (1) is in connection with an action or proceeding involving 1 or more offices

			 located in any State, service shall be made on at least 1 office so

			 involved.

						1153.Cooperation between

			 Commissioner and State commissioners

					(a)Notice to State

			 CommissionersThe

			 Commissioner shall notify the State commissioner in each State in which a

			 National Insurer or National Agency is doing business not later than 30 days

			 after the date of taking any of the following actions:

						(1)Revocation, suspension, or restriction of

			 the National Insurer’s or National Agency’s authority to transact

			 insurance.

						(2)The entry of a formal order that the

			 National Insurer restrict its premium writing, obtain additional contributions

			 to surplus, reinsure all or any part of its business, or increase capital,

			 surplus, or any other account for the security of policyowners or

			 creditors.

						(3)The placement of a National Insurer into

			 receivership.

						DInsurance Fraud

				1161.Investigation of

			 insurance fraud

					(a)Investigative

			 Authority of CommissionerThe

			 Commissioner may investigate suspected fraudulent insurance acts by insurance

			 persons engaged in the business of insurance or by other persons.

					(b)Fraud Warning

			 RequiredThe Commissioner, by

			 regulation, shall require each National Insurer to place a fraud warning on

			 claim forms and applications for policies of insurance written, or to be

			 written, by a National Insurer, regardless of the form of transmission.

					(c)Mandatory

			 Reporting of Fraudulent Insurance ActsA National Insurer, or an insurance person

			 engaged in the business of insurance, that knows or reasonably believes that a

			 fraudulent insurance act is being, will be, or has been committed, shall submit

			 such information to the Commissioner in a form and manner prescribed by the

			 Commissioner.

					(d)Immunity From

			 Liability

						(1)In

			 generalExcept as provided

			 under paragraphs (2) and (3), any person who furnishes information concerning

			 suspected, anticipated, or completed fraudulent insurance acts shall not be

			 liable to any person under any law or regulation of the United States, any

			 constitution, law, or regulation of any State or political subdivision of any

			 State, or under any contract or other legally enforceable agreement (including

			 any arbitration agreement), for such act, if the information is provided to or

			 received from—

							(A)the Commissioner or any employee, agent, or

			 representative of the Commissioner;

							(B)Federal, State, or local enforcement or

			 regulatory officials or their employees, agents, or representatives;

							(C)a self-regulatory organization or its

			 employees, agents, or representatives;

							(D)a person involved in the prevention and

			 detection of fraudulent insurance acts or that person’s agents, employees, or

			 representatives; or

							(E)the NAIC or its employees, agents, or

			 representatives.

							(2)Malice

							(A)In

			 generalParagraph (1) shall

			 not apply to false statements made with actual malice.

							(B)Contents of

			 complaintIn an action

			 brought against a person for filing a report or furnishing other information

			 concerning a fraudulent insurance act, the party bringing the action shall

			 plead specifically any allegation that paragraph (1) does not apply because the

			 person filed the report or furnished the information with actual malice.

							(3)Preservation of

			 privilege and immunitiesThis

			 subsection does not abrogate or modify common law or statutory privileges or

			 immunities enjoyed by a person described in paragraph (1).

						1162.PenaltiesIf a person committing an offense under

			 subsection (a) or (c) of section 1037A of title 18, United States Code, is a

			 National Insurer, a National Agency, or other federally licensed insurance

			 producer, or an insurer-affiliated party, the Commissioner may, in addition to

			 the punishment set forth in such section 1037A—

					(1)revoke, suspend, or restrict the Federal

			 license of such National Insurer, National Agency, or other federally licensed

			 insurance producer, or insurer-affiliated party pursuant to subtitle C;

			 and

					(2)order such National Insurer, National

			 Agency, or other federally licensed insurance producer, or insurer-affiliated

			 party to make restitution to persons aggrieved by such offenses.

					IINATIONAL INSURANCE COMPANIES AND NATIONAL

			 INSURANCE AGENCIES

			AOrganization, Licensing, and

			 Operations

				1201.Organization,

			 operation, and regulation of National Insurance Companies and National

			 Insurance Agencies

					(a)Authorization

						(1)In

			 generalThe Commissioner may,

			 in accordance with the provisions of this Act, and under regulations prescribed

			 by the Commissioner pursuant to paragraph (2)—

							(A)provide for the organization,

			 incorporation, operation, and regulation of National Insurance Companies and

			 National Insurance Agencies; and

							(B)issue charters therefore.

							(2)RulemakingThe Commissioner shall issue regulations

			 that permit the organization of National Insurers in stock, mutual, reciprocal,

			 or fraternal form, and address such other matters related to the chartering and

			 licensing of National Insurers and National Agencies, as the Commissioner

			 determines appropriate.

						(3)OrganizationThe Commissioner shall require National

			 Agencies to be organized in stock form.

						(b)Chartering

			 Criteria

						(1)FactorsIn determining whether to issue a charter

			 for a National Insurer or National Agency, the Commissioner shall

			 consider—

							(A)the character and competency of the parties

			 seeking the charter; and

							(B)the financial resources and future

			 prospects of the proposed National Insurer or proposed National Agency.

							(2)InformationThe Commissioner shall request such

			 information from the applicant as the Commissioner determines necessary to make

			 the evaluation required under paragraph (1).

						(3)Corporate

			 name

							(A)National

			 insurersThe corporate name

			 of each National Insurer shall include at the end the words National

			 Insurer or the initials N.I..

							(B)National

			 agenciesThe corporate name

			 of each National Agency shall include at the end the words National

			 Insurance Agency or the initials NIA.

							(C)Savings

			 provisionNothing in this Act

			 shall preclude a State insurer or State insurance agency from using the word

			 national or Federal in its corporate name if such

			 word was included in the State insurer’s or agency’s corporate name on or

			 before the date of enactment of this Act.

							(c)Issuance or

			 Denial of Charter

						(1)DeterminationNot later than 60 days after the receipt of

			 the articles of incorporation or other organization document from a proposed

			 National Insurer or National Agency, and such other information required under

			 subsection (b)(2), the Commissioner shall—

							(A)issue a charter certificate to the

			 applicant; or

							(B)provide the applicant with a written

			 explanation of the grounds for denying a charter.

							(2)Federal

			 producer licenseIf the

			 Commissioner issues a charter certificate to a National Agency, the

			 Commissioner shall concurrently issue a Federal producer license to the

			 applicant pursuant to section 1301. A National Agency may not sell, solicit, or

			 negotiate any line of insurance for which it does not hold a Federal producer

			 license.

						(3)Grounds for

			 denialThe Commissioner shall

			 not grant a charter to an applicant if—

							(A)the applicant fails to—

								(i)comply with all applicable formation

			 requirements; and

								(ii)provide any information requested by the

			 Commissioner under subsection (b)(2);

								(B)the applicant lacks—

								(i)the financial resources necessary to comply

			 with the standards under this Act; or

								(ii)the character or competence to operate the

			 National Insurer or National Agency in accordance with the standards under this

			 Act; or

								(C)the Commissioner determines that the

			 National Insurer or National Agency is being formed for an illegitimate

			 purpose.

							(d)Amendment of

			 CharterThe Commissioner may,

			 under such regulations as the Commissioner may prescribe, provide for the

			 amendment of charters issued to National Insurers and National Agencies.

					(e)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 conferred under this section with respect to—

						(1)the organization, incorporation, and powers

			 of National Insurers or National Agencies; or

						(2)the issuance and amendment of charters to a

			 National Insurer or National Agency.

						(f)Main

			 Office

						(1)DesignationSubject to the approval of the

			 Commissioner, a National Insurer or National Agency may designate any office at

			 which it conducts insurance operations as its main office.

						(2)Charter to

			 specify main officeA

			 National Insurer or National Agency shall specify the State in which its main

			 office is located.

						(3)Change in main

			 officeWith the approval of

			 the Commissioner, a National Insurer or National Agency may change the

			 designation of its main office, including to another existing office of the

			 National Insurer or National Agency.

						(4)CitizenshipFor purposes of jurisdiction, a National

			 Insurer or National Agency shall be deemed a citizen of the State in which its

			 main office is located and of the State in which it has its principal place of

			 business.

						1202.United States

			 branches of non-United States Insurers

					(a)Authorization

			 of Non-United States InsurerA non-United States insurer may transact

			 insurance in the United States through a United States branch by qualifying and

			 licensing the United States branch to do business as a National Insurer under

			 this Act, under such regulations as the Commissioner may prescribe.

					(b)Trust

			 Account

						(1)In

			 generalThe Commissioner

			 shall not license a United States branch until the non-United States insurer

			 establishes a trust account, pursuant to a deed of trust that meets the

			 requirements of this subsection.

						(2)AssetsThe trusteed assets of a United States

			 branch shall be held pursuant to a deed of trust with a United States bank that

			 meets such requirements as the Commissioner may prescribe, in trust for the

			 exclusive benefit, security, and protection of the policyholders, or

			 policyholders and creditors, of the United States branch in the United States

			 maintained as long as there is outstanding any liability of the United States

			 branch arising out of its insurance transactions in the United States.

						(3)SurplusThe trusteed surplus of a United States

			 branch shall be subject to the same solvency standards required of National

			 Insurers, including the risk-based capital standards described in section

			 1211.

						(4)FilingThe Commissioner may require a United

			 States branch to file a statement, in such form as the Commissioner may

			 prescribe, that has been certified by the trustee.

						(c)Subject to

			 Applicable LawsExcept as

			 otherwise provided under this section, a United States branch established under

			 this section—

						(1)shall be subject to all laws applicable to

			 a National Insurer; and

						(2)shall be treated as a National Insurer for

			 all purposes of this Act.

						1203.Federal licensing

			 of National Insurers

					(a)In

			 GeneralA National Insurer

			 may not sell, solicit, negotiate, or underwrite any line of insurance for which

			 it does not hold a Federal license.

					(b)Issuance of

			 Federal Licenses

						(1)In

			 generalThe Commissioner may,

			 under such regulations as the Commissioner may prescribe, issue Federal

			 licenses that—

							(A)permit National Insurers to sell, solicit,

			 negotiate, and underwrite lines of insurance; and

							(B)specify the lines of insurance that each

			 National Insurer may sell, solicit, negotiate, and underwrite.

							(2)RulemakingThe regulations prescribed by the

			 Commissioner pursuant to paragraph (1) shall provide that—

							(A)a National Insurer may hold a license to

			 sell, solicit, negotiate, and underwrite property/casualty insurance;

							(B)a National Insurer that holds a license to

			 sell, solicit, negotiate, and underwrite life insurance may also sell, solicit,

			 negotiate, and underwrite disability income insurance, long-term care

			 insurance, annuities, and funding agreements; and

							(C)no National Insurer may obtain—

								(i)a Federal license to engage in the sale,

			 solicitation, negotiation, and underwriting of property/casualty insurance;

			 and

								(ii)a Federal license to engage in the sale,

			 solicitation, negotiation, and underwriting of life insurance, annuities, or

			 funding agreements.

								(3)Authority to

			 limit scope of insuranceSubject to paragraph (2), the regulations

			 prescribed by the Commissioner pursuant to paragraph (1) may provide that a

			 National Insurer that holds a license to sell, solicit, negotiate, and

			 underwrite specified lines of insurance may not hold a license to sell,

			 solicit, negotiate, and underwrite other specified lines of insurance.

						(4)DurationA Federal license issued by the

			 Commissioner pursuant to this subsection shall remain in effect until the

			 license is—

							(A)surrendered by the National Insurer;

			 or

							(B)revoked or suspended by the Commissioner in

			 accordance with the provisions of this Act.

							(c)ReinsuranceA National Insurer may—

						(1)only reinsure the lines of insurance that

			 the National Insurer is—

							(A)licensed to sell, solicit, negotiate, and

			 underwrite under its Federal license; or

							(B)otherwise permitted to reinsure by the

			 terms of its Federal license; and

							(2)confine its business to reinsurance.

						(d)Nondiscrimination

						(1)In

			 generalExcept as provided in

			 paragraph (2) and section 1202, the Commissioner may not impose any condition

			 for the granting of a Federal license to a National Insurer under this section

			 solely because the National Insurer is—

							(A)a subsidiary of a non-United States

			 person;

							(B)partially owned by a non-United States

			 person; or

							(C)a United States branch of a non-United

			 States insurer.

							(2)ExceptionNotwithstanding paragraph (1), the

			 Commissioner may impose conditions for the granting of a Federal license that

			 are different from those imposed on other National Insurers—

							(A)if the conditions attached are imposed on

			 the legal form in which the National Insurer chooses to operate; or

							(B)if the Commissioner makes a written finding

			 that the conditions are related to the protection of policyholders and are the

			 minimum conditions necessary to achieve the purposes of this Act.

							1204.Corporate

			 governance

					(a)Compliance With

			 This Act and Applicable RegulationsThe corporate governance procedures of a

			 National Insurer and a National Agency shall be consistent with the provisions

			 of this Act and all regulations issued by the Commissioner under this

			 Act.

					(b)Adherence to

			 State Law

						(1)In

			 generalExcept as provided

			 under paragraph (3), each National Insurer and National Agency shall adhere to

			 corporate governance procedures of the relevant State law of the State in which

			 its main office is located or the State in which 1 of its United States holding

			 companies is organized or incorporated.

						(2)DesignationEach National Insurer and National Agency

			 shall designate in its bylaws the body of relevant State law selected for its

			 corporate governance procedures.

						(3)Discriminatory

			 provisionIf the Commissioner

			 determines that any provision of a State corporate governance law is

			 discriminatory as applied to National Insurers or National Agencies, such

			 Insurer or Agency—

							(A)shall not be obligated to follow such a

			 provision of the relevant State law; and

							(B)may follow such other provision of law as

			 the Commissioner determines to be appropriate.

							(c)Independent

			 Audit Committee for National Insurers

						(1)EstablishmentEach National Insurer shall establish an

			 audit committee of its board of directors, which shall be composed entirely of

			 outside directors who are independent of management of the National

			 Insurer.

						(2)SatisfactionThe requirement described in paragraph (1)

			 will be satisfied if—

							(A)any person that controls the National

			 Insurer has established an audit committee of its board of directors entirely

			 composed of outside directors who are independent of management of such

			 controlling person; and

							(B)the role of the audit committee of the

			 controlling person in subparagraph (A) includes review of financial statements

			 of the National Insurer.

							1205.Conversion of State

			 Insurer to National Insurer or State Insurance Agency to National

			 Agency

					(a)Authorization

			 To Convert

						(1)In

			 generalNotwithstanding any

			 other provision of law and subject to the approval of the Commissioner, a State

			 insurer may convert to a National Insurer and a State insurance agency may

			 convert to a National Agency.

						(2)Organizational

			 formA State insurer that

			 converts to a National Insurer under paragraph (1) may—

							(A)retain an organizational form permitted

			 under section 1201(a)(2); or

							(B)change directly to another organizational

			 form that is permitted under section 1201(a)(2).

							(b)Conversion

			 Procedures

						(1)In

			 generalThe Commissioner may,

			 under such regulations as the Commissioner may prescribe, provide for—

							(A)the conversion of State insurers into

			 National Insurers;

							(B)the conversion of State insurance agencies

			 to National Agencies; and

							(C)the issuance of charters to such converted

			 insurers and agencies.

							(2)RulemakingThe regulations issued by the Commissioner

			 under this section shall be consistent with—

							(A)the regulations issued by the Commissioner

			 under section 1201; and

							(B)the provisions of section 1242 or 1243, in

			 the case of a change of form effected at the time of a conversion of a State

			 insurer into a National Insurer.

							(c)Effect of

			 Conversion

						(1)In

			 generalExcept as provided

			 under paragraph (2), a State insurer or State insurance agency that converts

			 under this section—

							(A)shall be subject to the provisions of this

			 Act and to examination and regulation as provided under this Act to the same

			 extent as other National Insurers and National Agencies organized under this

			 Act;

							(B)shall be deemed to be a continuation of the

			 corporate existence of the State insurer or State insurance agency, as

			 applicable; and

							(C)shall, by operation of law and without

			 further action, hold and be subject to all rights, privileges, liabilities,

			 property interests, and other interests and obligations that the State insurer

			 or State insurance agency held, or was subject to, immediately before the

			 conversion.

							(2)ExceptionsNotwithstanding paragraph (1), a State

			 insurer or State insurance agency that converts under this section—

							(A)shall not be subject to any requirement to

			 maintain deposits with State insurance regulatory authorities;

							(B)shall not hold any State license to sell,

			 solicit, negotiate, and underwrite insurance that was held by the State insurer

			 or State insurance agency; and

							(C)shall obtain, in accordance with section

			 1203 or 1301, as applicable, a Federal license for all lines of insurance that

			 it sells, solicits, negotiates, or underwrites.

							(d)Special

			 AuthorityThe Commissioner

			 may, subject to such conditions as the Commissioner may prescribe by

			 regulation, permit a National Insurer or National Agency resulting from the

			 conversion of a State insurer or State insurance agency, as applicable, to

			 retain, hold, or exercise assets, liabilities, powers, and authorities that do

			 not conform to the legal requirements otherwise applicable to National Insurers

			 or National Agencies to the extent the Commissioner determines is

			 appropriate.

					(e)Mutual holding

			 company controlling State insurers in stock form

						(1)In

			 generalIf a State insurer

			 converting under this section is an insurer in stock form that is controlled by

			 a mutual holding company as a result of a previous conversion under State law

			 from an insurer in mutual form to an insurer in stock form, and, after the

			 conversion under this section, the mutual holding company would not control any

			 other State insurers having policies in force that give rise to membership in

			 the mutual holding company, then, notwithstanding any other provision of law,

			 in accordance with this section and regulations issued by the

			 Commissioner—

							(A)upon the conversion under this section, the

			 mutual holding company may remain a corporation organized under the law of the

			 State under which it was incorporated or may merge into a mutual holding

			 company incorporated under the law of another State; and

							(B)upon and after the conversion under this

			 section, the mutual holding company—

								(i)shall, to the extent provided in

			 regulations issued by the Commissioner, be subject to—

									(I)title V; and

									(II)examination, reporting, regulation, and

			 other supervision under this Act; and

									(ii)shall not be subject to any form of

			 licensing, examination, reporting, regulation, or other supervision by reason

			 of being a mutual holding company or relating to the rights of members, the

			 sale, solicitation, negotiation, or underwriting of insurance (including all

			 products of National Insurers) or any other insurance operations except as

			 authorized under Federal law and except as provided in section 1125(b), as if

			 the mutual holding company were a National Insurer under this Act.

								(2)Conversion to a

			 corporation in stock formNotwithstanding any other provision of law

			 and in accordance with this subsection and regulations issued by the

			 Commissioner, a mutual holding company described in paragraph (1) may convert

			 to a corporation in stock form in a manner that—

							(A)is found by the Commissioner to be fair and

			 equitable to the mutual holding company and its members; and

							(B)is generally similar to conversion of an

			 insurer in mutual form to a National Insurer in stock form pursuant to section

			 1243.

							(f)No Delegation

			 PermittedThe Commissioner

			 may not delegate any authority under this section involving the conversion of a

			 State insurer into a National Insurer or a State insurance agency into a

			 National Agency to any insurance self-regulatory organization.

					1206.Conversion of

			 National Insurer to State Insurer or National Agency to State Agency

					(a)In

			 GeneralSubject to such

			 notification procedures as the Commissioner may prescribe by regulation, a

			 National Insurer may convert into a State insurer and a National Agency may

			 convert into a State insurance agency, in accordance with applicable State

			 law.

					(b)Savings

			 ProvisionNothing in this

			 section or in the conversion of a National Insurer into a State insurer or a

			 National Agency into a State insurance Agency shall operate to abrogate any

			 rights, privileges, liabilities, property interests, or other interests or

			 obligations that a National Insurer or National Agency held or was subject to

			 immediately before the conversion.

					1207.Powers

					(a)In

			 GeneralUpon issuance of its

			 charter, a National Insurer or National Agency shall have the power, subject to

			 such regulations as the Commissioner may prescribe, to—

						(1)have, alter, use, and reproduce a corporate

			 seal, or a facsimile of it;

						(2)have perpetual succession until such time

			 as it is liquidated, dissolved, merged, or otherwise wound up in accordance

			 with applicable law;

						(3)adopt, amend, and repeal by-laws;

						(4)sue or be sued, complain and defend, and

			 otherwise litigate in any court and participate, as a party or otherwise, in

			 any judicial, administrative, arbitral, or other proceeding, in its corporate

			 name;

						(5)make contracts and guarantees, incur

			 liabilities, borrow money, issue notes, bonds, and other obligations (which may

			 be convertible into or include the option to purchase other securities of the

			 National Insurer or National Agency), and secure any of its obligations by

			 mortgage or pledge of any of its property, franchises, or income;

						(6)purchase, receive, subscribe for, or

			 otherwise acquire, own, hold, vote, improve, employ, use, and otherwise deal in

			 and with real and personal property or other assets, or any interest therein,

			 and sell, convey, mortgage, lease, exchange, transfer, or otherwise dispose of,

			 or mortgage or pledge, all or any of its property and assets, or any interest

			 therein;

						(7)lend money, invest, and reinvest its funds

			 and receive and hold real and personal property as security for

			 repayment;

						(8)participate with others in any corporation,

			 partnership, limited partnership, joint venture, or other association, or in

			 any transaction, undertaking, or arrangement, which the National Insurer or

			 National Agency would have power to conduct by itself, whether or not such

			 participation involves sharing or delegating control with or to others;

						(9)elect or appoint directors, officers,

			 employees, and agents of the National Insurer or National Agency, define their

			 duties, fix their compensation, and lend them money and credit;

						(10)pay pensions and establish pension plans,

			 pension trusts, profit-sharing plans, share bonus plans, share option plans,

			 and other benefit or incentive plans for any or all current or former

			 directors, officers, employees, and agents of the National Insurer or National

			 Agency, its subsidiaries or its affiliates;

						(11)provide insurance for its benefit on the

			 life of any of its directors, officers, or employees, or on the life of any

			 shareholder for the purpose of acquiring at such shareholder’s death shares of

			 its stock owned by such shareholder;

						(12)in the case of a National Life

			 Insurer—

							(A)establish and maintain 1 or more separate

			 accounts and allocate amounts to such accounts (including any proceeds applied

			 under optional modes of settlement or under dividend options);

							(B)provide life insurance, annuities,

			 disability income insurance, long-term care insurance, or funding agreements

			 (and incidental benefits), payable in fixed or variable amounts from the

			 accounts described in subparagraph (A) or from the general account;

							(C)hold and accumulate funds pursuant to

			 funding agreements; and

							(D)provide investment advice and investment

			 management services;

							(13)in the case of a National Insurer—

							(A)engage in the sale, solicitation,

			 negotiation, and underwriting of insurance;

							(B)establish and maintain 1 or more protected

			 cells in connection with an insurance securitization and attribute to such

			 cells insurance and reinsurance obligations with respect to its general

			 account, obligations relating to the insurance securitization and assets to

			 fund such obligations; and

							(C)engage in all other insurance operations

			 and exercise all such incidental powers as shall be necessary to carry on

			 insurance operations;

							(14)in the case of a National Agency, engage in

			 the sale, solicitation, and negotiation of policies of insurance issued by any

			 National Insurer, State insurer, or United States branch of a non-United States

			 insurer, and exercise all such incidental powers as shall be necessary to carry

			 out such activities, including claims adjustment and settlement, risk

			 management, employee benefits advice, and retirement planning;

						(15)provide benefits or payments to its

			 directors, officers, and employees, subsidiaries or affiliates, and to their

			 estates, families, dependents, or beneficiaries, in recognition of the past

			 services of the directors, officers, and employees to the National Insurer or

			 National Agency or its subsidiaries or affiliates;

						(16)make donations and otherwise devote its

			 resources for the public welfare or for charitable, scientific, educational,

			 humanitarian, philanthropic, or religious purposes;

						(17)serve as a promoter, partner, member,

			 associate, or manager of any business entity;

						(18)provide loss control, advice, exposure

			 identification, and reduction strategies, and recommend and expedite risk

			 financing alternatives;

						(19)engage in any other lawful activity that is

			 necessary or convenient to further its activities and affairs; and

						(20)exercise the powers granted by this Act in

			 any State and in any foreign jurisdiction.

						(b)Effect on State

			 LawNo State may, by statute,

			 regulation, order, interpretation, or other action, prevent or restrict a

			 National Insurer or National Agency from exercising any power conferred by this

			 section or by any regulation authorized by this section.

					(c)Subsidiaries

						(1)National

			 Insurers

							(A)Authorization

								(i)In

			 generalA National Insurer

			 may establish, invest in, or otherwise acquire 1 or more subsidiaries engaged

			 or organized to engage in any business lawful under the laws of the

			 jurisdictions in which the subsidiaries are organized.

								(ii)RestrictionWithout the prior written approval of the

			 Commissioner, not more than 20 percent of the National Insurer’s assets may be

			 invested in any 1 subsidiary described in clause (i) and not more than 40

			 percent of a National Insurer’s assets may be invested in 2 or more

			 subsidiaries engaged in such other activities.

								(B)CalculationIn calculating the amount invested by a

			 National Insurer in a subsidiary under subparagraph (A), there shall be

			 included only the following:

								(i)Total net monies or other consideration

			 expended and obligations assumed by the National Insurer in the acquisition or

			 formation of the subsidiary, including all organizational expenses and

			 contributions to capital and surplus of the subsidiary whether or not

			 represented by the purchase of capital stock or issuance of other

			 securities.

								(ii)All amounts expended by the National

			 Insurer in acquiring additional common stock, preferred stock, debt

			 obligations, and other securities of the subsidiary.

								(iii)All contributions by the National Insurer

			 to the capital or surplus of the subsidiary subsequent to its acquisition or

			 formation.

								(C)Qualification

			 of investment; when determinedWhether any investment made pursuant to

			 subparagraph (A) meets the applicable requirements of such subparagraph shall

			 be determined before the investment is made by calculating the applicable

			 investment limitations as though the investment had already been made, taking

			 into account the then outstanding principal balance on all previous investments

			 in debt obligations, and the value of all previous investments in equity

			 securities as of the day they were made, net of any return of capital invested,

			 not including dividends.

							(D)ExceptionThe limitations provided for in

			 subparagraph (A) shall not apply to investments by a National Insurer

			 in—

								(i)any subsidiary engaged primarily in the

			 sale, solicitation, negotiation, and underwriting of any line of insurance that

			 the National Insurer is authorized to sell, solicit, negotiate, and underwrite;

			 or

								(ii)any subsidiary whose sole business function

			 is to own assets (including other subsidiaries) that the National Insurer

			 itself is authorized to own.

								(E)NoticeA National Insurer shall notify the

			 Commissioner, in writing, not later than 20 calendar days after establishing,

			 investing in, or acquiring a subsidiary, unless the transaction requires the

			 prior written approval of the Commissioner under subparagraph (A).

							(2)National

			 agencies

							(A)AuthorizationA National Agency may establish, invest in,

			 or otherwise acquire 1 or more subsidiaries engaged or organized to engage in

			 any business activity that is lawful for a National Agency under this

			 Act.

							(B)NoticeA National Agency shall notify the

			 Commissioner, in writing, not later than 30 calendar days after establishing,

			 investing in, or acquiring a subsidiary.

							(d)Dividends and

			 distributions to shareholders

						(1)Shareholder

			 dividends and distributions permittedA National Insurer may declare and pay

			 dividends or make other distributions in cash, bonds, or property on its

			 outstanding shares, unless—

							(A)the National Insurer is insolvent or would

			 be made insolvent by such payment; or

							(B)the declaration, payment, or distribution

			 would be contrary to any restrictions contained in the charter of the National

			 Insurer.

							(2)Source of

			 shareholder dividends and distributionsA National Insurer may only declare and pay

			 dividends or make other distributions out of surplus if the assets of the

			 National Insurer after such declaration, payment, or distribution is not less

			 than the amount of its capital.

						(3)Other

			 provisionsShareholder

			 dividends and distributions made pursuant to this subsection shall be subject

			 to—

							(A)the standards set forth in section

			 1403(a)(1)(E); and

							(B)the notice requirements of section

			 1403(b).

							1208.Separate accounts

			 of National Life Insurer

					(a)OwnershipAny amount allocated by a National Life

			 Insurer to a separate account shall be owned and controlled by the National

			 Life Insurer and no National Life Insurer by reason of such account shall be or

			 hold itself out to be a trustee.

					(b)LiabilitiesAssets allocated by a National Life Insurer

			 to a separate account shall not be chargeable with liabilities arising out of

			 any other business of the National Life Insurer to the extent so provided in

			 the applicable agreements.

					(c)Security

			 Interests PermittedA

			 National Life Insurer may allow for a security interest to attach to assets

			 allocated to a separate account if the security interest is in favor of a

			 creditor of the separate account and otherwise allowed under applicable

			 law.

					1209.Protected

			 cells

					(a)EstablishmentA National Insurer may establish 1 or more

			 protected cells with the approval of the Commissioner.

					(b)Protected Cell

			 Assets

						(1)OwnershipAll amounts attributed to a protected cell

			 established under this section, including assets transferred to a protected

			 cell account, shall be owned by the National Insurer.

						(2)TrusteeThe National Insurer may not be, nor hold

			 itself out to be, a trustee with respect to the protected cell assets of the

			 protected cell account described in paragraph (1).

						(3)LiabilitiesThe assets of a protected cell established

			 under this section shall not be chargeable with liabilities arising out of any

			 other business of the National Insurer.

						(c)Security

			 Interests PermittedA

			 National Insurer may allow for a security interest to attach to protected cell

			 assets or a protected cell account if the security interest is in favor of a

			 creditor of the protected cell and otherwise allowed under applicable

			 law.

					(d)Reach of

			 Creditors and Other Claimants

						(1)AvailabilityProtected cell assets shall only be

			 available to the creditors of a National Insurer that are creditors in respect

			 to that protected cell.

						(2)RecourseCreditors with respect to a protected cell

			 shall have no recourse against the protected cell assets of other protected

			 cells or the general account assets of the National Insurer.

						(3)FraudThe establishment of a protected cell shall

			 not, in and of itself, constitute a fraudulent conveyance, an intent by a

			 National Insurer to defraud creditors, or the carrying out of business by a

			 National Insurer for any other fraudulent purpose.

						(e)RulemakingThe Commissioner shall promulgate

			 regulations that establish standards for protected cells established by

			 National Insurers.

					(f)Effect on State

			 LawNo State may, by statute,

			 regulation, order, interpretation, or otherwise, require licensing or otherwise

			 regulate in any manner—

						(1)an investor in an insurance securitization,

			 solely by reason of its investment, as an insurer, reinsurer, or other person

			 transacting insurance; or

						(2)an underwriter or selling agent (or its

			 partners, directors, officers, members, managers, employees, agents,

			 representatives, or advisors) in an insurance securitization as an insurance or

			 reinsurance agent, broker, producer, intermediary, advisor, consultant, or

			 similar insurance professional by virtue of its activities in connection with

			 the insurance securitization.

						1210.Chartering and

			 licensing commencement date

					(a)National

			 insurerThe Commissioner may

			 charter or license a National Insurer when the following regulations have been

			 published in interim final form:

						(1)The fee and assessment regulations

			 authorized by section 1122.

						(2)The reporting regulations authorized by

			 section 1124.

						(3)The organizational regulations authorized

			 by section 1201.

						(4)The licensing regulations authorized by

			 section 1203.

						(5)The charter conversion regulations

			 authorized by section 1205.

						(6)The transitional financial regulations

			 authorized by section 1211.

						(7)The product regulations authorized by

			 section 1213.

						(8)The market conduct regulations authorized

			 by section 1215.

						(9)The control regulations authorized by

			 section 1231.

						(10)The merger, consolidation, and acquisition

			 regulations authorized by section 1232.

						(11)The bulk transfer regulations authorized by

			 section 1233.

						(12)The conversion regulations authorized by

			 sections 1242 and 1243.

						(13)The holding company regulations authorized

			 by sections 1402 and 1403.

						(14)The receivership regulations authorized by

			 section 1504.

						(15)The insolvency protection regulations

			 authorized by section 1609.

						(b)National

			 agenciesThe Commissioner may

			 charter or license a National Agency when the following regulations have been

			 published in interim final form:

						(1)The fee and assessment regulations

			 authorized by section 1122.

						(2)The reporting regulations authorized by

			 section 1124.

						(3)The organizational regulations authorized

			 by section 1201.

						(4)The charter conversion regulations

			 authorized by section 1205.

						(5)The market conduct regulations authorized

			 by section 1215.

						(6)The control regulations authorized by

			 section 1231.

						(7)The merger, consolidation, and acquisition

			 regulations authorized by section 1232.

						(8)The producer licensing regulations

			 authorized by section 1301.

						(9)The holding company regulations authorized

			 by sections 1402 and 1403.

						(c)Timing and

			 notice

						(1)TimingThe regulations described in subsections

			 (a) and (b) shall be published in interim final form not later than 2 years

			 after the initial appointment and confirmation of the Commissioner.

						(2)NoticeAt such time as the regulations described

			 in subsections (a) or (b) have been issued in interim final form, the

			 Commissioner shall publish a notice in the Federal Register announcing that the

			 Office is prepared to act on chartering and licensing applications.

						(3)Considering and

			 acting upon applicationsNotwithstanding any challenge to the

			 regulations described in subsections (a) and (b), the Commissioner shall have

			 the authority to consider, and act upon, chartering and licensing applications

			 immediately upon publication of the notice described in paragraph (2).

						BFinancial, Product, and Market

			 Regulation

				1211.Transitional

			 financial regulations

					(a)Promulgation of

			 initial financial regulations that are consistent with NAIC standards and

			 modelsThe Commissioner shall

			 establish, by regulation, the following:

						(1)Accounting principles for a National

			 Insurer, which are consistent with the statutory accounting practices

			 promulgated by the NAIC in its Accounting Practices and Procedures

			 Manual.

						(2)Auditing standards for a National Insurer,

			 which are consistent with the guidance prescribed by the NAIC in its

			 Model Regulation Requiring Annual Audited Financial

			 Reports.

						(3)Investment standards for a National

			 Insurer, which are consistent with the NAIC’s Investment of Insurers

			 Model Act (Defined Standards Version).

						(4)Risk-based capital standards for a National

			 Insurer, which are consistent with NAIC’s Risk-Based Capital (RBC) for

			 Insurers Model Act and the related RBC

			 Instructions.

						(5)Valuation standards for the obligations and

			 liabilities of a National Life Insurer, which are consistent with the NAIC’s

			 Standard Valuation Law, Valuation of Life Insurance Policies Regulation,

			 Universal Life Insurance Model Regulation, and Variable Life Insurance Model

			 Regulation.

						(6)Continuing and alternative (nonforfeiture)

			 benefits standards applicable to National Life Insurers, which are consistent

			 with the NAIC’s Standard Nonforfeiture Law for Life Insurance, Variable

			 Life Insurance Model Regulation, Standard Nonforfeiture Law for Individual

			 Deferred Annuities, Long-Term Care Insurance Model Act, and Long-Term Care

			 Insurance Model Regulation.

						(7)Standards for the preparation and filing of

			 an annual actuarial opinion on the adequacy of a National Life Insurer’s assets

			 to meet its reasonably expected obligations and liabilities, which are

			 consistent with the NAIC’s Actuarial Opinion and Memorandum

			 Regulation.

						(8)Standards for the preparation and filing of

			 an annual actuarial opinion on the loss and loss adjustment expense reserves of

			 a National Property/Casualty Insurer, which are consistent with the NAIC’s

			 Property and Casualty Actuarial Opinion Model Law and applicable

			 NAIC Property and Casualty Annual Statement Instructions.

						(b)NAIC

			 standards and modelsThe NAIC

			 standards and models cited in subsection (a) shall be the standards and models

			 adopted by the NAIC as of the date of introduction of the National Insurance

			 Act of 2006 as a bill in Congress.

					(c)Effective date

			 and five-year transitional period for initial financial

			 regulationsThe financial

			 regulations specified in subsection (a) shall be issued in final form no later

			 than 2 years following the initial appointment and confirmation of the

			 Commissioner, and each regulation shall remain in effect for 5 years following

			 the date upon which it becomes effective.

					(d)NAIC

			 amendmentsIf, after the date

			 of introduction of the National Insurance Act of 2006 as a bill in Congress,

			 the NAIC amends any standard or model upon which the initial financial

			 regulations are based, the Commissioner shall determine, by regulation, whether

			 such amendment shall apply to a National Insurer. If the Commissioner

			 determines that an NAIC amendment to a standard or model should apply to a

			 National Insurer, the Commissioner may specify, by regulation, whether the

			 amendment applies in whole or in part.

					(e)Revisions or

			 modifications to initial regulations by commissioner

						(1)In

			 generalSubject to paragraph

			 (2), after an initial financial regulation specified in subsection (a) has been

			 in effect for 5 years, the Commissioner may, by regulation, revise or modify

			 the regulation.

						(2)Special

			 circumstanceThe Commissioner

			 may, by regulation, revise or modify an initial financial regulation at any

			 time if the Commissioner determines that any such revision or modification is

			 necessary to protect policyholders or prevent hazardous conduct by a National

			 Insurer.

						1212.Other financial

			 regulationsIn addition to the

			 financial regulations specified in section 1211, the Commissioner may issue

			 other financial regulations as the Commissioner determines necessary.

				1213.Product regulation

			 for National Life Insurers

					(a)ApplicabilityThis section shall apply to the insurance

			 business of National Life Insurers.

					(b)Underwriting

			 standardsA National Insurer

			 may classify or underwrite risks if any decision to refuse to insure, to

			 continue to insure, to limit the amount, extent, or kind of coverage, or to

			 charge a different rate for the same coverage is—

						(1)based on sound actuarial principles;

			 or

						(2)related to actual or reasonably anticipated

			 experience.

						(c)Law applicable

			 to insurance policies or other products of national insurers

						(1)Law specified

			 by partiesSubject to any

			 applicable Federal law, the provisions of any insurance policy or other product

			 of a National Insurer shall be interpreted in accordance with the law of the

			 jurisdiction specified by the parties to the insurance policy or other product

			 if the parties have specified the law of—

							(A)the jurisdiction in which the main office

			 of the National Insurer is located;

							(B)the jurisdiction in which the principal

			 place of business of the National Insurer is located; or

							(C)the jurisdiction in which the insurance

			 policy or other product is delivered.

							(2)Default

			 lawIf the parties to an

			 insurance policy or other product of a National Insurer have not specified the

			 jurisdiction whose law shall govern the provisions of the insurance policy or

			 other product, such provisions shall be interpreted in accordance with the law

			 of the jurisdiction in which the insurance policy or other product is

			 delivered.

						(3)RulemakingThe Commissioner shall establish, by

			 regulation, choice of law rules and standards under this subsection.

						(d)Standards for

			 policies

						(1)PolicyIn this subsection, the term

			 policy—

							(A)means—

								(i)a policy, contract, certificate, or other

			 evidence of life insurance, disability income insurance, or long-term care

			 insurance; or

								(ii)an annuity contract or a rider or

			 endorsement to such contract; and

								(B)does not include—

								(i)a funding agreement;

								(ii)a reinsurance contract; or

								(iii)an agreement, special rider, or endorsement

			 relating only to the manner of distributing benefits or to the reservation of

			 rights and benefits used at the request of the individual policyholder.

								(2)RulemakingThe Commissioner shall establish, by

			 regulation, standards for policies issued by a National Insurer.

						(3)Types of policy

			 requirementsThe standards

			 established under paragraph (1) may include general policy requirements and

			 requirements regarding particular classes of policies.

						(e)Product

			 Filings

						(1)Form

			 approvalA National Insurer

			 shall not issue a policy until the form of the policy has been received by the

			 Commissioner.

						(2)ExemptionsThe Commissioner may, by regulation, exempt

			 particular categories of policies from the filing requirement.

						(3)Compliance

			 certificateIn accordance

			 with regulations promulgated by the Commissioner, any filing of a policy form

			 shall be accompanied by written certification by an officer of the National

			 Insurer that the policy form complies with the standards applicable to such

			 form.

						(f)Interpretive

			 Rulings

						(1)ProceduresThe Commissioner shall establish procedures

			 by which National Insurers may obtain interpretive rulings from the Office

			 regarding the interpretation and application of the standards established under

			 this section.

						(2)Public

			 availabilityExcept as

			 provided under paragraph (3), requests by National Insurers for interpretive

			 rulings from the Office and the complete text of such interpretive rulings

			 shall not be made available to the public.

						(3)Publication of

			 summariesNotwithstanding

			 paragraph (2), the Commissioner shall publish a summary of each interpretive

			 opinion, excluding the name of the National Insurer and any other identifying

			 information, either promptly after the issuance of such opinion or, upon the

			 request of the National Insurer, after such delay as the Commissioner

			 determines appropriate.

						(g)Group, blanket,

			 and franchise insurance

						(1)AuthorizationA National Insurer may—

							(A)sell, solicit, negotiate, and underwrite

			 group, blanket, and franchise insurance policies; and

							(B)extend group, blanket, or franchise

			 insurance policies to insure the dependents of employees or members, or any

			 class of employees or members.

							(2)RulemakingThe Commissioner shall, by regulation,

			 establish standards for kinds and qualifications of permissible groups for

			 group, blanket, and franchise insurance policies.

						(h)Insurable

			 interestThe Commissioner

			 shall define, by regulation, the term insurable interest.

					(i)Criteria Under

			 Which New Life Insurance May Exceed the Insurance Being ReplacedAny new life insurance may exceed the

			 insurance being replaced—

						(1)if a business entity or a trust entity has

			 an insurable interest and the authority to purchase life insurance;

						(2)to the extent the application of the cash

			 surrender value of the insurance being replaced as a premium under the new life

			 insurance policy requires a larger amount of insurance—

							(A)to qualify as life insurance; or

							(B)to not be treated as a modified endowment

			 contract for Federal income tax purposes;

							(3)to otherwise comply with applicable Federal

			 law; and

						(4)if, upon cessation of premium payments, a

			 former employee or trustee elects under the insurance policy to use the cash

			 value available under the insurance policy to restructure the term, face

			 amount, or investment options under the insurance policy.

						(j)Effect of State

			 LawNo State may impose any

			 standard, relating to any matter addressed in this section, on National

			 Insurers or persons who purchase insurance from National Insurers.

					1214.Product regulation

			 for National Property/Casualty Insurers

					(a)ApplicationThis section shall apply to the business of

			 National Property/Casualty Insurers.

					(b)Maintenance of

			 Copies of PoliciesA National

			 Insurer shall maintain for inspection a copy of every insurance policy form

			 that it uses to insure risks.

					(c)Annual Policy

			 Form ListingA National

			 Insurer shall annually provide the Commissioner with a list of all standard

			 policy forms it uses to insure risks.

					(d)Rates, Rating

			 Elements, Price, and FormsThe Act does not authorize the Commissioner

			 to require a National Insurer to use any particular rate, rating element,

			 price, or form.

					1215.Regulation of sales

			 and marketing

					(a)PurposeThe purpose of this section is to ensure

			 appropriate Federal regulation of the sales and marketing practices of National

			 Insurers, National Agencies, and federally licensed insurance producers to

			 prevent unfair methods of competition and unfair and deceptive acts and

			 practices in the advertising, sale, issuance, distribution, and administration

			 of insurance policies and other products of National Insurers and claims under

			 insurance policies and other products of National Insurers.

					(b)RulemakingThe Commissioner shall promulgate such

			 regulations, applicable to National Insurers, National Agencies, and federally

			 licensed insurance producers, as the Commissioner determines to be necessary to

			 carry out the purpose of this section, including rules governing the

			 advertising, sale, issuance, distribution, and administration of insurance

			 policies and other products of National Insurers and claims under insurance

			 policies and other products of National Insurers.

					CReinsurance

				1221.Federal licensing

			 of reinsurers

					(a)Authority to

			 license

						(1)In

			 generalThe Commissioner

			 may—

							(A)license insurers that are not National

			 Insurers to provide reinsurance; and

							(B)prescribe, by regulation, the standards and

			 procedures for granting such licenses.

							(2)CriteriaThe standards prescribed under paragraph

			 (1)(B) shall give due consideration to—

							(A)the public interest in providing secure and

			 sufficient reinsurance capacity in the United States; and

							(B)the need for promoting fair and effective

			 competition.

							(b)Determination

			 and finding; issuance of license

						(1)Examination and

			 investigationUpon the

			 receipt of an application for a license under this section, the Commissioner

			 shall examine the information submitted by the applicant and may conduct

			 further examinations and investigations, as necessary, to determine whether the

			 applicant satisfies the standards for a license under this section.

						(2)Publication of

			 findingsThe Commissioner

			 shall publish the Commissioner’s findings and determination under paragraph

			 (1).

						(3)Issuance of

			 Federal license

							(A)In

			 generalExcept as provided in

			 subparagraph (B), if the Commissioner determines that the applicant has

			 satisfied the applicable requirements of this section, the Commissioner shall

			 issue a Federal license to provide reinsurance.

							(B)RestrictionThe Commissioner shall not issue a Federal

			 license for reinsurance until after the Commissioner is authorized to charter

			 and license a National Insurer pursuant to section 1210.

							(c)Minimum

			 standards for licensing of non-United States insurersThe Commissioner shall not issue a license

			 under this section to any insurer that is not a State insurer or a United

			 States branch of a non-United States insurer unless the insurer agrees

			 to—

						(1)report its financial statements to the

			 Commissioner on a basis that the Commissioner determines to be substantially

			 similar to that required of National Insurers under section 1124;

						(2)submit to the jurisdiction of Federal,

			 State, and local courts in the United States; and

						(3)demonstrate that all judgments of all

			 United States courts would be enforceable and collectible by—

							(A)being organized or incorporated in a

			 jurisdiction with which the United States has entered into a treaty on the

			 recognition and enforcement of judgments rendered by Federal, State, and local

			 courts in the United States; or

							(B)agreeing to post prejudgment security in

			 the United States upon the commencement of any litigation or arbitration in the

			 United States, subject to such regulations as the Commissioner may

			 prescribe.

							(d)Revocation of

			 license

						(1)In

			 generalThe Commissioner may

			 revoke, suspend, or restrict a Federal reinsurer’s license in accordance with

			 subtitle C of title I.

						(2)Status of

			 Federally licensed reinsurerFor purposes of this subsection, a

			 federally licensed reinsurer shall be deemed to be a National Insurer under

			 subtitle C of title I.

						(e)Annual

			 reportsThe Commissioner

			 shall require each reinsurer licensed under this section to submit an annual

			 report of its financial condition and an annual report on the condition of any

			 trust fund regulated under this subtitle in such form as may be prescribed by

			 the Commissioner.

					1222.Credit for

			 reinsurance

					(a)Credit for

			 reinsurance ceded to a national insurer or a Federally licensed

			 reinsurerA National Insurer

			 may establish an asset or reduce its liabilities, to the extent of such

			 liabilities, for reinsurance ceded to another National Insurer or a federally

			 licensed reinsurer.

					(b)Other asset or

			 reduction from liability for reinsurance cededA National Insurer may establish an asset

			 or reduce its liabilities, to the extent of such liabilities, for

			 reinsurance—

						(1)that is ceded to—

							(A)a State insurer;

							(B)a United States branch entered through a

			 State; or

							(C)a non-United States insurer; and

							(2)if such reinsurance is secured consistent

			 with the regulation issued by the Commissioner pursuant to subsection

			 (c).

						(c)RegulationThe Commissioner shall establish, by

			 regulation, security standards governing the ceding of insurance by a National

			 Insurer to any of the entities listed in subsection (b)(1) in order to protect

			 the policyholders of a National Insurer.

					1223.Relationship to

			 State lawNo State may prevent

			 a State insurer from—

					(1)ceding insurance to a National Insurer or a

			 federally licensed reinsurer; or

					(2)establishing an asset or reducing its

			 liabilities as a result of such reinsurance to the same extent as the State

			 would allow such insurer if the insurance were ceded to another State

			 insurer.

					DAcquisitions of Control; Mergers; Bulk

			 Transfers; Domestication

				1231.Acquisition of

			 control of National Insurers and National Agencies

					(a)DefinitionsFor purposes of this section—

						(1)the terms National Insurer and

			 National Agency include any person controlling a National Insurer

			 or National Agency; and

						(2)the term person does not

			 include any securities broker holding, in the usual and customary broker’s

			 function, less than 20 percent of the voting securities of a National Insurer

			 or National Agency or of any person which controls a National Insurer or

			 National Agency.

						(b)Commissioner

			 Approval Required

						(1)In

			 generalNo person other than

			 the issuer shall make a tender offer for, make a request or invitation for

			 tenders of, or enter into any agreement to exchange securities for, or acquire,

			 in the open market or otherwise, any voting security of a National Insurer or

			 National Agency if, after the consummation of such transaction, such person

			 would, directly or indirectly (or by conversion or by exercise of any right to

			 acquire) be in control of the National Insurer or National Agency. No person

			 shall enter into an agreement to merge with or otherwise acquire control of a

			 National Insurer or National Agency or any person controlling a National

			 Insurer or National Agency unless, at the time the offer, request, or

			 invitation is made or the agreement is entered into, or before the acquisition

			 of the securities if no offer or agreement is involved—

							(A)such person has filed with the Commissioner

			 and has sent to the National Insurer or National Agency, a statement that

			 complies with the regulations prescribed under paragraph (3); and

							(B)the offer, request, invitation, agreement,

			 or acquisition has been approved by the Commissioner.

							(2)Savings

			 provisionNothing in this

			 subsection shall be construed to prohibit a person from making an offer,

			 request, or invitation or entering into an agreement to acquire control of a

			 National Insurer or National Agency, if such transaction is conditioned upon

			 obtaining the approval of the Commissioner in accordance with paragraph

			 (1).

						(3)Form and

			 content of statementThe

			 Commissioner shall, by regulation, prescribe the form and content of the

			 statement to be filed under paragraph (1)(A).

						(4)Approval by

			 commissionerThe Commissioner

			 shall approve any merger or other acquisition of control referred to in this

			 subsection unless the Commissioner finds that—

							(A)after the acquisition of control, the

			 National Insurer or National Agency would not be able to satisfy the

			 requirements for the issuance of a Federal license to write the line or lines

			 of insurance for which the National Insurer or National Agency was previously

			 licensed;

							(B)the financial condition of any acquiring

			 person may jeopardize the financial stability of the National Insurer or

			 National Agency or be hazardous to the policyholders of the National

			 Insurer;

							(C)the plans or proposals of the acquiring

			 person to liquidate the National Insurer or National Agency, sell its assets,

			 consolidate or merge it with any person, or make any other material change in

			 its business or corporate structure or management, are unfair and unreasonable

			 to policyholders of the National Insurer and not in the public interest;

							(D)those persons who would control the

			 operation of the National Insurer or National Agency lack the competence,

			 experience, or integrity required to protect the interests of policyholders of

			 the National Insurer or National Agency; or

							(E)the acquisition is likely to be hazardous

			 to the insurance-buying public.

							(c)Hearing

						(1)In

			 generalThe Commissioner may,

			 in his sole discretion, hold a hearing on a merger or other acquisition of

			 control that is subject to this section and for which a statement has been

			 filed under subsection (b)(1)(A).

						(2)ProceduresA hearing under this subsection shall be

			 subject to the procedures under section 1148, except that the Commissioner may

			 determine the location of such hearing.

						(d)ExemptionsThe provisions of this section shall not

			 apply to—

						(1)any offer, request, invitation, agreement,

			 or acquisition exempted by the Commissioner for not having been made or entered

			 into for the purpose, and not having the effect, of changing or influencing the

			 control of a National Insurer or National Agency, or as otherwise not

			 comprehended within the purposes of this section; or

						(2)a merger, consolidation, or acquisition

			 subject to section 1232.

						(e)Voting of

			 Securities

						(1)ProhibitionNo security which is the subject of any

			 agreement or arrangement regarding acquisition, or which is acquired or to be

			 acquired, in contravention of the provisions of this section may be voted at

			 any shareholder’s meeting, or may be counted for quorum purposes.

						(2)Effect on

			 sharesAny action of

			 shareholders requiring the affirmative vote of a percentage of shares may be

			 taken as though the securities described under paragraph (1) were not issued

			 and outstanding.

						(3)Invalidation of

			 actionNo action taken at any

			 meeting described under paragraph (1) shall be invalidated by the voting of the

			 securities, unless—

							(A)the action would affect control of the

			 National Insurer or National Agency; or

							(B)such invalidation is ordered by a

			 court.

							(4)Acquisition in

			 contravention of this actIf

			 a National Insurer or the Commissioner has reason to believe that any security

			 of the National Insurer or National Agency has been or is about to be acquired

			 in contravention of the provisions of this section, the National Insurer or

			 National Agency or the Commissioner may apply to the United States district

			 court for the judicial district in which the main office of the National

			 Insurer or National Agency is located or the United States District Court for

			 the District of Columbia—

							(A)to enjoin any offer, request, invitation,

			 agreement, or acquisition made in contravention of this section;

							(B)to enjoin the voting of any security so

			 acquired;

							(C)to void any vote of the security already

			 cast at any meeting of shareholders; and

							(D)for such other equitable relief as the

			 nature of the case and the interest of the National Insurer’s policyholders,

			 the creditors and shareholders of the National Insurer or National Agency or

			 the public may require.

							(f)Sequestration

			 of Voting Securities

						(1)In

			 generalIf a person has

			 acquired or is proposing to acquire any voting securities in violation of this

			 section, the National Insurer ,National Agency or the Commissioner may request

			 the United States district court for the judicial district in which the main

			 office of the National Insurer is located or the United States District Court

			 for the District of Columbia to—

							(A)seize or sequester any voting securities of

			 the National Insurer or National Agency owned directly or indirectly by the

			 person; and

							(B)issue such order as may be appropriate to

			 carry out the provisions of this section.

							(2)Situs of

			 ownershipNotwithstanding any

			 other provision of law, for the purposes of this section, the situs of

			 ownership of the securities of National Insurers and National Agencies shall be

			 deemed to be the State in which the main office of the National Insurer or

			 National Agency is located.

						(g)Conflict With

			 Other Federal LawsThis

			 section shall be interpreted and applied so as not to conflict with or

			 supersede the provisions of any other Federal law or regulation governing the

			 regulation of holding companies, including financial holding companies (as

			 defined in section 2(p) of the Bank Holding

			 Company Act of 1956 (12 U.S.C. 1841(p)).

					(h)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 conferred under this section with respect to any merger or other acquisition of

			 control of a National Insurer.

					1232.Mergers,

			 consolidations, and acquisitions of National Insurers

					(a)National

			 Insurer as Resulting Insurer

						(1)In

			 generalExcept as provided

			 under subsection (e), a National Insurer may, with the approval of the

			 Commissioner, merge, consolidate with, acquire all or substantially all the

			 assets of, or assume all or substantially all the liabilities of, another

			 National Insurer or a State insurer in a transaction in which a National

			 Insurer is the resulting insurer, the acquiring insurer, or the assuming

			 insurer, regardless of whether the insurers involved in the transaction are in

			 stock form, mutual form, or fraternal form.

						(2)Merger,

			 consolidation, and acquisition proceduresThe Commissioner shall establish, by

			 regulation, procedures for—

							(A)the merger or consolidation of a National

			 Insurer with another National Insurer or a State insurer in a transaction in

			 which a National Insurer is the resulting insurer; and

							(B)the acquisition or assumption by a National

			 Insurer of all or substantially all the assets or liabilities of another

			 National Insurer or a State insurer in a transaction in which the National

			 Insurer is the acquiring insurer or assuming insurer.

							(3)Effect of

			 merger or consolidationUpon

			 the merger or consolidation of a National Insurer with another National Insurer

			 or a State insurer under this section—

							(A)the corporate existence of each of the

			 merging or consolidating insurers shall be merged or consolidated into the

			 resulting insurer, and the resulting insurer shall be deemed to be the same

			 corporation as each insurer participating in the merger or

			 consolidation;

							(B)except as provided under subparagraph (D),

			 the resulting insurer shall hold and be subject to all rights, privileges,

			 liabilities, property interests, and other interests and obligations that each

			 insurer participating in the merger or consolidation held or was subject to

			 immediately prior to the merger or consolidation;

							(C)the resulting insurer shall obtain, in

			 accordance with section 1203, a Federal license for all lines of insurance that

			 it sells, solicits, negotiates, or underwrites, except for those lines of

			 insurance for which a National Insurer participating in the merger or

			 consolidation held a Federal license immediately before the merger or

			 consolidation; and

							(D)the resulting insurer shall not hold any

			 State license to sell, solicit, negotiate, or underwrite insurance that was

			 held by a State insurer participating in the merger or consolidation.

							(4)Special

			 authorityThe Commissioner

			 may, subject to such conditions as the Commissioner may prescribe, permit a

			 National Insurer resulting from a merger or consolidation under this section to

			 retain, hold, or exercise such assets, liabilities, powers, and authorities

			 that do not conform to the legal requirements applicable to National Insurers

			 as the Commissioner determines appropriate.

						(b)State Insurer

			 as Resulting Insurer

						(1)In

			 generalSubject to applicable

			 State law and such notification procedures as the Commissioner may prescribe by

			 regulation, a State insurer may merge with, consolidate with, acquire assets

			 of, or assume liabilities of, a National Insurer in a transaction in which a

			 State insurer is the resulting insurer.

						(2)Savings

			 provisionNothing in this

			 subsection or in a transaction under this subsection shall abrogate any rights,

			 privileges, liabilities, property interests, or other interests or obligations

			 that the National Insurer held or was subject to immediately before the

			 transaction.

						(c)Effect of

			 Assumption of LiabilitiesIf

			 the liabilities of a National Insurer are assumed by another National Insurer

			 or a State insurer in accordance with this Act, the National Insurer shall be

			 released from all such liabilities upon their assumption by the other National

			 Insurer or a State insurer.

					(d)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 conferred under this section with respect to any merger, consolidation,

			 acquisition of assets, or assumption of liabilities involving a National

			 Insurer.

					(e)CoordinationThis section shall not apply to any bulk

			 transfer (as defined in section 1233(a)(2)) that is subject to approval of the

			 Commissioner in accordance with section 1233(b).

					1233.Bulk

			 transfers

					(a)DefinitionsIn this section:

						(1)Block of

			 businessThe term block

			 of business means all those insurance policies of an insurer under a

			 particular policy form.

						(2)Bulk

			 transferThe term bulk

			 transfer—

							(A)means the transfer by an insurer to another

			 insurer of existing insurance policies constituting all or substantially all of

			 1 or more of its lines of business or blocks of business; and

							(B)does not include—

								(i)any sale in which the transferring insurer

			 retains direct or indirect control of the assets supporting the transferred

			 insurance policies;

								(ii)any transaction effected by an agreement

			 under which the transferring insurer continues to remain directly liable to the

			 policyholders under the insurance policies;

								(iii)the substitution of 1 insurer for another

			 upon the expiration of insurance coverage pursuant to statutory or contractual

			 requirements and the issuance of a new policy of insurance by that

			 insurer;

								(iv)the transfer of policies of insurance

			 pursuant to merger or consolidation of 2 or more insurers to the extent that

			 those transactions are regulated by statute;

								(v)any transaction effected by an insurer

			 subject to a judicial order of receivership, liquidation, or rehabilitation;

			 or

								(vi)any transfer of liabilities from 1 insurer

			 to another under a single group insurance policy upon the request of the group

			 policyholder.

								(3)Permitted

			 national insurerThe term

			 permitted National Insurer means—

							(A)a State insurer that is converting to a

			 National Insurer under section 1205; or

							(B)a National Insurer that is being newly

			 chartered under section 1201 and licensed under section 1203.

							(4)Transferred

			 insurance policiesThe term

			 transferred insurance policies means the insurance policies that

			 are subject to the bulk transfer.

						(5)Transferring

			 insurerThe term

			 transferring insurer means the insurer in privity of contract with

			 the policyholders under the existing insurance policies that are subject to the

			 bulk transfer.

						(b)Bulk Transfers

			 AuthorizedThe following bulk

			 transfers are authorized:

						(1)A State insurer as the transferring insurer

			 and a permitted National Insurer as the assuming insurer.

						(2)A permitted National Insurer as the

			 transferring insurer and a State insurer as the assuming insurer.

						(3)A National Insurer as the transferring

			 insurer and a National Insurer as the assuming insurer.

						(4)A State insurer as the transferring insurer

			 and a National Insurer that is not a permitted National Insurer as the assuming

			 insurer.

						(5)A National Insurer that is not a permitted

			 National Insurer as the transferring insurer and a State insurer as the

			 assuming insurer.

						(c)Commissioner

			 Approval

						(1)In

			 generalA National Insurer

			 shall not effect a bulk transfer as either the transferring insurer or the

			 assuming insurer as authorized under paragraph (1), (2), (3), or (5) of

			 subsection (b) without the prior approval of the Commissioner in accordance

			 with such regulations as the Commissioner may prescribe.

						(2)Standard of

			 approvalThe Commissioner

			 shall approve a bulk transfer under paragraph (1), after notice and a hearing,

			 unless the Commissioner determines that the bulk transfer is likely to be

			 hazardous to policyholders of transferred insurance policies, policyholders of

			 the transferring insurer, or policyholders of the assuming insurer.

						(d)Policyholder

			 Consent

						(1)No consent

			 requiredNotwithstanding any

			 other provision of law, a National Insurer may, upon the approval of the

			 Commissioner, effect a bulk transfer under paragraph (1) or (2) of subsection

			 (b) as either the transferring insurer or the assuming insurer without

			 obtaining policyholder consent.

						(2)Between

			 national insurersNotwithstanding any other provision of law,

			 a National Insurer may, upon the approval of the Commissioner, effect a bulk

			 transfer under subsection (b)(3) as either the transferring insurer or the

			 assuming insurer in accordance with the requirements prescribed by the

			 Commissioner. Such requirements shall specify whether policyholder consent to

			 such a bulk transfer is required and, if policyholder consent is required, the

			 form in which such consent is required to be given.

						(3)Additional

			 provisionsIn addition to any

			 policyholder consent required by any other applicable provision of law, the

			 Commissioner may by regulation prescribe whether policyholder consent is

			 required for a bulk transfer authorized under subsection (b)(5) and, if

			 policyholder consent is required, the form in which such consent is required to

			 be given.

						(e)Release From

			 LiabilityUpon the completion

			 of a bulk transfer under this section, the transferring insurer shall be

			 released from its obligations under the transferred insurance policies.

					(f)State

			 Law

						(1)ProhibitionExcept as provided in paragraph (2), a

			 State may not—

							(A)require a National Insurer, a permitted

			 National Insurer, or a State insurer to—

								(i)obtain policyholder consent to a bulk

			 transfer; or

								(ii)submit the bulk transfer to State review or

			 action (including approval and disapproval); or

								(B)prevent or significantly interfere with a

			 bulk transfer effected pursuant to this section.

							(2)ConstructionParagraph (1) shall not be construed to

			 prohibit any State from—

							(A)collecting, reviewing, and taking action

			 (including approval or disapproval) on applications and other documents or

			 reports concerning a proposed bulk transfer permitted under—

								(i)paragraph (2), (4), or (5) of subsection

			 (b) to which a State insurer (other than a permitted National Insurer)

			 domiciled in that State is a party; or

								(ii)paragraph (4) or (5) of subsection (b) to

			 which a State insurer (other than a permitted National Insurer), other than a

			 State insurer domiciled in that State, is a party, if the review or action

			 meets the standards set forth in paragraph (3); or

								(B)requiring policyholder consent of a

			 proposed bulk transfer permitted under paragraph (4) or (5) of subsection

			 (b).

							(3)StandardsA review or action meets the standards

			 under this paragraph if it—

							(A)is based on standards that are not more

			 onerous than those imposed by the Commissioner;

							(B)occurs within a reasonable timeframe that

			 advances the purposes of this section;

							(C)is made in close consultation and

			 cooperation with the Commissioner;

							(D)is without bias or discrimination toward

			 either the transferring insurer or the assuming insurer;

							(E)serves a legitimate State interest;

			 and

							(F)does not frustrate the proposed bulk

			 transfer.

							(4)Notice of

			 failureIf the Commissioner

			 finds that any State review or action under paragraph (2)(A) fails to meet any

			 of the standards set forth in paragraph (3), the Commissioner may provide the

			 applicable State with notice of such failure and the reasons for such

			 failure.

						(g)Differential

			 Treatment ProhibitedA State

			 may not treat a National Insurer, a permitted National Insurer, or a State

			 insurer entering into a bulk transfer agreement with a National Insurer, a

			 permitted National Insurer, a State insurer, or any affiliate or subsidiary of

			 such insurer, differently than any other insurer operating in that

			 State.

					(h)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 conferred under this section with respect to any bulk transfer involving a

			 National Insurer.

					1234.Domestication of

			 United States branch of a non-United States Insurer

					(a)Domestication

			 PermittedAny non-United

			 States insurer having its United States branch entered through a State or

			 established pursuant to section 1202 and owning beneficially, directly or

			 indirectly, all outstanding shares of a National Insurer may, upon the written

			 approval by the Commissioner, domesticate its United States branch by agreeing

			 in writing with such National Insurer to the acquisition of the business and

			 assets, and the assumption of all liabilities, of the United States branch, by

			 the National Insurer for no consideration except such assumption.

					(b)Approval by

			 CommissionerIf the

			 Commissioner determines that the domestication of a United States branch of a

			 non-United States insurer complies with the provisions of this section and that

			 the interests of policyholders and creditors of the United States branch are

			 not materially affected in an adverse manner by such domestication, the

			 Commissioner may approve the domestication in accordance with this

			 section.

					(c)Effective Date

			 of Domestication

						(1)In

			 generalThe domestication of

			 the United States branch shall be effective on the date on which a certified

			 copy of the instrument of transfer and assumption is filed with the

			 Commissioner.

						(2)Effect of

			 domesticationOn the date

			 described in paragraph (1)—

							(A)all rights, franchises, and interests of

			 such United States branch in and to every species of property, real, personal,

			 and mixed, and things in action belonging to such branch, shall be deemed

			 transferred to and vested in the acquiring National Insurer;

							(B)the acquiring National Insurer shall be

			 deemed to have assumed all liabilities of the United States branch;

							(C)all deposits of the United States branch

			 held by State officers or other State regulatory agencies under State law shall

			 be released; and

							(D)the non-United States insurer and the

			 United States branch shall be released from all liabilities so assumed.

							(d)Release of

			 DepositsAt the time of the

			 domestication of a United States branch under this section, the Commissioner

			 shall—

						(1)transfer to the account of the acquiring

			 National Insurer the securities deposited by such United States branch in

			 compliance with the provisions of this Act; and

						(2)consent that the trustee of the trusteed

			 assets deposited by such United States branch in compliance with the provisions

			 of this Act shall withdraw from the trust and transfer and deliver to the

			 acquiring National Insurer all assets held by such trustee.

						(e)Withdrawal and

			 Transfer of Trusteed Assets

						(1)In

			 generalAt the time of the

			 domestication of a United States branch established under State law, the

			 trustee of any trusteed assets deposited by such United States branch in

			 compliance with applicable State law shall, with the consent of the

			 Commissioner—

							(A)withdraw the trusteed assets from the

			 trust; and

							(B)transfer and deliver to the acquiring

			 National Insurer all assets held by such trustee.

							(2)LimitationNo State may prevent, significantly

			 interfere with, review, approve, or disapprove the withdrawal of trusteed

			 assets or other deposits of a United States branch established under State law

			 that is domesticating pursuant to this section, if such withdrawal is made

			 contemporaneously with or subsequent to the consummation of a domestication of

			 the United States branch under this section.

						(f)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 under this section with respect to the domestication of a United States branch

			 of a non-United States insurer.

					1235.Mergers,

			 consolidations, and acquisitions of National Agencies

					(a)National Agency

			 Resulting

						(1)In

			 generalNotwithstanding any

			 other provision of law, a National Agency may, with the approval of the

			 Commissioner, merge, consolidate with, acquire all or substantially all the

			 assets of, or assume all or substantially all the liabilities of, another

			 National Agency or a State insurance agency in a transaction in which a

			 National Agency is the resulting agency, the acquiring agency, or the assuming

			 agency.

						(2)Merger,

			 consolidation, and acquisition proceduresThe Commissioner is authorized, under such

			 regulations as the Commissioner may prescribe, to provide for—

							(A)the merger or consolidation of a National

			 Agency with another National Agency or a State insurance agency in a

			 transaction in which a National Agency is the resulting agency; and

							(B)the acquisition or assumption by a National

			 Agency of all or substantially all the assets or all or substantially all the

			 liabilities of another National Agency or a State insurance agency in a

			 transaction in which the National Agency is the acquiring or assuming

			 agency.

							(3)Effect of

			 merger or consolidationUpon

			 the merger or consolidation of a National Agency with another National Agency

			 or a State insurance agency under this section—

							(A)the corporate existence of each of the

			 merging or consolidating agencies shall be merged or consolidated into the

			 resulting agency, and the resulting agency shall be deemed to be the same

			 corporation as each agency participating in the merger or consolidation;

			 and

							(B)except as provided under paragraph (4), the

			 resulting agency shall have all the rights, privileges, liabilities, property

			 interests, and other interests and obligations that each agency participating

			 in the merger or consolidation had immediately before the merger or

			 consolidation.

							(4)LimitationUpon a merger or consolidation under this

			 subsection, the resulting agency—

							(A)shall not hold any State license to sell,

			 solicit, or negotiate insurance that was held by a State agency participating

			 in the merger or consolidation; and

							(B)shall obtain, in accordance with section

			 1301, appropriate licenses for all lines of insurance that it sells, solicits,

			 or negotiates except for those lines of insurance for which a National Agency

			 participating in the merger or consolidation held a Federal producer’s license

			 immediately before the merger or consolidation.

							(5)Special

			 authorityThe Commissioner

			 may, subject to such regulations as the Commissioner may prescribe, permit a

			 National Agency resulting from a merger or consolidation under this subsection

			 to retain, hold, or exercise such assets, liabilities, powers, and authorities

			 that do not conform to the legal requirements applicable to National Agencies

			 as the Commissioner determines to be appropriate.

						(b)State Insurance

			 Agency Resulting

						(1)In

			 generalSubject to such

			 notification procedures as the Commissioner may prescribe by regulation, a

			 State insurance agency may merge, consolidate with, acquire assets of, or

			 assume liabilities of, a National Agency in a transaction in which a State

			 insurance agency is the resulting agency, in accordance with applicable State

			 law.

						(2)Savings

			 provisionNothing in this

			 subsection or in a transaction pursuant to this subsection shall abrogate any

			 rights, privileges, liabilities, property interests, other interests, or

			 obligations that the National Agency had immediately before the

			 transaction.

						(c)Effect of

			 Assumption of LiabilitiesIf

			 the liabilities of a National Agency are assumed by another National Agency or

			 a State insurance agency in accordance with the provisions of this Act, such

			 National Agency from whom the liabilities are assumed shall be released from

			 all liabilities so assumed upon their assumption by the other National Agency

			 or a State insurance agency.

					(d)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 conferred under this section with respect to any merger, consolidation, or

			 acquisition of assets or assumption of liabilities involving a National

			 Agency.

					EConversions

				1241.DefinitionsIn this subtitle:

					(1)Adoption

			 DateThe term adoption

			 date means the date on which the board of directors of the converting

			 mutual insurer or converting stock insurer adopts the plan of

			 conversion.

					(2)Converted

			 mutual insurerThe term

			 converted mutual insurer means the National Life Insurer in mutual

			 form into which a stock life insurer has been converted in accordance with the

			 provisions of section 1242.

					(3)Converted stock

			 insurerThe term

			 converted stock insurer means the National Insurer in stock form

			 into which a mutual insurer has been converted in accordance with the

			 provisions of section 1243.

					(4)Converting

			 mutual insurerThe term

			 converting mutual insurer means the mutual insurer that is

			 converting under a plan of conversion under section 1243.

					(5)Converting

			 stock insurerThe term

			 converting stock insurer means the stock life insurer that is

			 converting under a plan of conversion under section 1242.

					(6)Membership

			 interestsThe term

			 membership interests—

						(A)means the interests of members and

			 policyholders of the mutual insurer arising under the charter and bylaws of the

			 mutual insurer or otherwise by applicable law;

						(B)includes the right to vote for directors of

			 the mutual insurer and the right to vote on any plan of merger or consolidation

			 of the mutual insurer; and

						(C)does not include rights in surplus, if

			 any.

						(7)Mutual

			 insurerThe term mutual

			 insurer means the State insurer in mutual form or National Insurer in

			 mutual form that is converting to a National Insurer in stock form pursuant to

			 a plan of conversion adopted in accordance with section 1243.

					(8)Plan of

			 conversion or planThe terms

			 plan of conversion and plan mean a plan of conversion

			 adopted by a stock life insurer or a mutual insurer in accordance with this

			 subtitle.

					(9)Rights in

			 surplusThe term rights

			 in surplus—

						(A)means rights, if any, of members or

			 policyholders of the mutual insurer to a return of that portion of the surplus

			 that has not been apportioned or declared by the board of directors for

			 policyholder dividends;

						(B)includes rights of members or policyholders

			 of the mutual insurer to a distribution of surplus in liquidation or

			 conservation of the insurer under applicable law, or in a dissolution or

			 winding up; and

						(C)does not include any right expressly

			 conferred solely by the terms of an insurance policy.

						(10)Stock life

			 insurerThe term stock

			 life insurer means the State life insurer in stock form or National Life

			 Insurer in stock form that is converting to a National Life Insurer in mutual

			 form pursuant to a plan of conversion adopted in accordance with section

			 1242.

					1242.Conversion of stock

			 life insurer to National Life Insurer in mutual form

					(a)Authority To

			 ConvertNotwithstanding any

			 other provision of law, a stock life insurer may convert to a National Insurer

			 in mutual form by complying with the requirements of this section and such

			 regulations as the Commissioner may promulgate pursuant to this Act.

					(b)Plan of

			 Conversion

						(1)In

			 generalThe plan of

			 conversion—

							(A)shall be adopted by the board of directors

			 of the converting stock insurer; and

							(B)shall provide for the conversion of the

			 converting stock insurer into a National Life Insurer in mutual form.

							(2)Issuance of

			 stock after adoption dateNo

			 additional shares of capital stock shall be issued after the adoption date,

			 except that—

							(A)stock options to purchase capital stock may

			 continue to be issued under existing contracts; and

							(B)outstanding options may continue to be

			 exercised until the effective date of the plan of conversion.

							(3)ContentsThe plan of conversion shall provide

			 for—

							(A)the purchase by the converting stock

			 insurer of all of its outstanding capital stock, at a price either specified in

			 the plan or to be determined under a formula specified in the plan, for cash or

			 other consideration as set forth in the plan; and

							(B)the termination, upon terms specified in

			 the plan, of any contractual obligation inconsistent with the nature of a

			 mutual insurer, including any obligation to issue stock options or issue

			 capital stock upon exercise of options.

							(c)Approval of

			 Plan by CommissionerThe

			 Commissioner shall approve the plan of conversion if the Commissioner finds,

			 after a hearing, that—

						(1)the plan is fair and equitable to the

			 policyholders, shareholders, and holders of options to acquire capital stock of

			 the converting stock insurer;

						(2)the plan does not violate the law;

			 and

						(3)the converted mutual insurer will, after

			 the conversion, satisfy the requirements for the issuance of a license to write

			 the lines of insurance for which it is licensed.

						(d)Vote on

			 Approval of Plan

						(1)StockholdersThe plan of conversion shall be submitted

			 to the holders of record on the adoption date of the converting stock insurer’s

			 shares entitled to vote thereon and shall be subject to approval of the holders

			 of a majority of such shares.

						(2)Policyholders

							(A)SubmissionThe plan shall be submitted to

			 policyholders of the converting stock insurer—

								(i)who are insured for at least $1,000;

			 and

								(ii)whose policy of insurance is in

			 force—

									(I)for a period of at least 1 year before the

			 adoption date;

									(II)on the adoption date; and

									(III)on the date of the meeting of policyholders

			 called for the purpose of approving the plan.

									(B)ApprovalThe plan shall be subject to the approval

			 of a majority of the votes cast by the policyholders described in subparagraph

			 (A).

							(e)Effect of

			 Conversion on Converted Mutual Insurers

						(1)In

			 generalOn the effective date

			 of the plan of conversion, the stock insurer shall become a National Life

			 Insurer in mutual form and shareholders eligible to receive consideration under

			 the plan of conversion are entitled to receive the consideration specified in

			 the plan in exchange for their shares of capital stock of the converting stock

			 insurer.

						(2)No effect on

			 existing rights and liabilitiesThe converted mutual insurer is a

			 continuation of the original stock life insurer, and the conversion shall not

			 annul, modify, or change any of the original stock life insurer’s existing

			 suits, rights, contracts, or liabilities, except as provided in the plan of

			 conversion.

						(3)Rights after

			 conversionAfter conversion,

			 the converted mutual insurer shall—

							(A)exercise all the rights and powers and

			 perform all the duties conferred or imposed by law upon insurers writing the

			 classes of insurance written by the converted mutual insurer; and

							(B)retain the rights and contracts existing

			 prior to conversion, subject to the effect of the plan.

							(f)Time Limits for

			 Plan Actions

						(1)In

			 generalNotwithstanding any

			 other provision of law, actions concerning any plan of conversion or proposed

			 plan of conversion under this section or any acts taken or proposed to be taken

			 under this section shall be commenced not later than 30 days after the date on

			 which the plan of conversion is approved by the Commissioner under subsection

			 (c).

						(2)Plan

			 withdrawnIf the plan of

			 conversion is withdrawn, the actions described in paragraph (1) shall be

			 commenced not later than 30 days after the date on which the board of directors

			 approves a resolution to withdraw the plan.

						(g)Effect on State

			 LawNo State may prevent or

			 interfere with a conversion under this section or impede the activities of,

			 take any action against, or apply any provision of law or regulation to, any

			 such stock life insurer because the stock life insurer plans to convert, or has

			 converted, to a National Life Insurer in mutual form under this section.

					(h)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 under this section with respect to the conversion of a stock life

			 insurer.

					1243.Conversion of

			 mutual insurer to National Insurer in stock form

					(a)Authority To

			 ConvertNotwithstanding any

			 other provision of law, a mutual insurer may convert to a National Insurer in

			 stock form by complying with the requirements of this section and such

			 regulations as the Commissioner may promulgate pursuant to this Act.

					(b)Plan of

			 Conversion

						(1)In

			 generalThe plan of

			 conversion—

							(A)shall be adopted by the board of directors

			 of the converting mutual insurer;

							(B)shall provide for the conversion of the

			 converting mutual insurer into a National Insurer in stock form; and

							(C)may provide for effecting the conversion by

			 merger of the mutual insurer with another company.

							(2)ContentsThe plan of conversion shall provide

			 that—

							(A)all membership interests and rights in

			 surplus are extinguished;

							(B)each eligible person will receive, without

			 payment by the person, consideration that is allocated among the eligible

			 persons using a fair and equitable formula; and

							(C)eligible persons may receive 1 or more

			 kinds of consideration, including—

								(i)cash;

								(ii)shares of capital stock of the converting

			 mutual insurer;

								(iii)shares of capital stock (or interests in

			 shares of capital stock) of a corporation that, after the conversion, directly

			 or indirectly, controls the converted stock insurer;

								(iv)premium credits;

								(v)enhanced insurance benefits; or

								(vi)in the case of a converting mutual insurer

			 that is a life insurer, credits to insurance policy account values, as set

			 forth in the plan.

								(c)Approval of

			 Plan by CommissionerThe

			 Commissioner shall approve the plan of conversion if the Commissioner finds,

			 after a hearing, that—

						(1)the plan is fair and equitable to the

			 insurer and its policyholders;

						(2)the plan does not violate the law;

			 and

						(3)the converted stock insurer will, after the

			 conversion, satisfy the requirements for the issuance of a license to write the

			 line or lines of insurance for which it is licensed.

						(d)Vote on

			 Approval of PlanThe plan of

			 conversion shall be submitted to those persons who are eligible to vote on the

			 plan and shall be subject to approval of a majority of the votes cast by such

			 persons.

					(e)Employee Stock

			 Purchases; Stock OptionsSubject to regulations prescribed by the

			 Commissioner, the converted insurer or a corporation that, after the

			 conversion, directly or indirectly, controls the converted insurer, may

			 establish stock option, incentive, and share ownership plans customary for

			 publicly traded companies in the same and similar industries.

					(f)Effect of

			 Conversion on Converted Stock Insurers

						(1)In

			 generalOn the effective date

			 of the plan of conversion—

							(A)the mutual insurer shall become a National

			 Insurer in stock form;

							(B)all membership interests and rights in

			 surplus shall be extinguished; and

							(C)persons eligible to receive consideration

			 under the plan of conversion shall be entitled to receive the consideration

			 specified in the plan in exchange for membership interests and liquidation of

			 rights in surplus.

							(2)No effect on

			 existing rights and liabilitiesThe converted stock insurer is a

			 continuation of the original mutual insurer, and the conversion shall not

			 annul, modify, or change any of the original mutual insurer’s existing suits,

			 rights, contracts, or liabilities, except as provided in the plan of

			 conversion.

						(3)Rights after

			 conversionAfter conversion,

			 the converted stock insurer shall—

							(A)exercise all the rights and powers and

			 perform all the duties conferred or imposed by law upon insurers writing the

			 classes of insurance written by the converted stock insurer; and

							(B)retain the rights and contracts existing

			 prior to conversion, subject to the effect of the plan.

							(g)Limitations on

			 Acquiring Converted Stock Insurer

						(1)In

			 generalBeginning on the date

			 of enactment of this Act and continuing for a period of 5 years following the

			 effective date of the plan of conversion, no person or group of persons acting

			 in concert shall directly or indirectly offer to acquire, or acquire in any

			 manner the beneficial ownership of, 5 percent or more of any class of voting

			 securities of a converted insurer or of a person that controls the converted

			 insurer, without the prior consent of the Commissioner.

						(2)Effect of

			 violationUpon the violation

			 of paragraph (1), or any action that, if consummated, would constitute such a

			 violation, all voting securities of the converted insurer or of the person

			 acquired by any person in excess of the maximum amount permitted to be acquired

			 by the person under paragraph (1) shall be deemed to be nonvoting securities of

			 the converted stock insurer or of that person.

						(3)Enforcement

							(A)CommencementA violation or action described in

			 paragraph (1) may be enforced or enjoined by appropriate proceeding commenced

			 by the converted stock insurer or the Commissioner in—

								(i)the United States district court for the

			 judicial district in which the main office of the converted stock insurer is

			 located;

								(ii)the United States District Court for the

			 District of Columbia; or

								(iii)any other court having jurisdiction.

								(B)OrderThe court may issue any order it finds

			 necessary to cure the violation or to prevent the proposed action.

							(h)Time Limits for

			 Plan Actions

						(1)In

			 generalNotwithstanding any

			 other provision of law, actions concerning any plan of conversion or proposed

			 plan of conversion under this section or any acts taken or proposed to be taken

			 under this section shall be commenced not later than 30 days after the date on

			 which the plan of conversion is approved by the Commissioner under subsection

			 (c).

						(2)Plan

			 withdrawnIf the plan of

			 conversion is withdrawn, the actions shall be commenced not later than 30 days

			 after the date on which the board of directors approves a resolution to

			 withdraw the plan.

						(i)Effect on state

			 lawNo State may prevent or

			 interfere with a conversion under this section or impede the activities of,

			 take any action against, or apply any provision of law or regulation to, any

			 such mutual insurer because that mutual insurer plans to convert, or has

			 converted, to a National Insurer in stock form under this section.

					(j)No Delegation

			 PermittedThe Commissioner

			 may not delegate to any insurance self-regulatory organization any authority

			 under this section with respect to the conversion of a mutual insurer.

					FState Taxation

				1251.State taxation of

			 National Insurers

					(a)State Taxation

			 RuleExcept as provided in

			 subsection (b), a National Insurer doing business in any State shall be subject

			 to all State and local taxes, including insurance retaliatory taxes or other

			 similar taxes, and shall be entitled to all tax credits, deductions, and

			 offsets provided under State law to the same extent and in the same manner as

			 an insurer licensed to do business in such State and chartered in the State

			 where the National Insurer is considered domiciled under subsection (c) or (d),

			 but shall not be subject to any additional taxes imposed by such State by

			 reason of the National Insurer’s failure to be licensed or otherwise authorized

			 to conduct business or write or sell insurance policies, by such State.

					(b)ExceptionNo State shall have power to impose an

			 insurance retaliatory tax on any National Insurer unless—

						(1)for any tax purpose for which State of

			 domicile is relevant, every National Insurer is treated by such State as

			 domiciled in the State designated by each National Insurer under subsection

			 (c); and

						(2)the insurance retaliatory tax is imposed by

			 such State on every National Insurer to the same extent and in the same manner

			 as it is imposed on every insurer chartered in the State where the National

			 Insurer is considered domiciled under subsection (c).

						(c)Designation of

			 Domicile

						(1)In

			 generalA National Insurer

			 may designate, as its State of domicile, by filing such designation in writing

			 with the Commissioner—

							(A)the State in which the National Insurer’s

			 principal place of business in the United States is located; or

							(B)in the case of an insurer that has

			 converted from a State insurer to a National Insurer under this Act, the State

			 in which such insurer was domiciled immediately before such conversion.

							(2)No Designation

			 by national insurerIf a

			 National Insurer does not make a designation of a State of domicile under this

			 subsection, the National Insurer shall be deemed to have designated as its

			 State of domicile the State in which its principal place of business in the

			 United States is located.

						(d)Change in

			 DomicileA National Insurer

			 may change its State of domicile, with the approval of the Commissioner, to any

			 other State meeting the requirements under subsection (c).

					(e)Status of

			 National InsurerFor purposes

			 of State taxation, a National Insurer—

						(1)shall not be considered a department,

			 agency, or instrumentality of the Federal Government; and

						(2)except as provided in this section, a

			 National Insurer shall not be exempt from any State tax or subject to a lesser

			 burden of any State tax, solely by reason of its status as a National Insurer

			 under this Act.

						1252.State taxation of

			 National Agencies

					(a)State Taxation

			 RuleA National Agency shall

			 be subject to all taxes imposed under the authority of any State legislation to

			 the same extent and in the same manner as an agency chartered in the State

			 where the National Agency is considered domiciled pursuant to subsection

			 (b).

					(b)State of

			 DomicileFor purposes of this

			 section, the State of domicile of a National Agency shall be deemed to be the

			 State in which the Agency’s principal place of business in the United States is

			 located.

					(c)Status of

			 National AgencyFor purposes

			 of State taxation, a National Agency shall not—

						(1)be considered to be a department, agency,

			 or instrumentality of the Federal Government; and

						(2)except as provided in this section, be

			 exempt from any State tax or subject to a lesser burden of any State tax,

			 solely by reason of its status as a National Agency under this Act.

						IIIINSURANCE PRODUCERS AND OTHER INSURANCE

			 SERVICING PERSONS

			1301.Federal licensing

			 of insurance producers

				(a)Commissioner's

			 AuthorityThe

			 Commissioner—

					(1)shall have authority to issue Federal

			 producer licenses; and

					(2)shall, by regulation—

						(A)define the line or lines of insurance

			 (which shall include health insurance as a line of insurance) for which a

			 person may obtain a Federal producer license; and

						(B)specify educational and examination

			 requirements for persons seeking a Federal producer license, other than

			 National Agencies that are subject to chartering criteria under section

			 1201.

						(b)National

			 AgenciesThe Commissioner

			 shall issue a Federal producer license to a National Agency upon the issuance

			 of a charter certificate to such Agency pursuant to section 1201.

				(c)Authority of

			 Person Holding a Federal Producer LicenseA Federal producer license authorizes the

			 person to sell, solicit, or negotiate insurance in any State for any line or

			 lines of insurance specified in such license.

				(d)Examinations

			 and ReportsIn addition to

			 the examination and reporting requirements applicable to National Agencies

			 pursuant to sections 1124 and 1125, the Commissioner may—

					(1)provide for the examination of federally

			 licensed insurance producers that are not National Agencies only in response to

			 a complaint or any other evidence that the federally licensed insurance

			 producer has violated or is about to violate—

						(A)a law, rule, or regulation;

						(B)any condition imposed in writing by the

			 Commissioner in connection with issuing a Federal producer’s license; or

						(C)any written agreement entered into with the

			 Commissioner; and

						(2)require federally licensed insurance

			 producers that are not National Agencies to make such reports, containing such

			 information and in such form, as the Commissioner may prescribe by regulation

			 to the extent necessary to require compliance with this Act.

					(e)Information

			 PracticesThe Commissioner

			 may, by regulation, provide that there shall be no civil liability imposed on

			 and no cause of action shall arise from a National Insurer or National Agency,

			 an insurer-affiliated party, or a federally licensed insurance producer

			 submitting any statement or information required under this Act or any

			 regulation thereunder or requested in writing by the Commissioner relating to

			 the conduct of a federally licensed insurance producer, provided that—

					(1)this protection may not apply to false

			 statements made with actual malice; and

					(2)such regulation shall not abrogate or

			 modify any existing common law or statutory privileges or immunities.

					1302.Producer

			 database

				(a)In

			 GeneralThe Commissioner

			 shall adopt regulations for the development of an electronic database

			 consisting of information relating to federally licensed insurance producers

			 and an electronic communication network that links the Commissioner with State

			 insurance regulators and insurers for an electronic exchange of such

			 information.

				(b)MaintenanceThe Commissioner, by rule or order, may

			 delegate authority over the maintenance of each database described in

			 subsection (a) to an insurance self-regulatory organization. In making any such

			 rule or entering any such order, the Commissioner shall take into consideration

			 the regulatory capabilities and procedures of the insurance self-regulatory

			 organization, availability of staff, convenience of location, avoidance of

			 unnecessary regulatory duplication, and any other factors the Commissioner may

			 consider appropriate to the protection of policyholders, the efficiency of the

			 producer licensing system, and the cooperation and coordination among

			 regulatory organizations.

				1303.Supervision and

			 oversight of federally licensed insurance producers

				(a)PurposeThe purpose of this section is to establish

			 when a National Insurer, National Agency, or federally licensed insurance

			 producer has a duty to supervise a federally licensed insurance producer. The

			 duty to supervise as required in this section shall be in addition to the

			 authority of the Commissioner to supervise federally licensed insurance

			 producers under section 1102(b).

				(b)Duty To

			 Supervise

					(1)National

			 insurersA National Insurer

			 shall have a duty to supervise the sales and marketing practices of a federally

			 licensed insurance producer with respect to the sale, solicitation, or

			 negotiation of insurance policies of such National Insurer, if such

			 producer—

						(A)is an employee of the National Insurer;

			 or

						(B)is an agent of the National Insurer—

							(i)who is an individual; and

							(ii)whose entire or principal business activity

			 is devoted to the sale, solicitation, or negotiation of insurance policies for

			 such Insurer, the recumbent, training, or supervision of the agents, or

			 both.

							(2)National

			 agenciesA National Agency or

			 other federally licensed insurance producer that is an entity has a duty to

			 supervise the sales and marketing practices of its employees and agents with

			 respect to the sale, solicitation, or negotiation of insurance policies

			 if—

						(A)in the case of an employee, the insurance

			 policy sold, solicited, or negotiated is within the scope of such person’s

			 employment; and

						(B)in the case of an agent, the insurance

			 policy is sold, solicited, or negotiated pursuant to the terms of the agreement

			 between the agent and such National Agency or other entity that is a federally

			 licensed insurance producer.

						(3)Standards for

			 supervisionThe Commissioner

			 shall, by regulation, establish standards for the supervision of the sales and

			 marketing practices of federally licensed insurance producers required in

			 paragraphs (1) and (2).

					(4)No

			 dutyA National Insurer,

			 National Agency, or other federally licensed insurance producer that is an

			 entity shall not have a duty to supervise the sales and marketing practices of

			 persons not listed in paragraphs (1) and (2).

					(5)Oversight of

			 individual independent federally licensed insurance producers

						(A)In

			 generalThe sales and

			 marketing practices of a federally licensed insurance producer with respect to

			 the sale, solicitation, or negotiation of insurance policies shall be subject

			 to the direct oversight of the Commissioner if such producer is not—

							(i)an individual who is an employee or agent

			 of a National Insurer, National Agency, or other federally licensed insurance

			 producer that is an entity; or

							(ii)an individual whose entire or principal

			 business activity is devoted to the sale, solicitation, or negotiation of

			 insurance policies for a National Insurer or recumbent, training, or

			 supervision of the agents.

							(B)Standards and

			 proceduresThe Commissioner

			 shall, by regulation, establish standards and procedures for the direct

			 oversight of the sales and marketing practices of federally licensed insurance

			 producers provided in subparagraph (A).

						1304.Relationship to

			 State law

				(a)No State

			 RestrictionsNo State may, by

			 statute, regulation, order, interpretation, or otherwise, prevent or restrict a

			 National Insurer from engaging in the acts described in subsection (b) for any

			 person, or from engaging the services of a person who engages in such acts for

			 the National Insurer, nor shall any State require that a person be licensed by

			 reason of engaging in such acts for a National Insurer.

				(b)Acts Protected

			 From State RestrictionsThe

			 acts referred to in subsection (a) are the following:

					(1)Investigating, evaluating, ascertaining, or

			 determining the amount of or negotiating, settling, or adjusting or otherwise

			 participating in the disposal of claims, losses, or damages arising under

			 insurance policies written by a National Insurer, whether the person performing

			 the act is called an adjuster, independent adjuster, or another name.

					(2)Soliciting, negotiating, or placing

			 reinsurance cessions or retrocessions on behalf of a ceding National Insurer

			 without the authority or power to bind reinsurance on behalf of such National

			 Insurer, whether the person performing the act is called a reinsurance

			 intermediary or another name.

					(3)Having authority to bind or manage all or

			 part of the assumed reinsurance business of a National Insurer that is a

			 reinsurer (including the management of a separate division, department, or

			 underwriting office) and acting as an agent for such reinsurer whether the

			 person performing the act is called a reinsurance intermediary-manager,

			 manager, or another name.

					(4)Directly or indirectly underwriting,

			 collecting charges or premiums, or adjusting or settling claims, in connection

			 with policies of insurance written by a National Insurer.

					(c)Activities of

			 Federally Licensed Insurance ProducersNo State may—

					(1)by statute, regulation, order,

			 interpretation, or otherwise, prevent or restrict a federally licensed

			 insurance producer from selling, soliciting, or negotiating insurance in such

			 State on behalf of a National Insurer, State insurer, or United States branch

			 of a non-United States Insurer; or

					(2)require such producer to be licensed by

			 reason of engaging in such acts on behalf of a National Insurer, State insurer,

			 or a United States branch of a non-United States Insurer.

					(d)Activities of

			 State ProducersNo State may,

			 by statute, regulation, order, interpretation, or otherwise, prevent or

			 restrict an insurance producer licensed by such State from selling, soliciting,

			 or negotiating insurance in such State on behalf of a National Insurer.

				1305.Licensing

			 commencement date

				(a)Federally

			 licensed insurance producersThe Commissioner shall not license a

			 Federal insurance producer until after the following regulations have been

			 published in final form:

					(1)The fee and assessment regulations

			 authorized by section 1122.

					(2)The reporting regulations authorized by

			 section 1124.

					(3)The market conduct regulations authorized

			 by section 1215.

					(4)The producer licensing regulations

			 authorized by section 1301.

					(5)Such other regulations that the

			 Commissioner determines, at the Commissioner's discretion, to be necessary

			 prior to the initial licensing of Federal insurance producers.

					(b)Timing and

			 notice

					(1)TimingThe regulations described in subsection (a)

			 shall be published in final form not later than 2 years after the initial

			 appointment and confirmation of the Commissioner.

					(2)NoticeAt such time as the regulations described

			 in subsection (a) have been issued in final form, the Commissioner shall

			 publish a notice in the Federal Register announcing that the Office is prepared

			 to act on licensing applications.

					IVHOLDING COMPANIES

			1401.DefinitionsIn this title:

				(1)Extraordinary

			 dividend or distributionExcept as may otherwise be specified by the

			 Commissioner by regulation, the term extraordinary dividend or

			 distribution means a dividend or distribution of cash or other property

			 on its outstanding shares (excluding pro rata distributions of any class of the

			 National Insurer’s own shares), whose fair market value together with that of

			 other dividends or distributions made within the prior 12 months exceeds the

			 greater of—

					(A)10 percent of the National Insurer’s

			 policyholder surplus as of the prior December 31; or

					(B)the net income of the National Insurer for

			 the 12-month period ending the prior December 31.

					(2)Insurance

			 holding company systemThe

			 term insurance holding company system means 2 or more affiliated

			 persons, 1 or more of which is a National Insurer.

				1402.Registration

				(a)RegistrationEach National Insurer that is a member of

			 an insurance holding company system shall register with the

			 Commissioner.

				(b)Registration

			 StatementThe Commissioner

			 shall, by regulation, prescribe—

					(1)the form and content of the registration

			 statement to be filed pursuant to subsection (a); and

					(2)the time and place where the registration

			 statement is required to be filed with the Commissioner.

					(c)Termination of

			 RegistrationThe Commissioner

			 shall terminate the registration of any National Insurer which demonstrates

			 that it no longer is a member of an insurance holding company system.

				(d)Consolidated

			 Registration StatementThe

			 Commissioner may require or allow 2 or more affiliated National Insurers to

			 file a consolidated registration statement.

				(e)ExemptionsThe provisions of this section shall not

			 apply to any National Insurer, information, or transaction if, and to the

			 extent that, the Commissioner by regulation or order, exempts such Insurer,

			 information, or transaction from the provisions of this section.

				(f)DisclaimerAny person may file with the Commissioner a

			 disclaimer of affiliation with any National Insurer or a disclaimer may be

			 filed by the National Insurer or any member of an insurance holding company

			 system. The disclaimer shall fully disclose all material relationships and

			 bases for affiliation between the person and the National Insurer as well as

			 the basis for disclaiming the affiliation. After a disclaimer has been filed,

			 the National Insurer shall be relieved of any duty to register or report under

			 this section which may arise out of the National Insurer’s relationship with

			 the person unless and until the Commissioner disallows the disclaimer. The

			 Commissioner shall disallow a disclaimer only after furnishing all parties in

			 interest with notice and opportunity to be heard and after making specific

			 findings of fact to support the disallowance.

				1403.Standards and

			 management of a National Insurer within an insurance holding company

			 system

				(a)Transactions

			 Within an Insurance Holding Company System

					(1)StandardsTransactions within an insurance holding

			 company system to which a National Insurer subject to registration under

			 section 1402 is a party shall be subject to the following standards:

						(A)The terms shall be fair, reasonable, and at

			 least as favorable to the National Insurer as those that would be offered to,

			 or would apply to, a nonaffiliate.

						(B)Charges or fees for services performed

			 shall be reasonable and at least as favorable to the National Insurer as those

			 that would be offered to, or would apply to, a nonaffiliate.

						(C)Expenses incurred and payment received

			 shall be allocated to the National Insurer in conformity with customary

			 insurance accounting practices consistently applied.

						(D)The books, accounts, and records of each

			 party to all such transactions shall be so maintained as to clearly and

			 accurately disclose the nature and details of the transactions including such

			 accounting information as is necessary to support the reasonableness of the

			 charges or fees to the respective parties.

						(E)The National Insurer’s surplus as regards

			 policyholders following any dividends or distributions to shareholders shall be

			 reasonable in relation to the National Insurer’s outstanding liabilities and

			 adequate to meet its financial needs.

						(2)Approval of

			 certain transactionsThe

			 Commissioner may, by regulation, specify certain transactions involving a

			 National Insurer and any person in its insurance holding company system that

			 are not permissible for a National Insurer unless the National Insurer has

			 notified the Commissioner in writing of its intention to enter into the

			 transaction and the Commissioner either has approved or not disapproved the

			 transaction within a specified time period.

					(3)Compliance with

			 standardsThe Commissioner,

			 in reviewing any transaction for which notice is required pursuant to paragraph

			 (2), shall consider whether the transaction complies with the standards set

			 forth in paragraph (1) and whether the transaction may adversely affect the

			 interests of policyholders.

					(b)Extraordinary

			 Dividends

					(1)In

			 generalNo National Insurer

			 that is a member of an insurance holding company system shall pay any

			 extraordinary dividend or distribution to its shareholders until 30 days after

			 the Commissioner has received notice of the declaration in a form prescribed by

			 the Commissioner.

					(2)Conditional

			 dividend or distributionA

			 National Insurer that is a member of an insurance holding company system may

			 declare an extraordinary dividend or distribution which is conditional upon the

			 Commissioner’s approval, and the declaration shall confer no rights upon

			 shareholders unless—

						(A)the Commissioner has approved the payment

			 of the dividend or distribution; or

						(B)the Commissioner has not disapproved

			 payment within the 30-day period referred to in paragraph (1).

						1404.Relationship to

			 State law

				(a)Permitted

			 AffiliationA National

			 Insurer that is part of an insurance holding company system may be affiliated

			 with an insurer or agency that is not chartered or licensed under this

			 Act.

				(b)Reinsurance

			 Pooling AgreementsThe

			 Commissioner shall have exclusive jurisdiction over reinsurance pooling

			 agreements to which 1 or more National Property/Casualty Insurers and

			 affiliated State property/casualty insurers, or agency are parties under which

			 policies of insurance sold, solicited, negotiated, and underwritten by and

			 reinsurance assumed by affiliated National Property/Casualty Insurers and State

			 property/casualty insurers are pooled.

				1405.Conflict with other

			 Federal lawsThis title shall

			 be interpreted and applied so as not to conflict with or supersede the

			 provisions of any other Federal law or regulation governing the regulation of

			 holding companies, including financial holding companies as defined in section

			 2 of the Bank Holding Company Act of

			 1956 (12 U.S.C. 1841).

			1406.No delegation

			 permittedThe Commissioner may

			 not delegate to any insurance self-regulatory organization any authority

			 conferred under this title with respect to regulation of a National Insurer

			 that is a member of an insurance holding company system.

			VRECEIVERSHIP

			1501.Appointment of

			 Office as receiver

				(a)In

			 GeneralNotwithstanding any

			 other provision of Federal or State law, if any of the grounds under subsection

			 (c) exist, at the discretion of the Commissioner, the Commissioner may

			 establish a receivership for a National Insurer for the purpose of

			 rehabilitation or liquidation, as appropriate.

				(b)AppointmentIn any receivership established under this

			 title, the Commissioner shall appoint the Office as receiver.

				(c)Grounds for

			 AppointmentThe grounds for

			 appointing receivership for the purpose of rehabilitating or liquidating a

			 National Insurer are as follows:

					(1)InsolvencyThe National Insurer is insolvent.

					(2)Substantial

			 dissipationThe National

			 Insurer has substantial dissipation of assets or earnings due to—

						(A)any violation of any provision of Federal

			 or State law; or

						(B)any hazardous practice.

						(3)Hazardous

			 conditionThe National

			 Insurer is in such condition that the further transaction of business would be

			 hazardous, financially or otherwise, to policyholders, creditors, or the

			 public.

					(4)Cease-and-desist

			 ordersThe National Insurer

			 has willfully violated a cease-and-desist order that has become final.

					(5)ConcealmentThe National Insurer has concealed the

			 books, papers, records, or assets of the National Insurer, or has refused to

			 submit the books, papers, records, or affairs of the National Insurer, for

			 inspection to any examiner or to any lawful agent of the Commissioner.

					(6)Inability to

			 meet obligations.The

			 National Insurer is likely to be unable to pay its obligations or meet the

			 demands of its creditors in the normal course of business.

					(7)LossesThe National Insurer has incurred or is

			 likely to incur losses that will deplete all or substantially all of its

			 capital, and there is no reasonable prospect for the National Insurer to

			 replenish its capital.

					(8)Violations of

			 lawThe National Insurer has

			 violated any law or regulation, or committed any hazardous practice or

			 condition, that is likely to—

						(A)cause insolvency or substantial dissipation

			 of assets or earnings; or

						(B)weaken the condition of the National

			 Insurer.

						(9)ConsentThe National Insurer, by resolution of its

			 board of directors or its shareholders or members, consents to the

			 appointment.

					(10)Money

			 laundering.The Attorney

			 General notifies the Commissioner in writing that the National Insurer has been

			 found guilty of a criminal offense under section 1956 or 1957 of title 18,

			 United States Code, or section 5322 or 5324 of title 31, United States

			 Code.

					(d)Directors Not

			 LiableThe members of the

			 board of directors of a National Insurer shall not be liable to the

			 shareholders, members, policyholders, or creditors of the insurer for

			 acquiescing in, or consenting in good faith to, the appointment of the Office

			 as a receiver.

				(e)Office Not

			 Subject to any Other Federal AgencyWhen acting as receiver, the Office shall

			 not be subject to the direction or supervision of any other agency of the

			 United States or any State in the exercise of the rights, powers, and

			 privileges of the Office.

				1502.Automatic

			 stay

				(a)Automatic

			 StayExcept as provided in

			 subsection (c) or as otherwise provided in this title, the commencement of a

			 receivership proceeding under this title operates as a stay, applicable to all

			 entities, of—

					(1)the commencement or continuation, including

			 the issuance or employment of process, of a judicial, administrative, or other

			 action or proceeding against the National Insurer, including an arbitration

			 proceeding, that was or could have been commenced before the commencement of

			 the receivership proceeding under this title, or to recover a claim against the

			 National Insurer that arose before the commencement of the receivership

			 proceeding under this title;

					(2)the enforcement, against the National

			 Insurer or against property of the National Insurer, of a judgment obtained

			 before the commencement of the receivership proceeding under this title;

					(3)any act to obtain possession of property of

			 the National Insurer or of property from the National Insurer or to exercise

			 control over property or records of the National Insurer;

					(4)any act to create, perfect, or enforce any

			 lien against property of the National Insurer;

					(5)any act to collect, assess, or recover a

			 claim against the National Insurer that arose before the commencement of a

			 receivership proceeding under this title; and

					(6)the commencement or continuation of an

			 action or proceeding against a reinsurer of the National Insurer, by the holder

			 of a claim against the National Insurer, seeking reinsurance recoveries that

			 are contractually due to the National Insurer.

					(b)Other

			 StayExcept as provided in

			 subsections (c) and (d) or as otherwise provided in this title, the

			 commencement of a receivership proceeding under this title operates as a stay,

			 applicable to all entities, of the commencement or continuation, including the

			 issuance or employment of process, of a judicial, administrative, or other

			 action or proceeding, including the enforcement of any judgment against any

			 insured that was or could have been commenced before the commencement of the

			 receivership proceeding under this title or to recover a claim against any

			 insured that arose before or after the commencement of the receivership

			 proceedings under this title and for which the insurer is or may be liable

			 under an insurance policy or is obligated to defend a party. The stay provided

			 by this subsection shall terminate 90 days after appointment of the receiver

			 unless extended by order of the Commissioner, for good cause shown, after

			 notice to any affected parties and such hearing as the Commissioner determines

			 is appropriate, provided that any applicable statute of limitation with respect

			 to any claim against an insured shall be tolled during the period of the stay

			 provided by this subsection and any extensions.

				(c)ExceptionsThe commencement of a receivership

			 proceeding under this title does not operate as a stay of—

					(1)criminal actions;

					(2)any act to perfect, or to maintain or

			 continue the perfection of, an interest in property to the extent such act is

			 accomplished within any relation back period under applicable law;

					(3)setoff as permitted by regulations issued

			 by the Commissioner;

					(4)termination of reinsurance contracts

			 covering insurance policies;

					(5)pursuit and enforcement of nonmonetary

			 governmental claims, judgments, and proceedings;

					(6)enforcement of a lessor’s rights under a

			 lease that expired prior to the filing of the receivership proceeding;

					(7)presentment of a negotiable instrument and

			 the giving of notice of and protesting dishonor of such an instrument;

					(8)enforcement of rights against single

			 beneficiary trusts;

					(9)termination, liquidation, and netting of

			 obligations under qualified financial contracts as such contracts are defined

			 by regulations issued by the Commissioner;

					(10)discharge by a guaranty association of

			 statutory responsibilities or the pursuit of claims against a guaranty

			 association to the extent permitted by law other than this title; or

					(11)an action that is—

						(A)an audit by a governmental unit to

			 determine tax liability;

						(B)the issuance to the insurer by a

			 governmental unit of a notice of tax deficiency;

						(C)a demand for tax returns; or

						(D)the making of an assessment for any tax and

			 issuance of a notice and demand for payment of such an assessment.

						(d)Length of

			 StayExcept as provided in

			 subsection (f)—

					(1)the stay of an act against property of the

			 insurer under subsection (a) continues until such property is no longer

			 property of the receivership; and

					(2)the stay of any other act under subsection

			 (a) continues until the receivership is terminated.

					(e)Other

			 ExceptionsNotwithstanding

			 the provisions of subsection (a)—

					(1)claims against the National Insurer that

			 arose before the commencement of the receivership proceeding under this title

			 may be asserted as a counterclaim in any judicial, administrative, or other

			 action or proceeding initiated by or on behalf of the receiver against the

			 holder of such claims; and

					(2)a party against whom a judicial,

			 administrative, or other action or proceeding is initiated by or on behalf of

			 the receiver may assert and enforce any contractual right the party may have to

			 require arbitration of any dispute under any law.

					(f)Relief From

			 StayOn request of a party in

			 interest and after notice and such hearing as the Commissioner determines

			 appropriate, the Commissioner may grant relief from the stay in effect pursuant

			 to subsection (a), such as by terminating, annulling, modifying, or

			 conditioning such stay—

					(1)for cause; or

					(2)with respect to a stay of an action against

			 property under subsection (a) if—

						(A)the National Insurer does not have an

			 equity in such property; and

						(B)such property is not necessary to an

			 effective plan.

						(g)Burden of

			 ProofIn any hearing under

			 subsection (a), the party seeking relief from the stay shall have the burden of

			 proof on each issue that must be established by clear and convincing

			 evidence.

				(h)Damages for

			 Willful Violation of StayThe

			 estate of a National Insurer that is injured by any willful violation of a stay

			 provided by this section shall be entitled to actual damages, including costs

			 and attorneys’ fees, and, in appropriate circumstances, the Court may impose

			 additional sanctions.

				1503.Powers and

			 duties

				(a)In

			 GeneralThe receiver shall

			 have all the powers of the directors, officers, and managers of the insurer,

			 whose authority shall be suspended, except as they are redelegated by the

			 receiver or liquidator.

				(b)Specific

			 PowersIn addition to those

			 powers otherwise provided by this title, the receiver or liquidator shall have

			 the power to—

					(1)use, sell, or lease property of the

			 insurer;

					(2)after notice and a hearing, borrow money on

			 the security of the National Insurer’s assets, borrow money without security,

			 and execute and deliver all documents necessary to such transaction for the

			 purpose of facilitating the receiver;

					(3)collect all debts and money due and claims

			 belonging to the National Insurer, wherever located;

					(4)institute and pursue legal actions and to

			 continue any pending action, in any jurisdiction;

					(5)suspend, limit, or permit insurance policy

			 withdrawals in connection with insurance policies;

					(6)do other acts as are necessary or expedient

			 to collect, marshal, or protect the assets or property, including the power to

			 sell, compound, compromise, or assign debts for purposes of collection upon

			 such terms and conditions as the receiver considers best and that are

			 consistent with this title;

					(7)enter into contracts necessary to carry out

			 the order of rehabilitation or liquidation;

					(8)hold hearings, subpoena witnesses to compel

			 their attendance, administer oaths, examine a person under oath, and compel a

			 person to subscribe to the person’s testimony after it has been correctly

			 reduced to writing and, in connection with these powers, require the production

			 of books, papers, records, or other documents that the receiver considers

			 relevant to the inquiry; and

					(9)exercise all powers held or conferred upon

			 receivers by the laws of the United States that are not inconsistent with the

			 provisions of this title.

					1504.Rulemaking

				(a)In

			 GeneralThe Commissioner

			 shall establish, by regulation, standards and procedures for receivership

			 proceedings commenced under this title, including procedures and priorities for

			 the allowance or disallowance of claims, standards for the treatment of

			 reinsurance, and such other matters as the Commissioner determines

			 appropriate.

				(b)ModelThe regulations issued by the Commissioner

			 under subsection (a) shall be based upon the Uniform Receivership Law adopted

			 by the Interstate Insurance Receivership Compact Commission in September

			 1998.

				1505.Judicial

			 review

				(a)National

			 Insurers

					(1)In

			 generalWhenever the Office

			 is appointed as a receiver for a National Insurer, the National Insurer may,

			 within 30 days of such appointment, bring an action in the United States

			 District Court for the judicial district in which the principal place of

			 business of such insurer is located, or in the United States District Court for

			 the District of Columbia, for an order requiring the Office to remove itself as

			 receiver.

					(2)ReviewUpon the filing of an action under

			 paragraph (1), the court shall, upon the merits dismiss such action or direct

			 the Office to remove itself as such receiver.

					(b)ClaimantsIf the Office, acting as a receiver,

			 disallows a claim against the receivership, a claimant may, within 60 days of

			 the notice of disallowance, bring an action in the United States District Court

			 for the judicial district in which the principal place of business of the

			 National Insurer is located, or in the United States District Court for the

			 District of Columbia, to challenge the disallowance.

				VIINSOLVENCY PROTECTION

			1601.Participation in

			 guaranty associations

				(a)Participation

			 in State Guaranty Associations

					(1)National life

			 insurersA National Life

			 Insurer shall become and continue as a member of the life and health guaranty

			 association in each qualified State in which the National Insurer is doing

			 business.

					(2)National

			 property/casualty insurersA

			 National Property/Casualty Insurer shall become and continue as a member of the

			 property/casualty guaranty association in each qualified State in which the

			 National Insurer is doing business.

					(3)AssessmentsAssociations in qualified States shall be

			 authorized to levy assessments on National Insurers doing business in such

			 States. National Insurers shall be obligated to pay such assessments to the

			 extent that they are levied on the same terms that State insurers are obligated

			 to pay assessments to the association under applicable State law.

					(b)Participation

			 in National Insurance Guaranty AssociationA National Insurer that does business in 1

			 or more nonqualified States shall become and continue to be a member of the

			 National Insurance Guaranty Corporation.

				1602.Qualified and

			 nonqualified State

				(a)Qualified State

			 definedIn this title, the

			 term qualified State means a State in which the Commissioner has

			 determined that, pursuant to State law—

					(1)the State has established—

						(A)an association that admits as members both

			 State life insurers and National Life Insurers, and that, in the event a member

			 is placed into receivership for purposes of rehabilitation or liquidation, may

			 provide benefits to the policyholders of such National Life Insurers that are

			 not less than the benefits provided to policyholders of State life insurers;

			 and

						(B)an association that admits as members both

			 State property/casualty insurers and National Property/Casualty Insurers, and

			 that, in the event a member is placed into receivership for purposes of

			 liquidation, may provide coverage to policyholders of such National

			 Property/Casualty Insurers that is not less than the coverage provided to

			 policyholders of State property/casualty insurers;

						(2)the boards of directors of the associations

			 described in paragraph (1) are required to—

						(A)be representative of insurers on a basis

			 that does not unfairly discriminate against National Insurers; and

						(B)be fairly representative of insurers of

			 different sizes and lines of insurance written; and

						(3)the bylaws of the associations described in

			 paragraph (1) provide that if either such association fails to act within a

			 reasonable period of time with respect to a National Insurer, the Commissioner

			 shall have the powers and the duties of the association under the laws of the

			 State that established the association with respect to the National

			 Insurer.

					(b)Determination

					(1)In

			 generalThe Commissioner

			 shall establish, by regulation, a procedure for determining whether a State is

			 a qualified State.

					(2)CertificationThe Commissioner shall determine that a

			 State is a qualified State upon receipt of a—

						(A)written request that is jointly filed by

			 the life and health guaranty association and the property/casualty guaranty

			 association established by a State; and

						(B)certification by the State’s insurance

			 regulator that such State and such associations satisfy the terms of the

			 definition of a qualified State, as set forth in subsection (a).

						(c)RevocationThe Commissioner shall revoke a

			 determination that a State is a qualified State if the Commissioner determines

			 that a State is a nonqualified State. In such event, the Commissioner shall

			 provide a written notice of the revocation to the affected associations and the

			 relevant State insurance regulator, and the associations or the State insurance

			 regulator may seek a review of the revocation under terms of section

			 1706.

				(d)List of

			 qualified and nonqualified StatesNot later than 6 months after the initial

			 appointment and confirmation of the Commissioner, the Commissioner shall

			 publish, in the Federal Register, a list of qualified and nonqualified

			 States.

				(e)Temporary

			 statusIn the event that a

			 State ceases to satisfy the conditions set forth in subparagraph (A) or (B) of

			 subsection (a)(1) because the Commissioner increases the benefits or coverage

			 provided by the Corporation pursuant to section 1604 or 1605, such State shall

			 continue to be classified as a qualified State for a period of 24 months

			 following the date of the Commissioner’s action to increase the benefits or

			 coverage.

				(f)Nonqualified

			 StateFor purposes of this

			 title, any State that is not a qualified State is a non-qualified

			 State.

				1603.Establishment of

			 the National Insurance Guaranty Corporation

				(a)Establishment

			 of the Corporation

					(1)In

			 generalThere is established

			 the National Insurance Guaranty Corporation.

					(2)Nonprofit and

			 successionThe Corporation

			 shall be a nonprofit corporation and shall have succession until dissolved by

			 an Act of Congress.

					(3)Application of

			 district of columbia nonprofit corporation actThe Corporation shall, except as otherwise

			 provided in this title, be subject to, and have all the powers conferred upon a

			 nonprofit corporation by the District of Columbia Nonprofit Corporation Act (D.C. Code,

			 section 29–301.01 et seq.).

					(b)Membership in

			 the CorporationThe

			 membership of the Corporation shall consist of all National Insurers and State

			 insurers doing business in 1 or more nonqualified State.

				(c)Corporate

			 Governance

					(1)Governing

			 bodyThe board of directors

			 of the Corporation shall be the governing body of the Corporation and shall be

			 vested with all powers necessary for the management and administration of the

			 affairs of the Corporation and the promotion of the Corporation’s purposes as

			 authorized by this Act. The board of directors’ authority shall be specified in

			 the bylaws of the Corporation.

					(2)Election or

			 appointmentThe initial board

			 of directors of the Corporation shall be elected by the membership of the

			 Corporation, provided that if the membership fails to elect the initial board

			 of the Corporation on or before the chartering and licensing commencement date

			 for National Insurers that is described in section 1210, then the initial board

			 shall be appointed by the Commissioner. Membership on the board of directors

			 shall be fairly representative of members of differing size and lines of

			 business written.

					(3)Initial bylaws

			 and rulesThe Commissioner

			 shall prescribe the initial bylaws and rules governing the Corporation, which

			 shall set forth the composition of the board of directors, the term of board

			 members, filling of board vacancies, board compensation, election of officers

			 and procedures to call board meetings, and all matters necessary for the

			 governance of the Corporation not addressed by the District of

			 Columbia Nonprofit Corporation Act

			 (D.C. Code, section 29–301.01 et seq.).

					(4)Amendments to

			 bylaws and rulesAn amendment

			 to the bylaws and rules of the Corporation following the establishment of the

			 initial bylaws and rules as provided in paragraph (3) shall be adopted by the

			 board of directors of the Corporation following the approval of the amendment

			 by the Commissioner.

					(d)Relationship of

			 Corporation to the Federal Government

					(1)Supervision and

			 oversightThe Corporation

			 shall be subject to supervision and oversight by the Commissioner.

					(2)Not an agency

			 or instrumentality of the Federal GovernmentThe Corporation shall not be an agency or

			 instrumentality of the United States Government.

					(3)Full faith and

			 creditThe obligations of the

			 Corporation shall not be backed, directly or indirectly, by the full faith and

			 credit of the United States. The Corporation shall receive no financial

			 assistance from or have any authority to borrow from the United States.

					(4)Funds not

			 included in the Federal budgetFunds held by or due to the Corporation

			 shall not be included in the budget of the United States, nor may the United

			 States borrow or pledge such funds.

					(e)Contracting

			 With Person To Administer BenefitsThe Corporation may contract, with the

			 approval of the Commissioner, with another person to administer the benefits to

			 be provided by the Corporation under this title.

				(f)Accounts for

			 administration and assessmentsFor purposes of administration and

			 assessments, the Corporation shall establish and separately maintain 5 accounts

			 as follows:

					(1)A life insurance account.

					(2)An annuity account.

					(3)A workers’ compensation account.

					(4)An automobile insurance account.

					(5)An account for all other lines of

			 property/casualty insurance to which this title applies.

					1604.Benefits for policy

			 holders of National Life Insurers

				(a)In

			 generalSubject to the

			 provisions of this title, the Corporation shall provide benefits to the

			 policyholders of a National Life Insurer that is doing business in a

			 nonqualified State and is placed into receivership by the Commissioner for

			 purposes of rehabilitation or liquidation.

				(b)Covered

			 PersonsBenefits shall be

			 made available as follows:

					(1)To persons who, regardless of where the

			 persons reside, are the beneficiaries, assignees, or payees of the persons

			 covered under paragraph (2).

					(2)To persons who are owners of or certificate

			 holders under the insurance policies (other than unallocated annuity contracts,

			 and structured settlement annuities) and in each case who are residents of a

			 nonqualified State.

					(3)This title shall not provide coverage to a

			 person who is a payee (or beneficiary) of a policyowner resident of a

			 nonqualified State, if the payee (or beneficiary) is afforded any coverage by a

			 qualified State’s association.

					(4)This title is intended to provide coverage

			 to persons who are residents of a nonqualified State and, in special

			 circumstances, to persons who are not a resident in a nonqualified State. In

			 order to avoid duplicate coverage, if a person who would otherwise receive

			 coverage under this title is provided coverage under the laws of any State

			 other than the non-qualified State, the person shall not be provided coverage

			 under this title. In determining the application of the provisions of this

			 paragraph in situations where a person could be covered by the association of

			 more than 1 qualifying or nonqualifying State, whether as a policyowner, payee,

			 beneficiary, or assignee, this title shall be construed in conjunction with the

			 laws of such States to result in coverage by only 1 association.

					(c)Insurance

			 policies covered and coverage limits

					(1)RegulationThe Commissioner shall establish, by

			 regulation, the lines of insurance covered, the scope of coverage, defenses,

			 exclusions, and the coverage limits on benefits for policyholders.

					(2)NAIC

			 modelThe regulations

			 described in paragraph (1) shall be based on the NAIC’s Life and Health

			 Insurance Guaranty Association Model Act in effect on the date of

			 enactment of this Act.

					(3)NAIC

			 amendmentsThe Commissioner

			 may, by regulation, specify that any amendment made by the NAIC to the lines of

			 insurance covered in its Life and Health Insurance Guaranty Association

			 Model Act or the limits on the coverage for such policies shall apply,

			 in whole or in part, to the Corporation.

					(4)Adjustments by

			 the commissionerThe

			 Commissioner may, by regulation, modify the lines of insurance covered by this

			 section or increase the coverage limits for such insurance, as the Commissioner

			 determines appropriate.

					(5)Payment of

			 benefitsPayments for

			 benefits under this section shall be made from the life insurance account or

			 the annuity account, as appropriate.

					1605.Claims covered for

			 policyholders of National Property/Casualty Insurers

				(a)In

			 generalSubject to the

			 provisions of this title, the Corporation shall provide coverage for claims by

			 policyholders of a National Property/Casualty Insurer that is doing business in

			 a non-qualified State and is placed into receivership by the Commissioner for

			 purposes of liquidation.

				(b)Insurance

			 policies covered and coverage limits

					(1)In

			 generalThe Commissioner

			 shall specify, by regulation, the lines of property/casualty insurance covered,

			 the scope of coverage, defenses, exclusions, and the limits on covered

			 claims.

					(2)NAIC

			 modelThe regulation

			 described in paragraph (1) shall be based upon the NAIC’s

			 Property/Casualty Guaranty Association Model Act in effect on

			 the date of enactment of this Act.

					(3)NAIC

			 amendmentsThe Commissioner

			 may, by regulation, specify that any amendment made by the NAIC to the lines of

			 insurance covered or the coverage limits in the NAIC’s Property/Casualty

			 Guaranty Association Model Act shall apply, in whole or in part, to

			 coverage provided by the Corporation.

					(4)Adjustments by

			 the commissionerThe

			 Commissioner may, by regulation, modify the lines of insurance covered or

			 increase the coverage levels described in this subsection, as the Commissioner

			 determines appropriate.

					(c)Payment of

			 benefitsPayments for claims

			 under this section shall be made from the property and casualty account

			 established pursuant to section 1603.

				1606.Powers and duties

			 of the Corporation

				(a)Powers and

			 duties related to national life insurers

					(1)National

			 insurers subject to rehabilitationSubject to the provisions of this title, if

			 a National Life Insurer is placed into receivership for purposes of

			 rehabilitation, the Corporation may, in its discretion, and subject to any

			 conditions imposed by the Corporation that do not impair the contractual

			 obligations of the National Life Insurer, and that are approved by the

			 Commissioner, do one of the following:

						(A)Guarantee, assume, or reinsure, or cause to

			 be guaranteed, assumed or reinsured, any or all of the insurance policies of

			 the National Life Insurer.

						(B)Provide such monies, pledges, loans, notes,

			 guarantees or other means as are proper to effectuate subparagraph (A) and

			 assure payment of the contractual obligations of the National Life Insurer

			 pending action under subparagraph (A).

						(2)National life

			 insurers subject to liquidationSubject to the provisions of this title, if

			 a National Life Insurer is placed into receivership for purposes of

			 liquidation, the Corporation shall, in its discretion, take either the actions

			 specified in subparagraph (A) or the actions specified in subparagraph

			 (B).

						(A)Assumption of

			 the obligations of the national life insurerThe Corporation shall—

							(i)(I)guarantee, assume or reinsure, or cause to

			 be guaranteed, assumed or reinsured, the insurance policies of the National

			 Life Insurer; or

								(II)assure payment of the contractual

			 obligations of the National Life Insurer; and

								(ii)provide monies, pledges, loans, notes,

			 guarantees, or other means reasonably necessary to discharge the duties imposed

			 by this section.

							(B)Provision of

			 benefits to policyholdersThe

			 Corporation shall provide benefits in accordance with the following

			 provisions:

							(i)Assure payment

			 of benefitsWith respect to

			 life insurance policies and annuities, the Corporation shall assure payment of

			 benefits for premiums identical to the premiums and benefits (except for terms

			 of conversion and renewability) that would have been payable under the

			 insurance policies of the National Life Insurer, for claims incurred—

								(I)with respect to group insurance policies,

			 not later than the earlier of the next renewal date under those insurance

			 policies or 45 days, but in no event less than 30 days, after the date on which

			 the Corporation becomes obligated under this section with respect to such

			 policies; and

								(II)with respect to nongroup insurance

			 policies, not later than the earlier of the next renewal date (if any) under

			 the insurance policies or 1 year, but in no event less than 30 days, from the

			 date on which the Corporation becomes obligated under this section with respect

			 to such policies.

								(ii)NoticeThe Corporation shall make diligent efforts

			 to provide all known insured or annuitants (for non-group insurance policies),

			 or group policyholders with respect to group insurance policies, 30 days notice

			 of the termination (pursuant to clause (i)) of the benefits provided.

							(iii)Substitute

			 coverageWith respect to

			 nongroup insurance policies covered by this title, the Corporation shall make

			 available to each known insured or annuitant and to each individual formerly

			 insured or formerly an annuitant under a group policy who is not eligible for

			 replacement group coverage, substitute coverage on an individual basis in

			 accordance with the provisions of clause (iv), if the insured or annuitants had

			 a right under law or the terminated policy or annuity to convert coverage to

			 individual coverage or to continue an individual policy or annuity in force

			 until a specified age or for a specified time, during which the National Life

			 Insurer had no right unilaterally to make changes in any provision of the

			 policy or had a right only to make changes in premium by class.

							(iv)Alternative or

			 reissued policiesIn

			 providing the substitute coverage required under clause (iii), the Corporation

			 may offer either to reissue the terminated coverage or to issue an alternative

			 policy. Alternative or reissued insurance policies shall be offered without

			 requiring evidence of insurability, and shall not provide for any waiting

			 period or exclusion that would not have applied under the terminated policy.

			 The Corporation may reinsure any alternative or reissued policy.

							(v)Alternative

			 insurance policiesAlternative policies adopted or issued by

			 the Corporation shall be subject to approval by the Commissioner.

							(vi)Termination of

			 benefitsBenefits under this

			 title with respect to coverage under any policy of an insolvent National Life

			 Insurer or under any reissued or alternative policy shall cease on the date the

			 coverage or policy is replaced by another similar policy by the policyholder,

			 the insured, or the Corporation.

							(3)Treatment of

			 premiums

						(A)Nonpayment of

			 premiumsThe nonpayment of

			 premiums within 31 days after the date required under the terms of any

			 guaranteed, assumed, alternative, or reissued policy or substitute coverage

			 provided pursuant to paragraphs (1) or (2) shall terminate benefits under this

			 title with respect to the policy, except with respect to any claims incurred or

			 any net cash surrender value that may be due in accordance with the provisions

			 of this title.

						(B)Premiums due

			 after liquidation initiatedPremiums due for coverage under covered

			 policies after the Commissioner has initiated the liquidation of a National

			 Life Insurer shall belong to and be payable at the direction of the

			 Corporation, and the Corporation shall be liable for unearned premiums due to

			 the policyholders under the covered policies.

						(4)Permanent and

			 temporary liensIn carrying

			 out the duties under paragraph (2), the Corporation may, subject to the

			 approval of the Commissioner—

						(A)impose permanent policy liens in connection

			 with a guarantee, assumption or reinsurance contract, if the Corporation finds

			 that the amounts which can be assessed under this title are less than the

			 amounts needed to assure full and prompt performance of the protections

			 provided under this title, or that the economic or financial conditions as they

			 affect the insurance industry are sufficiently adverse to render the imposition

			 of such permanent policy liens to be in the public interest; or

						(B)impose temporary moratoriums or liens on

			 payments of cash values and policy loans, or any other right to withdraw funds

			 on payments of cash values and policy loans, or any other right to withdraw

			 funds held in conjunction with insurance policies, in addition to any

			 contractual provisions for deferral of cash or policy loan value.

						(5)Indexed

			 insurance policiesIn

			 carrying out its duties in connection with paragraphs (1) or (2), the

			 Corporation may, subject to the approval of the Commissioner, issue substitute

			 coverage for an insurance policy that provides an interest rate, crediting

			 rate, or similar factor determined by use of an index or other external

			 reference stated in the insurance policy employed in calculating returns or

			 changes in value by issuing an alternative insurance policy in accordance with

			 the following provisions:

						(A)In lieu of the index or other external

			 reference provided for in the original insurance policy, the alternative

			 insurance policy provides for—

							(i)a fixed interest rate;

							(ii)payment of dividends with minimum

			 guarantees; or

							(iii)a different method for calculating interest

			 or changes in value.

							(B)There shall be no requirement for evidence

			 of insurability, waiting period, or other exclusion that would not have applied

			 under the replaced insurance policy.

						(C)The alternative insurance policy is

			 substantially similar to the replaced insurance policy in all other material

			 terms.

						(b)Powers and

			 duties related to national property/Casualty insurersSubject to the terms of this title, when a

			 National Property/Casualty Insurer is placed into receivership for purposes of

			 liquidation, the Corporation shall exercise the powers and duties specified in

			 this subsection.

					(1)Assume

			 obligationsThe Corporation

			 shall be deemed the insurer to the extent of its obligation on covered claims

			 and to that extent shall have all rights, duties, and obligations of the

			 insolvent National Property/Casualty Insurer as if such Insurer had not become

			 insolvent, including but not limited to the right to pursue and retain salvage

			 and subrogation recoverable on covered claims obligations to the extent paid by

			 the Corporation.

					(2)Investigate and

			 pay claimsThe Corporation

			 shall investigate claims brought against the Corporation and adjust,

			 compromise, settle and pay covered claims to the extent of the Corporation’s

			 obligations. The Corporation shall pay claims in any order that it determines

			 reasonable, including the payment of claims as they are received from the

			 claimants or in groups or categories of claims. The Corporation may review

			 settlements, releases and adjustments to which the insolvent National

			 Property/Casualty Insurer or its insured were parties to determine the extent

			 to which the settlements, releases and judgments may be properly contested. The

			 Corporation shall have the right to appoint or substitute and to direct legal

			 counsel retained under liability insurance policies for the defense of covered

			 claims.

					(c)Other

			 Corporation PowersIn

			 addition to the rights and powers provided elsewhere in this title, the

			 Corporation may—

					(1)enter into such contracts as are necessary

			 or proper to carry out the provisions and purposes of this title;

					(2)sue or be sued, including taking any legal

			 actions necessary or proper to recover any unpaid assessments under section

			 1607 and to settle claims or potential claims against the Corporation;

					(3)borrow money to effect the purposes of this

			 title and any notes or other evidence of indebtedness of the Corporation not in

			 default shall be legal investments for National Insurers and may be carried as

			 assets;

					(4)employ or retain such persons as are

			 necessary or appropriate to handle the financial transactions of the

			 Corporation and to perform such other functions as become necessary or proper

			 under this title;

					(5)take such legal action as may be necessary

			 or appropriate to avoid or recover payment of improper claims;

					(6)exercise, for the purposes of this title

			 and to the extent approved by the Commissioner, the powers of a National

			 Insurer, except that the Corporation may not issue insurance policies or

			 annuity contracts other than those issued to provide the protections under this

			 title;

					(7)request information from a person seeking

			 protection under this title in order to aid the Corporation in determining its

			 obligations under this title with respect to the person, and the person shall

			 promptly comply with the request; and

					(8)take other necessary or appropriate action

			 to discharge the Corporation’s duties and obligations under this title or to

			 exercise the Corporation’s powers under this title.

					1607.Subrogation

				(a)In

			 GeneralPersons receiving

			 benefits or payments for claims under this title shall be deemed to have

			 assigned their rights under, and any causes of action against any person for

			 losses arising under, resulting from, or otherwise relating to, their covered

			 policies to the Corporation, and the Corporation shall have a claim by way of

			 subrogation to the rights of such persons against the assets of the National

			 Insurer, to the extent of the benefits received or claims paid because of this

			 title. The Corporation shall also have the right to require an assignment to

			 the Corporation of such rights and cause of action by any payee, policyowner,

			 beneficiary, insured, or annuitant as a condition precedent to the receipt of

			 any right or benefits conferred by this title upon the person.

				(b)Common Law

			 RightsIn addition to

			 subsection (a), the Corporation shall have all common law rights of subrogation

			 and any other equitable or legal remedy that would have been available to the

			 National Insurer or policyowner, beneficiary, or payee of an insurance policy

			 with respect to the policy.

				(c)PriorityThe priority of the subrogation rights of

			 the Corporation against the assets of a National Insurer shall be governed by

			 the regulations issued by the Commissioner pursuant to section 1504.

				(d)Result if Found

			 Invalid or IneffectiveIf the

			 preceding provisions of this section are invalid or ineffective with respect to

			 any person or claim for any reason, the amount payable under this title with

			 respect to the related benefits or payments under this title shall be reduced

			 by the amount realized by any other person with respect to the person or claim

			 that is attributable to the insurance policies (or portion of the insurance

			 policies) covered by this title.

				(e)Payment of

			 PortionIf benefits or

			 payments have been provided under this title with respect to a covered

			 obligation and a person recovers amounts as to which the Corporation has rights

			 as described in the preceding subsections, the person shall pay to the

			 Corporation the portion of the recovery attributable to the insurance policies

			 (or portion of the insurance policies) covered by this title.

				1608.Assessments

				(a)Assessments by

			 Corporation AuthorizedFor

			 the purpose of providing the funds necessary to provide the benefits or

			 payments under this title, the Corporation shall be authorized to assess

			 National Insurers doing business in nonqualified States separately for each

			 account, at such time and for such amounts as the board of directors of the

			 Corporation finds necessary, in accordance with the provisions of this

			 section.

				(b)Classes of

			 assessmentsThe Corporation

			 shall impose 3 classes of assessments as follows:

					(1)General

			 administrative assessments

						(A)In

			 generalEach National Insurer

			 that is a member of the Corporation shall be assessed an amount necessary to

			 cover the general administrative and legal costs of the Corporation, other than

			 the costs specified in paragraphs (2) and (3).

						(B)AmountIn setting the amount of the assessment

			 under subparagraph (A), the Corporation shall divide such administrative and

			 legal expenses equally among all members of the Corporation.

						(C)DepositThe amount collected pursuant to this

			 paragraph shall be deposited, in equal amounts, in the 5 accounts established

			 pursuant to section 1603(f).

						(2)Property/casualty

			 assessments

						(A)In

			 generalThe Corporation

			 shall—

							(i)allocate claims paid and expenses incurred

			 among the workers’ compensation account, the automobile insurance account, or

			 the other property/casualty account; and

							(ii)assess National Property/Casualty Insurers

			 that are members of the Corporation separately for each account described in

			 clause (i) the amounts necessary to pay the obligations of the Corporation

			 under section 1605 and the expenses of handling such claims.

							(B)AmountThe assessment established under

			 subparagraph (A)(ii) for a National Property/Casualty Insurer shall equal an

			 amount that bears the same ratio to the total amount of claims and expenses

			 allocated to an account pursuant to subparagraph (A)(i) as the premiums

			 received by such National Property/Casualty Insurer on the kind of insurance in

			 the account in nonqualified States during the calendar year preceding the

			 assessment bears to the premiums received by all assessed National

			 Property/Casualty Insurers on the kind of insurance in the account in

			 nonqualified States during the year preceding the assessment.

						(C)DepositThe assessments received pursuant to this

			 paragraph shall be deposited in the workers’ compensation account, the

			 automobile insurance account, or the other property/casualty account, as

			 appropriate.

						(3)Life and

			 annuity assessments

						(A)In

			 generalThe Corporation

			 shall—

							(i)allocate benefits paid and expenses

			 incurred among the life insurance account and the annuity account; and

							(ii)assess National Life Insurers that are

			 members of the Corporation separately for each account described in clause (i)

			 the amounts necessary to pay the obligations of the Corporation under section

			 1604 and the expenses of handling such benefits.

							(B)AmountThe assessment established under

			 subparagraph (A)(ii) for a National Life Insurer shall equal an amount that

			 bears the same ratio to the total of benefits and expenses allocated to an

			 account pursuant to subparagraph (A)(i) as the premiums received by such

			 National Life Insurer on the kind of insurance in the account in nonqualified

			 States during the calendar year preceding the assessment bears to the premiums

			 received by all assessed National Life Insurers on the kind of insurance in the

			 account in nonqualified States during the year preceding the assessment.

						(C)DepositThe assessments received pursuant to this

			 paragraph shall be deposited in the life insurance account or the annuity

			 account, as appropriate.

						(c)Notice and

			 imposition of assessments

					(1)Written notice

			 requiredThe Corporation

			 shall provide each National Insurer a written notice of an assessment, and

			 assessments shall be payable not less than 30 days after such notice.

					(2)Late

			 paymentNational Insurers

			 that fail to pay an assessment when due shall be subject to an interest charge

			 on the assessment, as set by the Corporation.

					(3)Assessments not

			 made until neededThe

			 Corporation shall not impose an assessment described in paragraph (2) or (3) of

			 subsection (b) until such funds are needed.

					(4)Maximum

			 assessment

						(A)In

			 generalThe Corporation may

			 not assess a National Insurer in any year on any account an amount greater than

			 2 percent of the Insurer’s net direct written premiums for the calendar year

			 preceding the assessment on the kind of insurance in the account.

						(B)Insufficient

			 amount in life insurance account or annuity account

							(i)Insufficient

			 amount in life insurance accountIf the maximum assessment in any year does

			 not provide an amount sufficient to make all necessary payments from the life

			 insurance account, the Corporation may assess the annuity account for the

			 necessary additional amount.

							(ii)Insufficient

			 amount in annuity accountIf

			 the maximum assessment in any year does not provide an amount sufficient to

			 make all necessary payments from the annuity account, the Corporation may

			 assess the life insurance account for the necessary additional amount.

							(C)Insufficient

			 amount in workers' compensation account, automobile insurance account, or other

			 property/casualty insurance account

							(i)Insufficient

			 amount in workers' compensation accountIf the maximum assessment in any year does

			 not provide an amount sufficient to make all necessary payments from the

			 workers’ compensation account, the Corporation may assess the automobile

			 insurance account or the other property/casualty insurance account, or both,

			 for the necessary additional amount.

							(ii)Insufficient

			 amount in automobile insurance accountIf the maximum assessment in any year does

			 not provide an amount sufficient to make all necessary payments from the

			 automobile insurance account, the Corporation may assess the workers’

			 compensation account or the other property/casualty insurance account, or both,

			 for the necessary additional amount.

							(iii)Insufficient

			 amount in other property/casualty insurance accountIf the maximum assessment in any year does

			 not provide an amount sufficient to make all necessary payments from the other

			 property/casualty insurance account, the Corporation may assess the workers’

			 compensation account or the automobile insurance account, or both, for the

			 necessary additional amount.

							(d)Abated or

			 Deferred AssessmentsThe

			 board of directors of the Corporation may abate or defer, in whole or in part,

			 the assessment of a National Insurer if, in the opinion of the board, payment

			 of the assessment would endanger the ability of the National Insurer to fulfill

			 the Insurer’s contractual obligations. In the event an assessment against a

			 National Insurer is abated or deferred, in whole or in part, the amount by

			 which the assessment is abated or deferred may be assessed against the other

			 National Insurers doing business in non-qualified States, in a manner

			 consistent with the basis for assessments set forth in this section. Once the

			 conditions that caused a deferral have been removed or rectified, the National

			 Insurer shall pay all assessments that were deferred pursuant to a repayment

			 plan approved by the board of directors of the Corporation.

				(e)RefundsThe board of directors of the Corporation

			 may, by an equitable method as established by operating rules, refund to

			 National Insurers, in proportion to the contribution of each Insurer to that

			 account, the amount by which the assets of the account exceed the amount the

			 board finds is necessary to carry out during the coming year the obligations of

			 this title with regard to that account, including assets accruing from

			 assignment, subrogation, net realized gains, and income from investments. A

			 reasonable amount may be retained in any account to provide funds for the

			 continuing expenses of the Corporation, and for future claims.

				(f)Assessment

			 Protests

					(1)In

			 generalA National Insurer

			 that wishes to protest all or part of an assessment shall pay when due the full

			 amount of the assessment as set forth in the notice provided by the

			 Corporation. The payment shall be available to meet obligations under this

			 title during the pendency of the protest or any subsequent appeal. Payment

			 shall be accompanied by a statement in writing that the payment is made under

			 protest and setting forth a brief statement of the grounds for the

			 protest.

					(2)Notification of

			 determinationWithin 60 days

			 following the payment of an assessment under protest by a National Insurer, the

			 Corporation shall notify the National Insurer in writing of the Corporation’s

			 determination with respect to the protest unless the Corporation notifies the

			 Insurer that additional time is required to resolve the issues raised by the

			 protest.

					(3)Final

			 decisionWithin 30 days after

			 a final decision has been made, the Corporation shall notify the protesting

			 National Insurer in writing of the final decision. Within 60 days of receipt of

			 notice of the final decision, the protesting National Insurer may appeal that

			 final action to the Commissioner.

					(4)ReferralIn the alternative to rendering a final

			 decision with respect to a protest based on a question regarding the assessment

			 base, the Corporation may refer protests to the Commissioner for a final

			 decision, with or without a recommendation from the Corporation.

					(5)Protest or

			 appeal upheldIf the protest

			 or appeal on the assessment is upheld, the amount paid in error or excess shall

			 be returned to the National Insurer. Interest on a refund due a protesting

			 National Insurer shall be paid at the rate actually earned by the

			 Corporation.

					(g)Information

			 RequestsThe Corporation may

			 request information of National Insurers doing business in nonqualified States

			 in order to aid in carrying out the Corporation’s duties under this section and

			 such Insurers shall promptly comply with such a request.

				1609.RegulationIn addition to the duties and powers

			 enumerated elsewhere in this title, the Commissioner shall issue such

			 regulations as the Commissioner determines necessary to facilitate the

			 operations of the Corporation and implement the terms of this title.

			1610.State

			 taxationNo State shall have

			 the power to impose its premium, franchise, or income tax on any National

			 Insurer unless deductions or offsets of the Corporation and association

			 assessments against such premium, franchise, or income tax are allowed National

			 Insurers to the same extent and in the same manner as allowed State

			 insurers.

			1611.Examination of the

			 Corporation; annual reportThe

			 Corporation shall be subject to examination and regulation by the Commissioner.

			 The Corporation shall submit to the Commissioner and each State insurance

			 commissioner in each non-qualified State, a financial report in a form approved

			 by the Commissioner and a report of the Corporation’s activities during the

			 preceding fiscal year, as the activities relate to the duties and functions

			 carried out under this title.

			VIICONFORMING AMENDMENTS AND MISCELLANEOUS

			 PROVISIONS

			1701.NondiscriminationNo State may discriminate, in any manner,

			 against—

				(1)any State insurer because such insurer or

			 any affiliate has applied to become, or has declared its intention to become, a

			 National Insurer chartered under this Act;

				(2)any State-licensed insurance producer

			 because such insurance producer or an affiliate has applied to become, or has

			 declared its intention to become, a National Agency chartered under this Act or

			 a federally licensed insurance producer licensed under this Act;

				(3)any affiliate of a National Insurer,

			 National Agency, or a federally licensed insurance producer because the

			 affiliate is so affiliated;

				(4)any policyholder, insured, claimant,

			 State-licensed insurance producer, or any person engaged in the acts described

			 in section 1404(b) because of any dealing with a National Insurer, National

			 Agency, a federally licensed insurance producer, or an affiliate of a National

			 Insurer, National Agency, or a federally licensed insurance producer; or

				(5)any State-licensed insurance producer

			 (including with respect to such producer’s sales, solicitation, or negotiation

			 of any insurance policy written or sold by a State insurer) because it sells,

			 solicits, or negotiates an insurance policy written or sold by a National

			 Insurer.

				1702.Application of the

			 Federal antitrust laws to National Insurers, National Agencies, and federally

			 licensed insurance producers

				(a)ApplicationExcept as provided in subsection (b), the

			 Sherman Act (15 U.S.C. 1 et seq.),

			 the Clayton Act (15 U.S.C. 12 et

			 seq.), the Federal Trade Commission

			 Act (15 U.S.C. 41 et seq.), and the Act of June 19, 1936 (49 Stat.

			 1526) (commonly known as the Robinson-Patman Antidiscrimination Act), shall be

			 applicable to National Insurers, National Agencies, and federally licensed

			 insurance producers to the same extent as other businesses are subject to such

			 laws, except as follows:

					(1)Such laws shall not apply to the

			 development, dissemination, or use of standard insurance policy forms

			 (including, standard endorsements, addendums, and policy language), or to

			 activities incidental thereto, by National Insurers, National Agencies, and

			 federally licensed insurance producers.

					(2)Section 3 of the Act of March 9, 1945 (59

			 Stat. 33; 15 U.S.C. 1013), shall apply to National Insurers, National Agencies,

			 and federally licensed insurance producers to the extent that such insurers and

			 producers are subject to State law.

					(b)ExceptionSection 5 of the

			 Federal Trade Commission Act (15

			 U.S.C. 45) shall not apply to National Insurers, National Agencies, and

			 federally licensed insurance producers.

				1703.Application of

			 State law and regulation to National Insurers, National Agencies, and federally

			 licensed insurance producersExcept to the extent expressly provided in

			 this Act, National Insurers, National Agencies and federally licensed insurance

			 producers shall not be subject under State law to any form of licensing,

			 examination, reporting, regulation, or other supervision relating to the sale,

			 solicitation, or negotiation of insurance, to the underwriting of insurance, or

			 to any other insurance operations.

			1704.Federal Court

			 jurisdictionChapter 87 of

			 part IV of title 28, United States Code, is amended by adding at the end the

			 following:

				

					1414.National Insurer as

				partyThe district courts

				shall have original jurisdiction of any civil action—

						(1)commenced by the United States, or by

				direction of any officers thereof, against any National Insurer, National

				Agency or any federally licensed insurance producer;

						(2)to enjoin the Commissioner of National

				Insurance in the Commissioner’s capacity as head of the Office of National

				Insurance or as the receiver of a National

				Insurer.

						.

			1705.Federal Court

			 venueChapter 87 of part IV of

			 title 28, United States Code, as amended by section 1704, is further amended by

			 adding at the end the following:

				

					1415.National Insurer or

				National Agency action against Commissioner of National InsuranceAny civil action by a National Insurer or a

				National Agency to enjoin the Commissioner of National Insurance, under the

				provisions of any Act of Congress relating to such insurers or agencies, may be

				prosecuted in the judicial district where such insurer or agency is

				located.

					.

			1706.Judicial

			 reviewExcept as otherwise

			 expressly provided in this Act, any party aggrieved by an order of the

			 Commissioner under this Act may obtain a review of such order in the United

			 States Court of Appeals within any circuit wherein such party has its main

			 office, or in the Court of Appeals for the District of Columbia, by filing in

			 the court, within 30 days after the entry of the Commissioner’s order, a

			 petition praying that the order of the Commissioner be set aside, modified, or

			 terminated. A copy of such petition shall be forthwith transmitted to the

			 Commissioner by the clerk of the court, and thereupon the Commissioner shall

			 file in the court the record made before the Commissioner, as provided in

			 section 2112 of title 28, United States Code. Upon the filing of such petition,

			 the court shall have jurisdiction to affirm, set aside, modify, or terminate

			 the order of the Commissioner and to require the Commissioner to take such

			 action with regard to the matter under review as the court determines proper.

			 Review of an order under this section shall be had as provided in chapter 7 of

			 part I of title 5, United States Code. The judgment and decree of the court

			 shall be final, except that the same shall be subject to review by the Supreme

			 Court upon certiorari, as provided in section 1254 of title 28, United States

			 Code.

			1707.Amendment to

			 Freedom of Information ActSection 552(b)(8) of title 5, United States

			 Code, is amended by inserting (including National Insurers and National

			 Agencies) after financial institutions.

			1708.Amendments to the

			 Federal securities laws

				(a)Securities Act of 1933The Securities Act of 1933 (15 U.S.C. 77a et seq.)

			 is amended—

					(1)in section 2(a)(13), by inserting

			 the Commissioner of National Insurance or after subject

			 to supervision by;

					(2)in section 2(a)(14), by inserting

			 the United States or after the laws of;

					(3)in section 3(a)(8), by inserting the

			 Commissioner of National Insurance or after subject to the

			 supervision of; and

					(4)in section 4(5)(A)(ii), by inserting

			 the Commissioner of National Insurance or after subject

			 to the supervision of.

					(b)Securities Exchange Act of 1934The Securities Exchange Act of 1934 (15 U.S.C.

			 78a) is amended—

					(1)in section 17(i)(3)(C)(iii), by inserting

			 or by the Commissioner of National Insurance after

			 appropriate State insurance regulator; and

					(2)in section 17(i)(4)—

						(A)in subparagraph (A), by striking

			 and after the semicolon;

						(B)in subparagraph (B), by striking the period

			 at the end and inserting ; and; and

						(C)by adding at the end the following:

							

								(D)the Commissioner of National Insurance with

				regard to all interpretations of, and the enforcement of, the National

				Insurance Act of 2006 relating to the activities, conduct, and operations of

				National Insurers, National Agencies, and federally licensed insurance

				producers.

								.

						(c)Amendments to

			 Investment Company Act of

			 1940The

			 Investment Company Act of 1940 (15

			 U.S.C. 80a–1 et seq.) is amended—

					(1)in section 2(a)(17), by inserting

			 the Commissioner of National Insurance or after subject

			 to supervision by;

					(2)in section 2(a)(37), by inserting

			 the United States or after the laws of;

					(3)in section 12(g)—

						(A)by inserting the Commissioner of

			 National Insurance or after affect or derogate from the powers

			 of; and

						(B)by inserting Federal or

			 after affect the right under;

						(4)in section 26(f)(2)(B)(ii), by inserting

			 or, in the case of a National Insurer chartered under the National

			 Insurance Act of 2006, files with the Commissioner of National

			 Insurance, after files with the insurance regulatory authority

			 of the State which is the domiciliary State of the insurance company,;

			 and

					(5)in section 26(f)(2)(B)(iii), by inserting

			 or, in the case of a National Insurer chartered under the National

			 Insurance Act of 2006, the Commissioner of National Insurance after

			 insurance authority of such State.

					1709.Amendments to the

			 Employee Retirement Income Security Act of

			 1974The

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1001 et seq.) is amended—

				(1)in section 401(b)(2)(A), by inserting

			 or licensed as a National Insurer after qualified to do

			 business in a State; and

				(2)in section 733(b)(2), by inserting

			 or which is licensed as a National Insurer and which is subject to the

			 authority of the Commissioner of National Insurance after

			 (within the meaning of section 514(b)(2)).

				1710.Amendments to the

			 Gramm-Leach-Bliley Act

				(a)Interagency

			 Consultation

					(1)AmendmentsSection 307 of the Gramm-Leach-Bliley Act

			 (15 U.S.C. 6716) is amended by adding at the end the following:

						

							(g)Office of

				National InsuranceIn this

				section, the terms State insurance regulator, State

				insurance regulators, and insurance regulator of any State

				shall include the Office of National

				Insurance.

							.

					(2)No

			 waiverThe provision of

			 information or material by the Office of National Insurance to a Federal

			 banking agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813))

			 shall not constitute a waiver of, or otherwise affect, any privilege or other

			 form of legal protection or exemption from public disclosure to which such

			 information or material is otherwise subject.

					(b)PrivacyThe Gramm-Leach-Bliley Act (Public Law

			 106–102; 113 Stat. 1338) is amended—

					(1)in section 504(a)(1), by inserting

			 the Commissioner of National Insurance, after Federal

			 banking agencies,;

					(2)in section 504(a)(3), by inserting ,

			 except that, in the case of the Commissioner of National Insurance, such

			 regulations shall be issued in final form not later than 12 months after the

			 date of enactment of the National Insurance Act of 2006 after

			 enactment of this Act;

					(3)in section 505(a)(6), by inserting

			 (other than a person subject to the jurisdiction of the Office of

			 National Insurance under paragraph (8)) after providing

			 insurance;

					(4)in section 505(a)—

						(A)by redesignating paragraph (7) as paragraph

			 (8); and

						(B)by inserting after paragraph (6) the

			 following:

							

								(7)Under subtitle C of title I of the National

				Insurance Act of 2006, by the Commissioner of National Insurance with respect

				to any National Insurer or National Agency, any subsidiaries of such an entity

				(except any financial institution or other person subject to the jurisdiction

				of any agency or authority under paragraphs (1) through (6)), and any federally

				licensed insurance

				producer.

								;

						(5)in section 505(a)(8), as redesignated by

			 paragraph (4) of this section, by striking through (6) and

			 inserting through (7);

					(6)in section 505(b)(2), by striking

			 and (7) and inserting (7), and (8);

					(7)in section 509(2)—

						(A)by redesignating subparagraphs (E) and (F)

			 as subparagraphs (F) and (G), respectively; and

						(B)by inserting after subparagraph (D) the

			 following:

							

								(E)the Commissioner of National

				Insurance;

								;

						(8)in section 521(e), by inserting or

			 Federal after such institution under State;

					(9)in section 522(b)(1)—

						(A)in subparagraph (A)(iv), by striking

			 and after the semicolon;

						(B)in subparagraph (B), by striking the period

			 at the end and inserting ; and; and

						(C)by inserting after subparagraph (B) the

			 following:

							

								(C)subtitle C of title I of the National

				Insurance Act of 2006, by the Commissioner of National Insurance with respect

				to any National Insurer or National Agency and any federally licensed insurance

				producer.

								;

				and

						(10)in section 525, by inserting the

			 Commissioner of National Insurance, after National Credit Union

			 Administration,.

					(c)Other

			 Conforming AmendmentsThe

			 Gramm-Leach-Bliley Act (Public Law 106–102; 113 Stat. 1338) is amended—

					(1)in section 104(b), by inserting , or

			 as required by the Commissioner of National Insurance in accordance with the

			 National Insurance Act of 2006 after subject to subsections (c),

			 (d), and (e);

					(2)in section 104(f)—

						(A)by striking Subsections (c) and

			 (d) and inserting the following:

							

								(1)In

				generalSubsections (c) and

				(d)

								;

						(B)by striking (1) the

			 jurisdiction and inserting the following: (A) the

			 jurisdiction;

						(C)by striking (A) to

			 investigate and inserting the following: (i) to

			 investigate;

						(D)by striking (B) to require

			 and inserting the following: (ii) to require;

						(E)by striking (2) State laws

			 and inserting the following: (B) State laws; and

						(F)by adding at the end the following:

							

								(2)OtherNotwithstanding any provision of subsection

				(d), paragraphs (2) and (3) of subsection (d) and subsection (e) shall not

				apply to any person to the extent that such person is engaged in the business

				of insurance or other insurance operations pursuant to authority provided under

				the National Insurance Act of

				2006.

								;

						(3)in section 104(g)(4), by striking

			 business of insurance. and inserting business of

			 insurance, but only to the extent that such person is doing so pursuant to a

			 license issued under the authority of State law.;

					(4)in section 112, by inserting in the heading

			 commissioner of national

			 insurance after authority of state insurance

			 regulator;

					(5)in section 301, by inserting ,

			 except that the insurance activities of a National Insurer, National Agency,

			 and a federally licensed insurance producer shall be functionally regulated by

			 the Office of National Insurance after subject to section

			 104; and

					(6)in section 311, by inserting at the end the

			 following: This subtitle shall not apply to a National Insurer in mutual

			 form that is reorganizing into a mutual holding company..

					1711.Amendments to the

			 Federal Deposit Insurance

			 ActThe

			 Federal Deposit Insurance Act (12

			 U.S.C. 1811 et seq.) is amended—

				(1)in section 45, by inserting in the heading

			 , commissioner of office of

			 national insurance, after state insurance regulator; and

				(2)in section 47(g)(1)—

					(A)in subparagraph (A), by striking

			 or after the semicolon;

					(B)in subparagraph (B), by striking the period

			 at the end and inserting ; or; and

					(C)by adding at the end the following:

						

							(C)any authority of the Commissioner of

				National Insurance under the National Insurance Act of

				2006.

							.

					1712.Amendments to the

			 Bank Holding Company Act of

			 1956The

			 Bank Holding Company Act of 1956 (12

			 U.S.C. 1841 et seq.) is amended—

				(1)in section 4(k)(4)(I)(iii), by inserting

			 or Federal after relevant State;

				(2)in section 5(c)(2)(E)(iii), by inserting

			 or by or on behalf of the Commissioner of National Insurance

			 after for the supervision of insurance companies;

				(3)in section 5(c)(3)(A)(ii)(I), by inserting

			 or the Office of National Insurance after Securities and

			 Exchange Commission;

				(4)in section 5(c)(4)(B), by inserting

			 or the Commissioner of National Insurance after a State

			 insurance authority;

				(5)in section 5(c)(5)(B)(iv), by inserting

			 or by the Commissioner of National Insurance after State

			 insurance regulator;

				(6)in section 5(g), by inserting in the

			 heading , commissioner of

			 national insurance after state insurance

			 regulator;

				(7)in section 5(g)(1)(B), by inserting

			 or the Commissioner of National Insurance after State

			 insurance authority;

				(8)in section 5(g)(2)—

					(A)in the heading, by inserting ,

			 commissioner of national

			 insurance, after state insurance

			 authority; and

					(B)by inserting or the Commissioner of

			 National Insurance after the Board shall promptly notify the

			 State insurance authority; and

					(9)in section 5(g)(3), by inserting ,

			 the Commissioner of National Insurance, after If the Board

			 receives a notice described in paragraph (1)(B) from a State insurance

			 authority.

				1713.Amendments to title

			 18 (crimes and criminal procedure)

				(a)Amendments to

			 18 U.S.C. 1033Section

			 1033(b) of title 18, United States Code, is amended—

					(1)in paragraph (1)—

						(A)by inserting removes, conceals,

			 alters, destroys, after willfully embezzles, abstracts,

			 purloins,; and

						(B)by inserting assets, after

			 moneys, funds, premiums, credits,; and

						(2)in paragraph (2)—

						(A)in the first sentence, by inserting

			 removal, concealment, alteration, destruction, after

			 embezzlement, abstraction, purloining,; and

						(B)in the second sentence, by inserting

			 removed, concealed, altered, destroyed, after embezzled,

			 abstracted, purloined,.

						(b)Addition of a

			 New Section 1037ATitle

			 18, United States Code, is amended by inserting after section 1037 the

			 following:

					

						1037A.Insurance

				fraud

							(a)Whoever commits a fraudulent insurance act

				or whoever knowingly and intentionally interferes with the enforcement of the

				provisions of subtitle D of title I of the National Insurance Act of 2006 or

				investigations of suspected or actual violations of this section shall be

				punished as provided in subsection (b).

							(b)(1)Except as provided in paragraph (2), the

				punishment for an offense under subsection (a) is a fine as provided under this

				title or imprisonment for not more than 10 years, or both.

								(2)Where the person committing an offense

				under subsection (a) is a National Insurer, National Agency, insurer-affiliated

				party, or a federally licensed insurance producer, punishment for an offense

				under subsection (a) shall be a fine, the maximum of which is the greater

				of—

									(A)$1,000,000 per violation; or

									(B)a

				fine as provided under this title; or imprisonment for not more than 10 years,

				or both.

									(3)If the fraudulent insurance act involved an

				amount or value not exceeding $5,000, whoever violates subsection (a) shall be

				fined as provided in this title or imprisoned not more than 1 year, or

				both.

								(4)The punishment in this subsection shall be

				in addition to any other penalties under the National Insurance Act of

				2006.

								(c)(1)Any individual who has been convicted of

				any criminal felony involving dishonesty or breach of trust, and who

				participates in the business of insurance, shall be fined as provided in this

				title or imprisoned not more than 5 years, or both.

								(2)Any insurance person who is engaged in the

				business of insurance who knowingly and intentionally permits the participation

				described in paragraph (1) shall be fined as provided in this title or

				imprisoned not more than 5 years, or both.

								(3)A

				person described in paragraph (1) or (2) may participate in the business of

				insurance or permit such participation, as the case may be, if such person has

				the written consent of the Commissioner of National Insurance.

								(d)In this section—

								(1)the terms

				Commissioner,insurance policy,insurance

				producer,insurer-affiliated party,National

				Agency,National Insurer,person, and

				policy of insurance have the meanings given to the terms in

				section 3 of the National Insurance Act of 2006;

								(2)the term business of insurance

				has the meaning given to the term in section 1033(f)(1);

								(3)the term fraudulent insurance

				act means an act or omission committed by a person who, knowingly and

				with intent to defraud, commits or conceals any material information

				concerning, 1 or more of the following—

									(A)presenting, causing to be presented or

				preparing with knowledge or belief that it will be presented to or by a

				National Insurer, National Agency, or an insurance producer acting with respect

				to a policy of insurance written by a National Insurer, false information as

				part of, in support of or concerning a fact material to 1 or more of the

				following—

										(i)an application for a new or renewal of an

				insurance policy or reinsurance contract;

										(ii)the rating of a National Insurer that

				writes an insurance policy or enters into a reinsurance contract;

										(iii)a claim for payment or benefit pursuant to

				an insurance policy or reinsurance contract;

										(iv)premiums paid on an insurance policy or

				reinsurance contract;

										(v)payments made in accordance with the terms

				of an insurance policy or reinsurance contract;

										(vi)a document filed with the

				Commissioner;

										(vii)the financial condition of a National

				Insurer;

										(viii)the formation, acquisition, merger,

				consolidation, dissolution, or withdrawal from 1 or more lines of insurance or

				reinsurance by a National Insurer;

										(ix)the issuance of evidence of insurance,

				whether in writing, electronic form or otherwise; or

										(x)the reinstatement of an insurance

				policy;

										(B)solicitation or acceptance of new or

				renewal insurance risks on behalf of a National Insurer, National Agency, or

				other persons engaged in the business of insurance by a person who knows or

				should know that the National Insurer or other person responsible for the risk

				is insolvent at the time of the transaction;

									(C)removal, concealment, alteration, or

				destruction of the records of a National Insurer, National Agency, or other

				person engaged in the business of insurance;

									(D)transaction of the business of insurance in

				violation of laws requiring a license therefore under the National Insurance

				Act of 2006; or

									(E)attempting to commit, aiding or abetting in

				the commission of, or conspiracy to commit the acts or omissions specified in,

				this paragraph; and

									(4)the term insurance person

				means officers, directors, agents, or employees of National Insurers or

				National Agencies, or other persons authorized to act on behalf of National

				Insurers or National

				Agencies.

								.

				1714.Amendments to

			 Americans with Disabilities Act of 1990Section 501(c) of the Americans with

			 Disabilities Act of 1990 (42 U.S.C. 12201(c)) is amended—

				(1)in paragraph (1), by inserting or

			 Federal after based on or not inconsistent with

			 State;

				(2)in paragraph (2), by inserting or

			 Federal after based on or not inconsistent with State;

			 and

				(3)in paragraph (3), by inserting or

			 Federal after subject to State.

				1715.Amendment to Age

			 Discrimination in Employment ActSection 12(c)(2) of the Age Discrimination

			 in Employment Act of 1967 (29 U.S.C. 631(c)(2)) is amended by inserting

			 and the Commissioner of National Insurance after after

			 consultation with the Secretary of the Treasury.

			1716.Amendments to the

			 Fair Credit Reporting

			 ActSection 621 of

			 the Fair Credit Reporting Act (15

			 U.S.C. 1681s) is amended—

				(1)in subsection (b)—

					(A)in paragraph (5), by striking

			 and after the semicolon;

					(B)in paragraph (6), by striking the period at

			 the end and inserting ; and; and

					(C)by inserting after paragraph (6) the

			 following:

						

							(7)subtitle C of title I of the National

				Insurance Act of 2006, by the Commissioner of National Insurance with respect

				to any National Insurer, National Agency, and any federally licensed insurance

				producer.

							;

				and

					(D)by adding after the flush matter at the end

			 the following: The terms used in paragraph (7) that are not defined in

			 this Act shall have the meaning given to them in section 3 of the National

			 Insurance Act of 2006.; and

					(2)in subsection (e), by adding at the end the

			 following:

					

						(3)The Commissioner of National Insurance

				shall prescribe such regulations as necessary to carry out the purpose of this

				Act with respect to any persons identified under subsection

				(b)(7).

						.

				

